 

 
FORM OF


$500,000,000

 

FIVE-YEAR REVOLVING CREDIT AGREEMENT

 

among

 

BOSTON SCIENTIFIC CORPORATION,

as Borrower,

 

The Several Lenders

from Time to Time Parties Hereto,

 

 

BANK OF AMERICA, N.A.

and

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Syndication Agents,

 

ABN AMRO BANK N.V.,

DEUTSCHE BANK SECURITIES INC.,

SUMITOMO MITSUI BANKING CORPORATION,

THE BANK OF TOKYO-MITSUBISHI, LTD., NEW YORK BRANCH and

UBS SECURITIES LLC,

as Documentation Agents,

 

BNP PARIBAS

and

MERRILL LYNCH BANK USA,

as Managing Agents

 

and

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

Dated as of May 13, 2005

 


J.P. MORGAN SECURITIES INC.,

BANC OF AMERICA SECURITIES LLC,

and

WACHOVIA CAPITAL MARKETS, LLC,

as Joint Lead Arrangers and Joint Bookrunners

 

 


--------------------------------------------------------------------------------



TABLE OF CONTENTS

 

 



 

                  Page



 

SECTION 1        

 DEFINITIONS

 1 



 

1.1 

Defined Terms 

  1

 

1.2

Other Definitional Provisions

21

SECTION 2

AMOUNT AND TERMS OF COMMITMENTS

21

 

2.1

Revolving Credit Commitments

21

 

2.2

Procedure for Revolving Credit Borrowing

22

 

2.3

Swingline Commitment

22

 

2.4

Procedure for Swingline Borrowing; Refunding of Swingline Loans

23

 

2.5

Facility Fee

24

 

2.6

Termination or Reduction of Commitments

24

 

2.7

Repayment of Revolving Credit Loans

25

 

2.8

CAF Advances

25

 

2.9

Procedure for CAF Advance Borrowing

25

 

2.10

Repayment of CAF Advances

28

 

2.11

Certain Restrictions with Respect to CAF Advances

28

 

2.12

Multicurrency Commitments

28

 

2.13

Repayment of Multicurrency Loans

29

 

2.14

Procedure for Multicurrency Borrowing

29

 

2.15

Termination or Reduction of Multicurrency Commitments

29

 

2.16

Borrowings of Revolving Credit Loans and Refunding of Loans

30

 

2.17

Increase of Revolving Credit Commitments

31

SECTION 3

CERTAIN PROVISIONS APPLICABLE TO THE LOANS

32

 

3.1

Optional and Mandatory Prepayments

32

 

3.2

Conversion and Continuation Options

33

 

3.3

Minimum Amounts and Maximum Number of Tranches

33

 

3.4

Interest Rates and Payment Dates

34

 

3.5

Computation of Interest and Fees

34

 

3.6

Inability to Determine Interest Rate

35

 

3.7

Pro Rata Treatment and Payments

35

 

3.8

Illegality

37

 

3.9

Requirements of Law

37

 

 

i

 


--------------------------------------------------------------------------------



TABLE OF CONTENTS

(continued)

 

 



 

                  Page



 

 

3.10

Taxes

39

 

3.11

Indemnity

40

 

3.12

Change of Lending Office; Removal of Lender

41

 

3.13

Evidence of Debt

41

SECTION 4

LOCAL CURRENCY FACILITIES

42

 

4.1

Terms of Local Currency Facilities

42

 

4.2

Reporting of Local Currency Outstandings

43

SECTION 5

LETTERS OF CREDIT

44

 

5.1

L/C Commitment

44

 

5.2

Procedure for Issuance of Letter of Credit

44

 

5.3

Fees and Other Charges

45

 

5.4

L/C Participations

45

 

5.5

Reimbursement Obligation of the Borrower

46

 

5.6

Obligations Absolute

46

 

5.7

Letter of Credit Payments

47

 

5.8

Applications

47

 

5.9

Reimbursement Obligations for Certain Letters of Credit Denominated in
Currencies
Other Than Dollars

47

SECTION 6

REPRESENTATIONS AND WARRANTIES

48

 

6.1

Financial Condition

48

 

6.2

No Change

48

 

6.3

Corporate Existence; Compliance with Law

48

 

6.4

Corporate Power; Consents and Authorization; Enforceable Obligations

49

 

6.5

No Legal Bar

49

 

6.6

No Material Litigation

49

 

6.7

No Default

49

 

6.8

Taxes

50

 

6.9

Federal Regulations

50

 

6.10

ERISA

50

 

6.11

Investment Company Act; Other Regulations

51

 

 

ii

 


--------------------------------------------------------------------------------



TABLE OF CONTENTS

(continued)

 

 

 



 

                  Page



 

 

6.12

Purpose of Loans

51

 

6.13

Environmental Matters

51

 

6.14

Disclosure

52

SECTION 7

CONDITIONS PRECEDENT

52

 

7.1

Conditions to Closing

52

 

7.2

Conditions to Each Loan and Letter of Credit

53

SECTION 8

AFFIRMATIVE COVENANTS

54

 

8.1

Financial Statements

54

 

8.2

Certificates; Other Information

55

 

8.3

Payment of Obligations

55

 

8.4

Conduct of Business and Maintenance of Existence

55

 

8.5

Maintenance of Property; Insurance

55

 

8.6

Inspection of Property; Books and Records; Discussions

55

 

8.7

Notices

56

SECTION 9

NEGATIVE COVENANTS

56

 

9.1

Financial Covenant

56

 

9.2

Limitation on Liens

56

 

9.3

Limitation on Indebtedness Pursuant to Receivables Transactions

57

 

9.4

Limitation on Fundamental Changes

58

SECTION 10

EVENTS OF DEFAULT

58

SECTION 11

THE AGENTS

61

 

11.1

Appointment

61

 

11.2

Delegation of Duties

61

 

11.3

Exculpatory Provisions

62

 

11.4

Reliance by Administrative Agent

62

 

11.5

Notice of Default

62

 

11.6

Non-Reliance on Administrative Agent and Other Lenders

63

 

11.7

Indemnification

63

 

11.8

Administrative Agent in Its Individual Capacity

64

 

11.9

Successor Administrative Agent

64

 

 

iii

 


--------------------------------------------------------------------------------



TABLE OF CONTENTS

(continued)

 



 



 



                  Page



 



 

 

11.10

The Arrangers, the Bookrunners, the Syndication Agents, the Documentation Agents
and the Managing Agents

64





SECTION 12

GUARANTEE

64

 

12.1

Guarantee

64

 

12.2

No Subrogation

65

 

12.3

Amendments, etc with respect to the Obligations; Waiver of Rights

65

 

12.4

Guarantee Absolute and Unconditional

66

 

12.5

Reinstatement

67

 

12.6

Payments

67

 

12.7

“Lenders”

67

SECTION 13

MISCELLANEOUS

68

 

13.1

Amendments and Waivers

68

 

13.2

Notices

69

 

13.3

No Waiver; Cumulative Remedies

70

 

13.4

Survival of Representations and Warranties

70

 

13.5

Payment of Expenses and Taxes

70

 

13.6

Successors and Assigns; Participations and Assignments

71

 

13.7

Adjustments; Set-off

73

 

13.8

Counterparts

74

 

13.9

Severability

74

 

13.10

Integration

74

 

13.11

GOVERNING LAW

74

 

13.12

Submission To Jurisdiction; Waivers

74

 

13.13

Acknowledgements

75

 

13.14

Confidentiality

75

 

13.15

Loan Conversion/Participations

76

 

13.16

Judgment

77

 

13.17

WAIVERS OF JURY TRIAL

77

 

13.18

USA Patriot Act Notice

77

SECTION 12

GUARANTEE

64

 

12.1

Guarantee

64

 

12.2

No Subrogation

65

 

12.3

Amendments, etc with respect to the Obligations; Waiver of Rights

65

 

12.4

Guarantee Absolute and Unconditional

66

 

12.5

Reinstatement

67

 

12.6

Payments

67

 

12.7

“Lenders”

67

SECTION 13

MISCELLANEOUS

68

 

13.1

Amendments and Waivers

68

 

13.2

Notices

69

 

13.3

No Waiver; Cumulative Remedies

70

 

13.4

Survival of Representations and Warranties

70

 

13.5

Payment of Expenses and Taxes

70

 

13.6

Successors and Assigns; Participations and Assignments

71

 

13.7

Adjustments; Set-off

73

 

13.8

Counterparts

74

 

13.9

Severability

74

 

13.10

Integration

74

 

13.11

GOVERNING LAW

74

 

13.12

Submission To Jurisdiction; Waivers

74

 

13.13

Acknowledgements

75

 

13.14

Confidentiality

75

 

13.15

Loan Conversion/Participations

76

 

13.16

Judgment

77

 

13.17

WAIVERS OF JURY TRIAL

77

 

13.18

USA Patriot Act Notice

77

 

 

iv

 


--------------------------------------------------------------------------------



 

 

SCHEDULES

Schedule I

Names, Addresses and Commitments of Lenders

Schedule II

Information Concerning Local Currency Loans

 

Schedule 9.2

Existing Liens

 

EXHIBITS

Exhibit A

Form of Revolving Credit Note

 

Exhibit B

Form of CAF Advance Note

 

Exhibit C

Form of CAF Advance Request

 

Exhibit D

Form of CAF Advance Offer

 

Exhibit E

Form of CAF Advance Confirmation

 

Exhibit F

Form of Closing Certificate

 

Exhibit G

Form of Opinion of Counsel to Borrower

 

Exhibit H

Form of Assignment and Acceptance

 

Exhibit I

Form of Local Currency Facility Addendum

Exhibit J

Form of Exemption Certificate

 

 

 

v

 


--------------------------------------------------------------------------------



 

 

FIVE-YEAR REVOLVING CREDIT AGREEMENT, dated as of May 13, 2005, among (i) BOSTON
SCIENTIFIC CORPORATION, a Delaware corporation (the “Borrower”), (ii) the
several banks and other financial institutions or entities from time to time
parties hereto (the “Lenders”), (iii) BANK OF AMERICA, N.A., and WACHOVIA BANK,
NATIONAL ASSOCIATION, as Syndication Agents (each, in such capacity, a
“Syndication Agent”, and collectively, the “Syndication Agents”), (iv) ABN AMRO
BANK N.V., DEUTSCHE BANK SECURITIES INC., SUMITOMO MITSUI BANKING CORPORATION,
THE BANK OF TOKYO-MITSUBISHI, LTD., NEW YORK BRANCH, and UBS SECURITIES LLC, as
co-documentation agents (collectively, the “Documentation Agents”), (v) BNP
PARIBAS and MERRILL LYNCH BANK USA, as Managing Agents (each, in such capacity a
“Managing Agent”, and collectively, the “Managing Agents”), and (vi) JPMORGAN
CHASE BANK, N.A., as administrative agent for the Lenders hereunder (in such
capacity, the “Administrative Agent”).

W I T N E S S E T H:

WHEREAS, the Borrower, certain of the Lenders, the Arrangers (as defined below),
the Administrative Agent and others are parties to the 364-Day Revolving Credit
Agreement, dated as of May 14, 2004 (as amended, supplemented or otherwise
modified prior to the date hereof, the “Existing 364-Day Credit Facility”);

WHEREAS, the Borrower has requested that the Lenders make available a five-year
credit facility as described herein to replace the Existing 364-Day Credit
Facility, which shall be repaid in full and all commitments and agreements with
respect thereto shall be terminated on or prior to the Closing Date; and

WHEREAS, the Lenders have agreed to make a five-year credit facility available
upon the terms and subject to the conditions set forth herein;

NOW, THEREFORE, in consideration of the premises, and of the mutual covenants
and agreements herein contained and other good and valuable consideration,
receipt of which is hereby acknowledged, the parties hereto hereby agree as
follows:

SECTION 1

DEFINITIONS

1.1        Defined Terms. As used in this Agreement, the following terms shall
have the following meanings:

“ABR”: for any day, a rate per annum (rounded upwards, if necessary, to the next
1/16 of 1%) equal to the greatest of (a) the Prime Rate in effect on such day,
(b) the Base CD Rate in effect on such day plus 1% and (c) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1%. For purposes hereof: “Prime
Rate” shall mean the rate of interest per annum publicly announced from time to
time by JPMorgan Chase Bank as its prime rate in effect at its principal office
in New York City (the Prime Rate not being intended to be the lowest rate of
interest charged by JPMorgan Chase Bank, in connection with extensions of credit
to debtors); “Base CD Rate” shall mean the sum of (a) the product of (i) the
Three-Month Secondary CD Rate and (ii) a fraction, the numerator of which is one
and the denominator of which is one minus the C/D

 


--------------------------------------------------------------------------------



 

Reserve Percentage and (b) the C/D Assessment Rate; “Three-Month Secondary CD
Rate” shall mean, for any day, the secondary market rate for three-month
certificates of deposit reported as being in effect on such day (or, if such day
shall not be a Business Day, the next preceding Business Day) by the Board of
Governors of the Federal Reserve System (the “Board”) through the public
information telephone line of the Federal Reserve Bank of New York (which rate
will, under the current practices of the Board, be published in Federal Reserve
Statistical Release H.15(519) during the week following such day), or, if such
rate shall not be so reported on such day or such next preceding Business Day,
the average of the secondary market quotations for three-month certificates of
deposit of major money center banks in New York City received at approximately
10:00 A.M., New York City time, on such day (or, if such day shall not be a
Business Day, on the next preceding Business Day) by the Administrative Agent
from three New York City negotiable certificate of deposit dealers of recognized
standing selected by it; and “Federal Funds Effective Rate” shall mean, for any
day, the weighted average of the rates on overnight federal funds transactions
with members of the Federal Reserve System arranged by federal funds brokers, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day that is a Business Day,
the average of the quotations for the day of such transactions received by the
Administrative Agent from three federal funds brokers of recognized standing
selected by it. Any change in the ABR due to a change in the Prime Rate, the
Three-Month Secondary CD Rate or the Federal Funds Effective Rate shall be
effective as of the opening of business on the effective day of such change in
the Prime Rate, the Three-Month Secondary CD Rate or the Federal Funds Effective
Rate, respectively.

“ABR Loans”: Revolving Credit Loans and Swingline Loans bearing interest based
upon the ABR.

“Additional Revolving Credit Commitment”: as defined in Section 2.17.

“Adjusted Aggregate Committed Outstandings”: with respect to each Lender, the
Aggregate Committed Outstandings of such Lender, plus the amount of any
participating interests purchased by such Lender pursuant to subsection 13.15,
minus the amount of any participating interests sold by such Lender pursuant to
subsection 13.15.

“Administrative Agent”: as defined in the preamble hereto.

“Affiliate”: as to any Person, any other Person (other than a Subsidiary) which,
directly or indirectly, is in control of, is controlled by, or is under common
control with, such Person. For purposes of this definition, “control” of a
Person means the power, directly or indirectly, either to (a) vote 10% or more
of the securities having ordinary voting power for the election of directors of
such Person or (b) direct or cause the direction of the management and policies
of such Person, whether by contract or otherwise.

“Agents”: the collective reference to the Administrative Agent, the Syndication
Agents, the Documentation Agents, the Managing Agents, the Arrangers and the
Bookrunners.

 

2

 


--------------------------------------------------------------------------------



 

 

“Aggregate Available Multicurrency Commitments”: as at any date of determination
with respect to all Multicurrency Lenders, an amount in Dollars equal to the sum
of the Available Multicurrency Commitments of all Multicurrency Lenders on such
date.

“Aggregate Available Revolving Credit Commitments”: as at any date of
determination with respect to all Lenders, an amount in Dollars equal to the sum
of the Available Revolving Credit Commitments of all Lenders on such date.

“Aggregate Committed Outstandings”: as at any date of determination with respect
to any Lender, an amount in Dollars equal to the sum of (a) the Aggregate
Revolving Credit Outstandings of such Lender on such date, (b) the Dollar
Equivalent of the Aggregate Multicurrency Outstandings of such Lender on such
date, and (c) the Dollar Equivalent of the Aggregate Local Currency Outstandings
of such Lender on such date.

“Aggregate Local Currency Outstandings”: as at any date of determination with
respect to any Lender, an amount in the applicable Local Currencies equal to the
aggregate unpaid principal amount of such Lender’s Local Currency Loans.

“Aggregate Multicurrency Outstandings”: as at any date of determination with
respect to any Lender, an amount in the applicable Available Foreign Currencies
equal to the aggregate unpaid principal amount of such Lender’s Multicurrency
Loans.

“Aggregate Revolving Credit Commitments”: the aggregate amount of the Revolving
Credit Commitments of all of the Lenders.

“Aggregate Revolving Credit Outstandings”: as at any date of determination with
respect to any Lender, an amount in Dollars equal to the sum of (a) the
aggregate unpaid principal amount of such Lender’s Revolving Credit Loans on
such date plus (b) such Lender’s Revolving Credit Commitment Percentage of (i)
the aggregate outstanding principal of Swingline Loans and (ii) the L/C
Obligations.

“Aggregate Total Outstandings”: as at any date of determination with respect to
any Lender, an amount in Dollars equal to the sum of (a) the Aggregate Revolving
Credit Outstandings of such Lender on such date, (b) the Dollar Equivalent of
the aggregate unpaid principal amount of such Lender’s CAF Advances on such
date, (c) the Dollar Equivalent of the Aggregate Multicurrency Outstandings of
such Lender on such date and (d) the Dollar Equivalent of the Aggregate Local
Currency Outstandings of such Lender on such date.

“Agreement”: this Five-Year Revolving Credit Agreement, as amended, amended and
restated, supplemented or otherwise modified from time to time.

“Agreement Currency”: as defined in subsection 13.16(b).

 

3

 


--------------------------------------------------------------------------------



 

 

“Applicable Margin”: with respect to each day for each Type of Loan, the rate
per annum based on the Ratings in effect on such day, as set forth under the
relevant column heading below:

Any Date Other than an Excess Utilization Day

 

 

Excess Utilization Day

Rating

Eurodollar Loans/

Multicurrency Loans

ABR Loans

Eurodollar Loans/

Multicurrency Loans

ABR Loans

 

 

 

 

 

Rating I

.150%

0%

.250%

0%

Rating II

.190%

0%

.290%

0%

Rating III

.225%

0%

.325%

0%

Rating IV

.400%

0%

.500%

0%

Rating V

.500%

0%

.600%

0%

Rating VI

.600%

0%

.700%

0%

 

“Application”: an application, in such form as the Issuing Lender may specify
from time to time, requesting the Issuing Lender to issue a Letter of Credit.

“Arrangers”: J.P. Morgan Securities Inc., Banc of America Securities LLC and
Wachovia Capital Markets, LLC, as Joint Lead Arrangers for this Agreement.

“Assignee”: as defined in subsection 13.6(c).

“Available Foreign Currencies”: euro, Japanese Yen, Australian Dollar, Canadian
Dollar, Pound Sterling, Singapore Dollar, Swiss Franc and any other available
and freely convertible non-Dollar currency selected by the Borrower and approved
by the Administrative Agent and the Multicurrency Lenders.

“Available Multicurrency Commitment”: as at any date of determination with
respect to any Multicurrency Lender (after giving effect to the making and
payment of any Revolving Credit Loans required to be made on such date pursuant
to subsection 2.16), an amount in Dollars equal to the lesser of (a) the excess,
if any, of (i) the amount of such Multicurrency Lender’s Multicurrency
Commitment in effect on such date over (ii) the Dollar Equivalent of the
Aggregate Multicurrency Outstandings of such Multicurrency Lender on such date,
and (b) the excess, if any, of (i) the amount of such Lender’s Revolving Credit
Commitment in effect on such date over (ii) the Aggregate Committed Outstandings
of such Lender on such date.

“Available Revolving Credit Commitment”: as at any date of determination with
respect to any Lender (after giving effect to the making and payment of any
Revolving Credit Loans required to be made on such date pursuant to subsection
2.16), an amount in Dollars equal to the excess, if any, of (a) the amount of
such Lender’s Revolving Credit Commitment in effect on such date over (b) the
Aggregate Committed Outstandings of such Lender on such date.

“Base CD Rate”: as defined in the definition of ABR.

“benefited Lender”: as defined in subsection 13.7.

 

4

 


--------------------------------------------------------------------------------



 

 

“Board”: as defined in the definition of ABR.

“Bookrunners”: J.P. Morgan Securities Inc., Banc of America Securities LLC and
Wachovia Capital Markets, LLC, as Joint Bookrunners for this Agreement.

“Borrower”: as defined in the preamble hereto.

“Borrowing Date”: any Business Day specified in a notice pursuant to subsection
2.2, 2.9 or 2.14 as a date on which the Borrower requests the Lenders to make
Loans hereunder or, with respect to Local Currency Loans, the date on which a
Foreign Subsidiary Borrower requests Local Currency Lenders to make Local
Currency Loans to such Foreign Subsidiary Borrower pursuant to the Local
Currency Facility to which such Foreign Subsidiary Borrower and Local Currency
Lenders are parties.

“Business”: as defined in subsection 6.14.

“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close;
provided that when such term is used for the purpose of determining the date on
which the Eurocurrency Base Rate is determined under this Agreement for any Loan
denominated in euro for any Interest Period therefor and for purposes of
determining the first and last day of any such Interest Period, references in
this Agreement to Business Days shall be deemed to be references to Target
Operating Days.

“CAF Advance”: each competitive advance facility advance made pursuant to
subsection 2.8.

“CAF Advance Availability Period”: the period from and including the Closing
Date to and including the date which is seven days prior to the Termination
Date.

“CAF Advance Confirmation”: each confirmation by the Borrower of its acceptance
of CAF Advance Offers, which confirmation shall be substantially in the form of
Exhibit E and shall be delivered to the Administrative Agent by facsimile
transmission.

“CAF Advance Interest Payment Date”: as to each CAF Advance, each interest
payment date specified by the Borrower for such CAF Advance in the related CAF
Advance Request.

“CAF Advance Maturity Date”: as to any CAF Advance, the date specified by the
Borrower pursuant to subsection 2.9(d)(ii) in its acceptance of the related CAF
Advance Offer.

“CAF Advance Note”: as defined in subsection 3.13(e).

“CAF Advance Offer”: each offer by a Lender to make CAF Advances pursuant to a
CAF Advance Request, which offer shall contain the information specified in
Exhibit D and shall be delivered to the Administrative Agent by telephone,
immediately confirmed by facsimile transmission.

 

5

 


--------------------------------------------------------------------------------



 

 

“CAF Advance Request”: each request by the Borrower for Lenders to submit bids
to make CAF Advances, which request shall contain the information in respect of
such requested CAF Advances specified in Exhibit C and shall be delivered to the
Administrative Agent in writing, by facsimile transmission, or by telephone,
immediately confirmed by facsimile transmission.

“Capital Lease Obligations”: as to any Person, the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants or options to purchase any of the foregoing.

“C/D Assessment Rate”: for any day as applied to any ABR Loan, the annual
assessment rate in effect on such day which is payable by a member of the Bank
Insurance Fund maintained by the Federal Deposit Insurance Corporation (the
“FDIC”) classified as well-capitalized and within supervisory subgroup “B” (or a
comparable successor assessment risk classification) within the meaning of 12
C.F.R. § 327.4 (or any successor provision) to the FDIC (or any successor) for
the FDIC’s (or such successor’s) insuring time deposits at offices of such
institution in the United States.

“C/D Reserve Percentage”: for any day as applied to any ABR Loan, that
percentage (expressed as a decimal) which is in effect on such day, as
prescribed by the Board, for determining the maximum reserve requirement for a
Depositary Institution (as defined in Regulation D of the Board) in respect of
new non-personal time deposits in Dollars having a maturity of 30 days or more.

“Closing Date”: the date, on or before May 13, 2005, on which conditions
precedent set forth in subsection 7.1 shall be satisfied.

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

“Commitment Period”: the period from and including the Closing Date to but
excluding the Termination Date or such earlier date on which the Commitments
shall terminate as provided herein.

“Commitments”: the collective reference to the Revolving Credit Commitments,
Multicurrency Commitments, Swingline Commitments and L/C Commitments.

“Committed Outstandings Percentage”: on any date with respect to any Lender, the
percentage which the Adjusted Aggregate Committed Outstandings of such Lender
constitutes of the Adjusted Aggregate Committed Outstandings of all Lenders.

 

6

 


--------------------------------------------------------------------------------



 

 

“Commonly Controlled Entity”: an entity, whether or not incorporated, which is
under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group which includes the Borrower and which is treated as
a single employer under Section 414 of the Code.

“Conduit Lender”: any special purpose corporation organized and administered by
any Lender for the purpose of making Loans otherwise required to be made by such
Lender and designated by such Lender in a written instrument; provided, that the
designation by any Lender of a Conduit Lender shall not relieve the designating
Lender of any of its obligations to fund a Loan under this Agreement if, for any
reason, its Conduit Lender fails to fund any such Loan, and the designating
Lender (and not the Conduit Lender) shall have the sole right and responsibility
to deliver all consents and waivers required or requested under this Agreement
with respect to its Conduit Lender; and provided, further, that no Conduit
Lender shall (a) be entitled to receive any greater amount pursuant to Section
3.9, 3.10, 3.11 or 13.5 than the designating Lender would have been entitled to
receive in respect of the extensions of credit made by such Conduit Lender or
(b) be deemed to have any Commitment.

“Consolidated EBITDA”: of any Person for any period, Consolidated Net Income of
such Person and its Subsidiaries for such period plus, without duplication and
to the extent reflected as a charge in the statement of such Consolidated Net
Income for such period, the sum of (a) income tax expense, (b) Consolidated
Interest Expense of such Person and its Subsidiaries, amortization or writeoff
of debt discount and debt issuance costs and commissions, discounts and other
fees and charges associated with Indebtedness, (c) depreciation expense, (d)
amortization of intangibles (including, but not limited to, goodwill) and
organization costs and (e) any extraordinary, unusual or nonrecurring expenses
or losses (to the extent any of the foregoing are non-cash items) (including,
whether or not otherwise includable as a separate item in the statement of such
Consolidated Net Income for such period, losses on sales of assets outside of
the ordinary course of business and including special charges and purchased
research and development charges in connection with acquisitions), and minus, to
the extent included in the statement of such Consolidated Net Income for such
period, the sum of (a) interest income (except to the extent deducted in
determining Consolidated Interest Expense) and (b) any extraordinary, unusual or
non-recurring income or gains (to the extent any of the foregoing are non-cash
items) (including, whether or not otherwise includable as a separate item in the
statement of such Consolidated Net Income for such period, gains on the sales of
assets outside of the ordinary course of business).

“Consolidated Interest Expense”: of any Person for any period, total interest
expense of such Person and its Subsidiaries for such period with respect to all
outstanding Indebtedness of such Person and its Subsidiaries determined in
accordance with GAAP (including, all net costs that are allocable to such period
in accordance with GAAP).

“Consolidated Leverage Ratio”: as at the last day of any period of four
consecutive fiscal quarters of the Borrower, the ratio of (a) Consolidated Total
Debt on such day to (b) Consolidated EBITDA of the Borrower and its Subsidiaries
for such period.

 

7

 


--------------------------------------------------------------------------------



 

 

“Consolidated Net Income”: of any Person for any period, the consolidated net
income (or loss) of such Person and its Subsidiaries for such period, determined
on a consolidated basis in accordance with GAAP.

“Consolidated Tangible Assets”: at any date, Consolidated Total Assets minus
(without duplication) the net book value of all assets which would be treated as
intangible assets, as determined on a consolidated basis in accordance with
GAAP.

“Consolidated Total Assets”: at any date, the net book value of all assets of
the Borrower and its Subsidiaries as determined on a consolidated basis in
accordance with GAAP.

“Consolidated Total Debt”: at any date, the aggregate principal amount of all
Indebtedness of the Borrower and its Subsidiaries at such date, determined on a
consolidated basis in accordance with GAAP.

“Continuing Directors”: as defined in Section 10(h).

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.

“Conversion Date”: any date on which either (a) an Event of Default under
subsection 10(e) has occurred or (b) the Commitments shall have been terminated
and/or the Loans shall have been declared immediately due and payable pursuant
to Section 10.

“Conversion Sharing Percentage”: on any date with respect to any Lender and any
Loans of such Lender outstanding in any currency other than Dollars, the
percentage of such Loans such that, after giving effect to the conversion of
such Loans to Dollars and the purchase and sale by such Lender of participating
interests as contemplated by subsection 13.15, the Committed Outstandings
Percentage of such Lender will equal such Lender’s Revolving Credit Commitment
Percentage on such date (calculated immediately prior to giving effect to any
termination or expiration of the Commitments on the Conversion Date).

“Converted Loans: as defined in subsection 13.15(a).

“Default”: any of the events specified in Section 10, whether or not any
requirement for the giving of notice, the lapse of time, or both, or any other
condition, has been satisfied.

“Documentation Agents”: as defined in the preamble hereto.

“Dollar Equivalent”: with respect to an amount denominated in any currency other
than Dollars, the equivalent in Dollars of such amount determined at the
Exchange Rate on the date of determination of such equivalent. In making any
determination of the Dollar Equivalent for purposes of calculating the amount of
Loans to be borrowed from the respective Lenders on any Borrowing Date, the
Administrative Agent shall use the relevant Exchange Rate in effect on the date
on which the interest rate for such Loans is determined pursuant to the
provisions of this Agreement and the other Loan Documents.

 

8

 


--------------------------------------------------------------------------------



 

 

“Dollars” and “$”: dollars in lawful currency of the United States of America.

“Environmental Laws”: any and all applicable foreign, Federal, state, local or
municipal laws, rules, regulations, statutes, ordinances, codes, decrees or
other enforceable requirements or orders of any Governmental Authority or other
Requirements of Law regulating, relating to or imposing liability or standards
of conduct concerning protection of human health or the environment, as now or
may at any time hereafter be in effect.

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

“euro”: the single currency of participating member states of the European
Union.

“Eurocurrency Base Rate”: (a) with respect to each day during each Interest
Period pertaining to a Eurodollar Loan, or a Multicurrency Loan or CAF Advance
denominated in any currency other than Pounds Sterling, the rate per annum
determined by the Administrative Agent to be the offered rate for deposits in
the applicable currency with a term comparable to such Interest Period that
appears on the applicable Telerate Page at approximately 11:00 A.M., London
time, two Business Days prior to the beginning of such Interest Period;
provided, however, that if at any time for any reason such offered rate for any
such currency does not appear on a Telerate Page, “Eurocurrency Base Rate” shall
mean, with respect to each day during each Interest Period pertaining to a Loan
denominated in such currency, the rate per annum equal to the average (rounded
upward to the nearest 1/16th of 1%) of the respective rates notified to the
Administrative Agent by each of the Reference Lenders as the rate at which such
Reference Lender is offered deposits in such currency at or about 11:00 A.M.,
London time, two Business Days prior to the beginning of such Interest Period in
the London interbank market for delivery on the first day of such Interest
Period for the number of days comprised therein; and (b) with respect to each
day during each Interest Period pertaining to a Multicurrency Loan or CAF
Advance denominated in Pounds Sterling, the rate per annum equal to the average
(rounded upward to the nearest 1/16th of 1%) of the respective rates notified to
the Administrative Agent by each of the Reference Lenders as the rate at which
such Reference Lender is offered deposits in Pounds Sterling at or about 11:00
A.M., London time, two Business Days prior to the beginning of such Interest
Period in the Paris interbank market for delivery on the first day of such
Interest Period for the number of days comprised therein.

“Eurocurrency Rate”: with respect to each day during each Interest Period
pertaining to a Loan, a rate per annum determined for such day in accordance
with the following formula (rounded upward to the nearest 1/100th of 1%):

Eurocurrency Base Rate

1.00 - Eurocurrency Reserve Requirements

 

“Eurocurrency Reserve Requirements”: for any day as applied to a Loan, the
aggregate (without duplication) of the rates (expressed as a decimal) of reserve
requirements in effect on such day (including, without limitation, basic,
supplemental, marginal and emergency reserves) under any regulations of the
Board or other Governmental Authority having jurisdiction with respect thereto
dealing with reserve requirements prescribed for eurocurrency funding (currently

 

9

 


--------------------------------------------------------------------------------



 

referred to as “Eurocurrency Liabilities” in Regulation D of such Board)
maintained by a member bank of such System.

“Eurodollar Loans”: Revolving Credit Loans, the rate of interest applicable to
which is based upon the Eurocurrency Rate for Dollars.

“Event of Default”: any of the events specified in Section 10, provided that any
requirement for the giving of notice, the lapse of time, or both, or any other
condition, has been satisfied.

“Excess Utilization Day”: any day on which the sum of the Aggregate Total
Outstandings of all Lenders, plus the Aggregate Total Outstandings under (and as
defined in) the Multi-Year Credit Agreement, exceeds 50.0% of the aggregate
amount of the Commitments hereunder and the Commitments under (and as defined
in) the Multi-Year Credit Agreement (or, in each case, with respect to any day
after termination of such Commitments under this Agreement and Commitments under
the Multi-Year Credit Agreement, 50.0% of the aggregate amount of the
Commitments hereunder and Commitments under (and as defined in) the Multi-Year
Credit Agreement in effect on the date immediately prior to the date on which
such Commitments hereunder and Commitments under the Multi-Year Credit Agreement
terminated).

“Exchange Rate”: with respect to any non-Dollar currency on any date, the rate
at which such currency may be exchanged into Dollars, as set forth on such date
on the relevant Reuters currency page at or about 11:00 A.M., London time, on
such date. In the event that such rate does not appear on any Reuters currency
page, the “Exchange Rate” with respect to such non-Dollar currency shall be
determined by reference to such other publicly available service for displaying
exchange rates as may be agreed upon by the Administrative Agent and the
Borrower or, in the absence of such agreement, such “Exchange Rate” shall
instead be the Administrative Agent’s spot rate of exchange in the interbank
market where its foreign currency exchange operations in respect of such non-
Dollar currency are then being conducted, at or about 10:00 A.M., local time, on
such date for the purchase of Dollars with such non-Dollar currency, for
delivery two Business Days later; provided, that if at the time of any such
determination, no such spot rate can reasonably be quoted, the Administrative
Agent may use any reasonable method as it deems applicable to determine such
rate, and such determination shall be conclusive absent manifest error.

“Existing 364-Day Credit Facility”: as defined in the recitals hereto.

 

10

 


--------------------------------------------------------------------------------



 

 

“Facility Fee Rate”: for each day during each calculation period, the rate per
annum based on the Ratings in effect on such day, as set forth below:

 

Rating

Facility
Fee Rate

Rating I

.050%

Rating II

.060%

Rating III

.075%

Rating IV

.100%

Rating V

.125%

Rating VI

.150%

 

“Fee Commencement Date”: the Closing Date.

“Financing Lease”: any lease of property, real or personal, the obligations of
the lessee in respect of which are required in accordance with GAAP to be
capitalized on a balance sheet of the lessee.

“Fitch”: Fitch Ratings.

“Fixed Rate CAF Advance”: any CAF Advance made pursuant to a Fixed Rate CAF
Advance Request.

“Fixed Rate CAF Advance Request”: any CAF Advance Request requesting the Lenders
to offer to make CAF Advances at a fixed rate (as opposed to a rate composed of
the Eurocurrency Rate plus (or minus) a margin).

“Foreign Subsidiary Borrower”: each Subsidiary of the Borrower organized under
the laws of a jurisdiction outside the United States that the Borrower
designates as a “Foreign Subsidiary Borrower” in a Local Currency Facility
Addendum.

“Funding Commitment Percentage”: as at any date of determination (after giving
effect to the making and payment of any Loans made on such date pursuant to
subsection 2.16), with respect to any Lender, that percentage which the
Available Revolving Credit Commitment of such Lender then constitutes of the
Aggregate Available Revolving Credit Commitments.

“GAAP”: generally accepted accounting principles in the United States of America
consistent with those utilized in preparing the audited financial statements
referred to in subsection 6.1.

“Governmental Authority”: any nation or government, any state or other political
subdivision thereof and any entity exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government.

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including,
without limitation, any bank under any letter of credit) to induce the creation
of which the guaranteeing person has issued a

 

11

 


--------------------------------------------------------------------------------



 

reimbursement, counterindemnity or similar obligation, in either case
guaranteeing or in effect guaranteeing any Indebtedness, leases, dividends or
other obligations (the “primary obligations”) of any other unrelated third
Person (the “primary obligor”) in any manner, whether directly or indirectly,
including, without limitation, any obligation of the guaranteeing person,
whether or not contingent, (i) to purchase any such primary obligation or any
property constituting direct or indirect security therefor, (ii) to advance or
supply funds (1) for the purchase or payment of any such primary obligation or
(2) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (iii) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (iv) otherwise to assure or hold
harmless the owner of any such primary obligation against loss in respect
thereof; provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Guarantee Obligation of any guaranteeing person
shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
Obligation is made and (b) the maximum amount for which such guaranteeing person
may be liable pursuant to the terms of the instrument embodying such Guarantee
Obligation, unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case
the amount of such Guarantee Obligation shall be such guaranteeing person’s
reasonably anticipated liability in respect thereof as determined by the
Borrower in good faith.

“Hedge Agreements”: all agreements with non-related third parties with respect
to any swap, forward, future or derivative transaction or option or similar
agreements involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that
no employee benefit plan of the Borrower or any of its Subsidiaries shall be a
“Hedge Agreement”.

“Indebtedness”: of any Person at any date, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade liabilities incurred in the ordinary course of such Person’s
business and payable in accordance with customary practices and earn-outs and
other similar obligations in respect of acquisition and other similar
agreements), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all Capital Lease Obligations of
such Person, (f) all obligations of such Person, contingent or otherwise, as an
account party or applicant under or in respect of acceptances, letters of
credit, surety bonds or similar arrangements, (g) the liquidation value of all
redeemable preferred Capital Stock of such Person, (h) all indebtedness of such
Person, determined in accordance with GAAP, arising out of a Receivables
Transaction, (i) all Guarantee Obligations of such Person in respect of
obligations of the kind referred to in clauses (a) through (h) above, (j) all
obligations of the kind referred to in clauses (a) through (i) above secured by
(or for which the holder of such obligation has an existing right, contingent or
otherwise, to be secured by) any



 

12

 


--------------------------------------------------------------------------------



 

 

Lien on property (including accounts and contract rights) owned by such Person,
whether or not such Person has assumed or become liable for the payment of such
obligation, and (k) for the purposes of Section 10(d) only, all obligations of
such Person in respect of Hedge Agreements. The Indebtedness of any Person shall
include the Indebtedness of any other entity (including any partnership in which
such Person is a general partner) to the extent such Person is liable therefor
as a result of such Person’s ownership interest in or other relationship with
such entity, except to the extent the terms of such Indebtedness expressly
provide that such Person is not liable therefor.

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

“Insolvent”: pertaining to a condition of Insolvency.

“Interest Payment Date”: (a) as to any ABR Loan, the last day of each March,
June, September and December, (b) as to any Eurodollar Loan or Multicurrency
Loan having an Interest Period of three months or less, the last day of such
Interest Period, and (c) as to any Eurodollar Loan or Multicurrency Loan having
an Interest Period longer than three months, each day which is three months, or
a whole multiple thereof, after the first day of such Interest Period and the
last day of such Interest Period.

“Interest Period”: (a) with respect to any Eurodollar Loan or Multicurrency
Loan:

(i)         initially, the period commencing on the Borrowing Date or conversion
date, as the case may be, with respect to such Eurodollar Loan or Multicurrency
Loan and ending one, two, three, six or nine (or, if available to all the
applicable Lenders, twelve) months thereafter, as selected by the Borrower in
its notice of borrowing or notice of conversion, as the case may be, given with
respect thereto; and

(ii)         thereafter, each period commencing on the last day of the next
preceding Interest Period applicable to such Eurodollar Loan or Multicurrency
Loan and ending one, two, three, six or nine (or, if available to all the
applicable Lenders, twelve) months thereafter, as selected by the Borrower by
irrevocable notice to the Administrative Agent not less than three Business Days
prior to the last day of the then current Interest Period with respect thereto;

provided that, all of the foregoing provisions relating to Interest Periods are
subject to the following:

(1)        if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;



 

13

 


--------------------------------------------------------------------------------



 

 

(2)        any Interest Period in respect of any Loan made by any Lender that
would otherwise extend beyond the Termination Date applicable to such Lender
shall end on such Termination Date; and

(3)        any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and

(b)        with respect to any LIBO Rate CAF Advance, the period beginning on
the Borrowing Date with respect thereto and ending on the CAF Advance Maturity
Date with respect thereto.

“Issuing Lender”: JPMorgan Chase Bank, in its capacity as issuer of any Letter
of Credit.

“JPMorgan Chase Bank”: JPMorgan Chase Bank, N.A., a national banking
association.

“Judgment Currency”: as defined in subsection 13.16(b).

“L/C Commitment”: $200,000,000.

“L/C Fee Payment Date”: the last day of each March, June, September and December
and the last day of the Commitment Period.

“L/C Obligations”: at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the aggregate amount of drawings under Letters of Credit that have not then
been reimbursed pursuant to subsection 5.5.

“L/C Participants”: the collective reference to all the Lenders other than the
Issuing Lender.

“Lender Affiliate”: (a) any Affiliate of any Lender, (b) any Person that is
administered or managed by any Lender and that is engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the ordinary course of its business and (c) with respect to any Lender
which is a fund that invests in commercial loans and similar extensions of
credit, any other fund that invests in commercial loans and similar extensions
of credit and is managed or advised by the same investment advisor as such
Lender or by an Affiliate of such Lender or investment advisor.

“Lenders”: as defined in the preamble hereto; provided, that unless the context
otherwise requires, each reference herein to the Lenders shall be deemed to
include any Conduit Lender.

“Letters of Credit”: as defined in subsection 5.1(a).

“LIBO Rate CAF Advance”: any CAF Advance made pursuant to a LIBO Rate CAF
Advance Request.

 

14

 


--------------------------------------------------------------------------------



 

 

“LIBO Rate CAF Advance Request”: any CAF Advance Request requesting the Lenders
to offer to make CAF Advances at an interest rate equal to the Eurocurrency Rate
for the currency of such CAF Advance plus (or minus) a margin.

“Lien”: any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including, without limitation, any conditional
sale or other title retention agreement and any Financing Lease having
substantially the same economic effect as any of the foregoing).

“Loan”: any Revolving Credit Loan, CAF Advance, Multicurrency Loan, Swingline
Loan or Local Currency Loan, as the case may be.

“Loan Documents”: this Agreement, any Notes, the Applications and any document
or instrument evidencing or governing any Local Currency Facility.

“Loans to be Converted”: as defined in subsection 13.15(a).

“Local Currency”: any available and freely convertible non-Dollar currency
selected by a Foreign Subsidiary Borrower and approved by the Administrative
Agent.

“Local Currency Facility”: any Qualified Credit Facility that the Borrower
designates as a “Local Currency Facility” pursuant to a Local Currency Facility
Addendum.

“Local Currency Facility Addendum”: a Local Currency Facility Addendum received
by the Administrative Agent, substantially in the form of Exhibit I, and
conforming to the requirements of Section 4.

“Local Currency Facility Agent”: with respect to each Local Currency Facility,
the Local Currency Lender acting as agent for the Local Currency Lenders parties
thereto (and, in the case of any Local Currency Facility to which only one
Lender is a party, such Lender).

“Local Currency Facility Maximum Borrowing Amount”: as defined in subsection
4.1(b).

“Local Currency Lender”: any Lender (or, if applicable, any Affiliate, branch or
agency thereof) party to a Local Currency Facility.

“Local Currency Lender Maximum Borrowing Amount”: as defined in subsection
4.1(b).

“Local Currency Loan”: any loan made pursuant to a Local Currency Facility.

“London Banking Day”: any day on which banks in London are open for general
banking business, including dealings in foreign currency and exchange.

“Majority Lenders”: (a) at any time prior to the termination of the Revolving
Credit Commitments, Lenders, the Revolving Credit Commitment Percentages of
which aggregate more than 50%; and (b) at any time after the termination of the
Revolving Credit Commitments, Lenders whose Aggregate Total Outstandings
aggregate more than 50% of the Aggregate Total

 

15

 


--------------------------------------------------------------------------------



 

Outstandings of all Lenders; provided that for purposes of this definition, the
Aggregate Total Outstandings of each Lender shall be adjusted upward or downward
so as to give effect to any participations or assignments effected pursuant to
subsection 13.15.

“Majority Multicurrency Lenders”: at any time, Multicurrency Lenders the
Multicurrency Commitment Percentages of which aggregate more than 50%.

“Managing Agents”: as defined in the preamble hereto.

“Material Adverse Effect”: a material adverse effect on (a) the business,
operations, property or condition (financial or otherwise) of the Borrower and
its Subsidiaries taken as a whole or (b) the validity or enforceability of this
Agreement or any of the other Loan Documents or the rights or remedies of the
Administrative Agent or the Lenders hereunder or thereunder.

“Materials of Environmental Concern”: any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products or any hazardous or toxic
substances, materials or wastes, defined or regulated as such in or under any
Environmental Law, including, without limitation, asbestos, polychlorinated
biphenyls and urea-formaldehyde insulation.

“Moody’s”: Moody’s Investors Service, Inc.

“Multicurrency Commitment”: as to any Multicurrency Lender at any time, its
obligation to make Multicurrency Loans to the Borrower in an aggregate amount in
Available Foreign Currencies the Dollar Equivalent of which does not exceed at
any time outstanding the amount set forth opposite such Multicurrency Lender’s
name in Schedule I under the heading “Multicurrency Commitment”, as such amount
may be reduced from time to time as provided in subsection 2.15 and the other
applicable provisions hereof.

“Multicurrency Commitment Percentage”: as to any Multicurrency Lender at any
time, the percentage which such Multicurrency Lender’s Multicurrency Commitment
at such time constitutes of the aggregate Multicurrency Commitments of all
Multicurrency Lenders at such time (or, if the Multicurrency Commitments have
terminated or expired, the percentage which (a) the Dollar Equivalent of the
Aggregate Multicurrency Outstandings of such Multicurrency Lender at such time
constitutes of (b) the Dollar Equivalent of the Aggregate Multicurrency
Outstandings of all Multicurrency Lenders at such time).

“Multicurrency Lender”: each Lender having an amount greater than zero set forth
opposite such Lender’s name in Schedule I under the heading “Multicurrency
Commitment.”

“Multicurrency Loans”: as defined in subsection 2.12.

“Multiemployer Plan”: a Plan which is a multiemployer plan as defined in Section
4001(a)(3) of ERISA.

“Multi-Year Credit Agreement”: the Multi-Year Revolving Credit Agreement dated
as of May 14, 2004, among the Borrower, the lenders party thereto, JPMorgan
Chase Bank, as administrative agent, and others, providing for a $1,500,000,000
revolving credit facility, as the

 

16

 


--------------------------------------------------------------------------------



 

same may from time to time be amended, amended and restated, supplemented or
otherwise modified.

“Non-Excluded Taxes”: as defined in subsection 3.10.

“Non-Multicurrency Lender”: each Lender which is not a Multicurrency Lender.

“Notes”: the collective reference to any Revolving Credit Notes and any CAF
Advance Notes.

“Notice of Local Currency Outstandings”: with respect to each Local Currency
Facility Agreement, a notice from the relevant Local Currency Facility Agent
containing the information, delivered to the Administrative Agent and any other
Person, in the manner and by the time, specified for a Notice of Local Currency
Outstandings in Schedule II.

“Notice of Multicurrency Loan Borrowing”: with respect to a Multicurrency Loan,
a notice from the Borrower containing the information in respect of such Loan,
delivered to the Administrative Agent and any other Person, in the manner and by
the time, specified for a Notice of Multicurrency Loan Borrowing in respect of
the currency of such Loan in Schedule II.

“Notice of Multicurrency Loan Continuation”: with respect to a Multicurrency
Loan, a notice from the Borrower containing the information in respect of such
Loan, delivered to the Person, in the manner and by the time, specified for a
Notice of Multicurrency Loan Continuation in respect of the currency of such
Loan in Schedule II.

“Obligations”: collectively, the unpaid principal of and interest on the Loans
and all other obligations and liabilities of each Foreign Subsidiary Borrower
under this Agreement and any Local Currency Facility and other Loan Documents to
which it is a party (including, without limitation, interest accruing at the
then applicable rate provided in this Agreement or any other applicable Loan
Document after the maturity of the Loans and interest accruing at the then
applicable rate provided in this Agreement or any other applicable Loan Document
after the filing of any petition in bankruptcy, or the commencement of any
insolvency, reorganization or like proceeding, relating to such Foreign
Subsidiary Borrower, whether or not a claim for post-filing or post-petition
interest is allowed in such proceeding), whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, out of, or in connection with, this Agreement, the Notes, the
other Loan Documents, Hedge Agreements entered into with Lenders or any other
document made, delivered or given in connection therewith, in each case whether
on account of principal, interest, reimbursement obligations, fees, indemnities,
costs, expenses or otherwise (including, without limitation, all fees and
disbursements of counsel to the Administrative Agent or to the Lenders that are
required to be paid by any Foreign Subsidiary Borrower pursuant to the terms of
this Agreement or any other Loan Document).

“Participant”: as defined in subsection 13.6(b).

“Patriot Act”: as defined in subsection 13.18.

 

17

 


--------------------------------------------------------------------------------



 

 

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA.

“Person”: an individual, partnership, corporation, business trust, joint stock
company, trust, unincorporated association, joint venture, Governmental
Authority or other entity of whatever nature.

“Plan”: at a particular time, any employee benefit plan which is covered by
ERISA and in respect of which the Borrower or a Commonly Controlled Entity is
(or, if such plan were terminated at such time, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Properties”: as defined in subsection 6.14.

“Qualified Credit Facility”: a credit facility (a) providing for one or more
Local Currency Lenders to make unsecured loans denominated in a Local Currency
to a Foreign Subsidiary Borrower, (b) providing for such loans to bear interest
at a rate or rates determined by the Borrower and such Local Currency Lender or
Local Currency Lenders and (c) otherwise conforming to the requirements of
Section 4.

“Rating”: the respective rating of each of the Rating Agencies applicable to the
long-term senior unsecured non-credit enhanced debt of the Borrower, as
announced by the Rating Agencies from time to time.

“Rating Agencies”: collectively, Fitch, Moody’s and S&P.

“Rating Category”: each of Rating I, Rating II, Rating III, Rating IV, Rating V
and Rating VI.

 

18

 


--------------------------------------------------------------------------------



 

 

“Rating I, Rating II, Rating III, Rating IV, Rating V and Rating VI”: the
respective Ratings set forth below:

Rating
Category

Fitch

Moody’s

S&P

Rating I

greater than or equal to A+

greater than or equal to A1

greater than or equal to A+

Rating II

A

A2

A

Rating III

A-

A3

A-

Rating IV

BBB+

Baa1

BBB+

Rating V

BBB

Baa2

BBB

Rating VI

lower than or equal to BBB-

lower than or equal to Baa3

lower than or equal to BBB-

 

 

A Rating Category shall apply at any date if, at such date, the Ratings are
better than or equal to at least two of the three Ratings in any such Ratings
Category, and a higher rating category does not apply.

 

“Receivables”: any accounts receivable of any Person, including, without
limitation, any thereof constituting or evidenced by chattel paper, instruments
or general intangibles (as defined in the Uniform Commercial Code of the State
of New York), and all proceeds thereof and rights (contractual and other) and
collateral related thereto.

“Receivables Subsidiary”: any special purpose, bankruptcy remote Subsidiary of
the Borrower that purchases, on a revolving basis, Receivables generated by the
Borrower or any of its Subsidiaries.

“Receivables Transaction”: any transactions or series of related transactions
providing for the financing of Receivables of the Borrower or any of its
Subsidiaries.

“Reference Lenders”: JPMorgan Chase Bank, Bank of America, N.A., ABN Amro Bank
N.V., Deutsche Bank AG New York Branch, Bank of Tokyo-Mitsubishi, Ltd., Sumitomo
Mitsui Banking Corporation, UBS Loan Finance LLC and Wachovia Bank, National
Association.

“Refunded Swingline Loans”: as defined in subsection 2.4(b).

“Refunding Date”: as defined in subsection 2.4(c).

“Register”: as defined in subsection 13.6(d).

“Reimbursement Obligation”: the obligation of the Borrower to reimburse the
Issuing Lender pursuant to subsection 5.5(a) for amounts drawn under Letters of
Credit.

 

19

 


--------------------------------------------------------------------------------



 

 

“Related Parties”: with respect to any Person, such Person’s Affiliates and
partners, officers, employees, agents and advisors of such Person and such
Person’s Affiliates.

“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived under
subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. § 4043.

“Requested Local Currency Loans”: as defined in subsection 2.16(b).

“Requested Multicurrency Loans”: as defined in subsection 2.16(a).

“Requirement of Law”: as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

“Responsible Officer”: with respect to the Borrower, the chief executive officer
and the president of the Borrower or, with respect to financial matters, the
chief financial officer of the Borrower.

“Revolving Credit Commitment”: as to any Lender, the obligation of such Lender
to make Revolving Credit Loans to the Borrower hereunder in an aggregate
principal amount at any one time outstanding not to exceed the amount set forth
opposite such Lender’s name on Schedule I under the heading “Revolving Credit
Commitment,” as such amount may be reduced or increased from time to time in
accordance with the provisions of this Agreement.

“Revolving Credit Commitment Percentage”: as to any Lender at any time, the
percentage which such Lender’s Revolving Credit Commitment at such time
constitutes of the Aggregate Revolving Credit Commitments at such time (or, if
the Revolving Credit Commitments have terminated or expired, the percentage
which (a) the Aggregate Revolving Credit Outstandings of such Lender at such
time then constitutes of (b) the Aggregate Revolving Credit Outstandings of all
Lenders at such time).

“Revolving Credit Loans”: as defined in subsection 2.1.

“Revolving Credit Note”: as defined in subsection 3.13(d).

“Revolving Lender”: each Lender that has a Revolving Credit Commitment hereunder
or that holds Revolving Credit Loans.

“S&P”: Standard & Poor’s Ratings Services.

“Single Employer Plan”: any Plan that is covered by Title IV of ERISA, but that
is not a Multiemployer Plan.

 

20

 


--------------------------------------------------------------------------------



 

 

“Subsidiary”: as to any Person, a corporation, limited liability company,
partnership or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person. Unless otherwise qualified, all
references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall refer
to a Subsidiary or Subsidiaries of the Borrower.

“Swingline Commitment”: the obligation of the Swingline Lender to make Swingline
Loans pursuant to subsection 2.3 in an aggregate principal amount at any one
time outstanding not to exceed $50,000,000.

“Swingline Lender”: JPMorgan Chase Bank, in its capacity as the lender of
Swingline Loans.

“Swingline Loans”: as defined in subsection 2.3. Swingline Loans will only be
made available in Dollars.

“Swingline Participation Amount”: as defined in subsection 2.4(c).

“Syndication Agents”: as defined in the preamble hereto.

“Target Operating Day”: any day that is not (a) a Saturday or Sunday, (b)
Christmas Day or New Year’s Day or (c) any other day on which the Trans-European
Real-time Gross Settlement Operating System (or any successor settlement system)
is not operating (as determined by the Administrative Agent).

“Termination Date”: May 13, 2010.

“Tranche”: the collective reference to Eurodollar Loans or Multicurrency Loans
the then current Interest Periods with respect to all of which begin on the same
date and end on the same later date (whether or not such Loans shall originally
have been made on the same day); Tranches may be identified as “Eurodollar
Tranches” or “Multicurrency Tranches”.

“Transferee”: as defined in subsection 13.6(f).

“Type”: as to any Revolving Credit Loan, its nature as an ABR Loan or a
Eurodollar Loan.

1.2        Other Definitional Provisions. (a) Unless otherwise specified
therein, all terms defined in this Agreement shall have the defined meanings
when used in any Notes or any certificate or other document made or delivered
pursuant hereto.

(b)        As used herein and in any Notes, and any certificate or other
document made or delivered pursuant hereto, accounting terms relating to the
Borrower and its Subsidiaries not



 

21

 


--------------------------------------------------------------------------------



 

 

defined in subsection 1.1 and accounting terms partly defined in subsection 1.1,
to the extent not defined, shall have the respective meanings given to them
under GAAP.

(c)        The words “hereof”, “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement, and Section, subsection,
Schedule and Exhibit references are to this Agreement unless otherwise
specified.

(d)        The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.

SECTION 2

AMOUNT AND TERMS OF COMMITMENTS

2.1        Revolving Credit Commitments. (a) Subject to the terms and conditions
hereof, each Lender severally agrees to make revolving credit loans (“Revolving
Credit Loans”) in Dollars to the Borrower from time to time during the
Commitment Period so long as after giving effect thereto (i) the Available
Revolving Credit Commitment of each Lender is greater than or equal to zero and
(ii) the Aggregate Total Outstandings of all Lenders do not exceed the Aggregate
Revolving Credit Commitments. During the Commitment Period, the Borrower may use
the Revolving Credit Commitments by borrowing, prepaying the Revolving Credit
Loans in whole or in part, and reborrowing, all in accordance with the terms and
conditions hereof.

(b)        The Revolving Credit Loans may from time to time be (i) Eurodollar
Loans, (ii) ABR Loans or (iii) a combination thereof, as determined by the
Borrower and notified to the Administrative Agent in accordance with subsections
2.2 and 3.2, provided that no Revolving Credit Loan shall be made as a
Eurodollar Loan after the day that is one month prior to the Termination Date.

2.2        Procedure for Revolving Credit Borrowing. The Borrower may borrow
under the Revolving Credit Commitments during the Commitment Period on any
Business Day, provided that the Borrower shall give the Administrative Agent
irrevocable notice (which notice must be received by the Administrative Agent
prior to 10:00 A.M., New York City time, (a) three Business Days prior to the
requested Borrowing Date, if all or any part of the requested Revolving Credit
Loans are to be initially Eurodollar Loans or (b) on the requested Borrowing
Date, otherwise), in each case specifying (i) the amount to be borrowed, (ii)
the requested Borrowing Date, (iii) whether the borrowing is to be of Eurodollar
Loans, ABR Loans or a combination thereof and (iv) if the borrowing is to be
entirely or partly of Eurodollar Loans, the amount of such Type of Loan and the
length of the initial Interest Period therefor. Each borrowing under the
Revolving Credit Commitments (other than a borrowing under subsections 2.4, 2.16
and 5.5) shall be in an amount equal to (x) in the case of ABR Loans, $5,000,000
or a whole multiple of $1,000,000 in excess thereof (or, if the Aggregate
Available Revolving Credit Commitments are less than $1,000,000, such lesser
amount) and (y) in the case of Eurodollar Loans, $5,000,000 or a whole multiple
of $1,000,000 in excess thereof. Upon receipt of any such notice from the
Borrower, the Administrative Agent shall promptly notify each Lender thereof.
Prior to 11:00 A.M., New York City time, on the Borrowing Date requested by the
Borrower, each Lender will make an amount equal to its Funding Commitment
Percentage of the principal

 

22

 


--------------------------------------------------------------------------------



 

amount of the Revolving Credit Loans requested to be made on such Borrowing Date
available to the Administrative Agent for the account of the Borrower at the New
York office of the Administrative Agent specified in subsection 13.2 in funds
immediately available to the Administrative Agent. Except as otherwise provided
in subsection 2.16, such borrowing will then be made available to the Borrower
by the Administrative Agent crediting the account of the Borrower on the books
of such office with the aggregate of the amounts made available to the
Administrative Agent by the Lenders and in like funds as received by the
Administrative Agent.

2.3        Swingline Commitment. (a) Subject to the terms and conditions hereof,
the Swingline Lender agrees to make a portion of the credit otherwise available
to the Borrower under the Revolving Credit Commitments from time to time during
the Commitment Period by making swing line loans (“Swingline Loans”) to the
Borrower; provided that (i) the aggregate principal amount of Swingline Loans
outstanding at any time shall not exceed the Swingline Commitment then in effect
(notwithstanding that the Swingline Loans outstanding at any time, when
aggregated with the Swingline Lender’s other outstanding Revolving Credit Loans,
may exceed the Swingline Commitment then in effect) and (ii) the Borrower shall
not request, and the Swingline Lender shall not make, any Swingline Loan if,
after giving effect to the making of such Swingline Loan, the aggregate amount
of the Available Revolving Credit Commitments of the Swingline Lender would be
less than zero. During the Commitment Period, the Borrower may use the Swingline
Commitment by borrowing, repaying and reborrowing, all in accordance with the
terms and conditions hereof. Swingline Loans shall be ABR Loans only.

(b)        The Borrower shall repay all outstanding Swingline Loans on the
Termination Date.

2.4        Procedure for Swingline Borrowing; Refunding of Swingline Loans. (a)
Whenever the Borrower desires that the Swingline Lender make Swingline Loans it
shall give the Swingline Lender irrevocable telephonic notice confirmed promptly
in writing (which telephonic notice must be received by the Swingline Lender not
later than 1:00 P.M., New York City time, on the proposed Borrowing Date),
specifying (i) the amount to be borrowed and (ii) the requested Borrowing Date
(which shall be a Business Day during the Revolving Commitment Period). Each
borrowing under the Swingline Commitment shall be in an amount equal to $500,000
or a whole multiple of $100,000 in excess thereof. Not later than 3:00 P.M., New
York City time, on the Borrowing Date specified in a notice in respect of
Swingline Loans, the Swingline Lender shall make available to the Administrative
Agent at the Funding Office an amount in immediately available funds equal to
the amount of the Swingline Loan to be made by the Swingline Lender. The
Administrative Agent shall make the proceeds of such Swingline Loan available to
the Borrower on such Borrowing Date by depositing such proceeds in the account
of the Borrower with the Administrative Agent on such Borrowing Date in
immediately available funds.

(b)        The Swingline Lender, at any time and from time to time in its sole
and absolute discretion may, on behalf of the Borrower (which hereby irrevocably
directs the Swingline Lender to act on its behalf), on one Business Day’s notice
given by the Swingline Lender no later than 12:00 Noon, New York City time,
request each Lender (including the Swingline Lender in its capacity as a Lender
having a Revolving Credit Commitment) to make, and each Lender



 

23

 


--------------------------------------------------------------------------------



 

 

hereby agrees to make, a Revolving Credit Loan that is an ABR Loan, in an amount
equal to such Lender’s Revolving Credit Commitment Percentage of the aggregate
amount of the Swingline Loans (the “Refunded Swingline Loans”) outstanding on
the date of such notice, to repay the Swingline Lender. Each Lender shall make
the amount of such Revolving Credit Loan available to the Administrative Agent
at the New York office of the Administrative Agent specified in subsection 13.2
in immediately available funds, not later than 10:00 A.M., New York City time,
one Business Day after the date of such notice. The proceeds of such Revolving
Credit Loans shall be immediately made available by the Administrative Agent to
the Swingline Lender for application by the Swingline Lender to the repayment of
the Refunded Swingline Loans. The Borrower irrevocably authorizes the Swingline
Lender to charge the Borrower’s accounts with the Administrative Agent (up to
the amount available in each such account) in order to immediately pay the
amount of such Refunded Swingline Loans to the extent amounts received from the
Lenders are not sufficient to repay in full such Refunded Swingline Loans if
such deficiency is not otherwise reimbursed by the Borrower on the Business Day
following a written request for such reimbursement to the Borrower by the
Swingline Lender.

(c)        If prior to the time a Revolving Credit Loan would have otherwise
been made pursuant to subsection 2.4(b), one of the events described in
subsection 10(e) shall have occurred and be continuing with respect to the
Borrower or if for any other reason, as determined by the Swingline Lender in
its sole discretion, Revolving Credit Loans may not be made as contemplated by
subsection 2.4(b), each Lender shall, on the date such Revolving Credit Loan was
to have been made pursuant to the notice referred to in subsection 2.4(b) (the
“Refunding Date”), purchase for cash an undivided participating interest in the
then outstanding Swingline Loans by paying to the Swingline Lender an amount
(the “Swingline Participation Amount”) equal to (i) such Lender’s Revolving
Credit Commitment Percentage times (ii) the sum of the aggregate principal
amount of Swingline Loans then outstanding that were to have been repaid with
such Revolving Loans.

(d)        Whenever, at any time after the Swingline Lender has received from
any Lender such Lender’s Swingline Participation Amount, the Swingline Lender
receives any payment on account of the Swingline Loans, the Swingline Lender
will distribute to such Lender its Swingline Participation Amount (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s participating interest was outstanding and funded and, in
the case of principal and interest payments, to reflect such Lender’s pro rata
portion of such payment if such payment is not sufficient to pay the principal
of and interest on all Swingline Loans then due); provided, however, that in the
event that such payment received by the Swingline Lender is required to be
returned, such Lender will return to the Swingline Lender any portion thereof
previously distributed to it by the Swingline Lender.

(e)        Each Lender’s obligation to make the Loans referred to in subsection
2.4(b) and to purchase participating interests pursuant to subsection 2.4(c)
shall be absolute and unconditional and shall not be affected by any
circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such Lender or the Borrower may have against the Swingline
Lender, the Borrower or any other Person for any reason whatsoever; (ii) the
occurrence or continuance of a Default or an Event of Default or the failure to
satisfy any of the other conditions specified in Section 7; (iii) any adverse
change in the condition (financial or



 

24

 


--------------------------------------------------------------------------------



 

 

otherwise) of the Borrower; (iv) any breach of this Agreement or any other Loan
Document by the Borrower or any other Lender; or (v) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing.

2.5        Facility Fee. The Borrower agrees to pay to the Administrative Agent
for the account of each Lender a facility fee for the period from and including
the Fee Commencement Date to the Termination Date computed at the Facility Fee
Rate on the average daily amount of the Revolving Credit Commitment of such
Lender (regardless of usage) during the period for which payment is made,
payable quarterly in arrears on the last day of each March, June, September and
December and on the Termination Date or such earlier date on which the Revolving
Credit Commitments shall terminate as provided herein, commencing on the first
of such dates to occur after the date hereof.

2.6        Termination or Reduction of Commitments. The Borrower shall have the
right, upon not less than five Business Days’ notice to the Administrative
Agent, to terminate the Revolving Credit Commitments or, from time to time, to
reduce the amount of the Revolving Credit Commitments; provided that no such
termination or reduction shall be permitted if, after giving effect thereto and
to any prepayments of the Loans made on the effective date thereof, either (a)
the Aggregate Available Revolving Credit Commitments would not be greater than
or equal to zero or (b) the Available Revolving Credit Commitments of any Lender
would not be greater than or equal to zero. Any such reduction shall be in an
amount equal to $5,000,000 or a whole multiple thereof and shall reduce
permanently the Revolving Credit Commitments then in effect. The Administrative
Agent shall give each Lender prompt notice of any notice received from the
Borrower pursuant to this subsection 2.6.

2.7        Repayment of Revolving Credit Loans. The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender the then unpaid principal amount of each Revolving Credit Loan of
such Lender on the Termination Date (or such earlier date on which the Revolving
Credit Loans become due and payable pursuant to Section 10). The Borrower hereby
further agrees to pay interest on the unpaid principal amount of the Revolving
Credit Loans from time to time outstanding from the date hereof until payment in
full thereof at the rates per annum, and on the dates, set forth in subsection
3.4.

2.8        CAF Advances. Subject to the terms and conditions of this Agreement,
the Borrower may borrow CAF Advances from time to time on any Business Day
during the CAF Advance Availability Period. LIBO Rate CAF Advances may be
denominated in Dollars or any other available and freely-convertible
eurocurrency acceptable to the bidding Lender, and Fixed Rate CAF Advances shall
be denominated in Dollars. CAF Advances may be borrowed in amounts such that the
amount of Aggregate Total Outstandings of all Lenders at any time shall not
exceed the Aggregate Revolving Credit Commitments at such time. Within the
limits and on the conditions hereinafter set forth with respect to CAF Advances,
the Borrower from time to time may borrow, repay and reborrow CAF Advances.

2.9        Procedure for CAF Advance Borrowing. (a) The Borrower shall request
CAF Advances by delivering a CAF Advance Request to the Administrative Agent,
not later than 12:00 Noon (New York City time) four Business Days prior to the
proposed Borrowing Date (in the case of a LIBO Rate CAF Advance Request), and
not later than 10:00 A.M. (New

 

25

 


--------------------------------------------------------------------------------



 

York City time) one Business Day prior to the proposed Borrowing Date (in the
case of a Fixed Rate CAF Advance Request). Each CAF Advance Request in respect
of any Borrowing Date may solicit bids for CAF Advances on such Borrowing Date
in an aggregate principal amount of $5,000,000 or an integral multiple of
$1,000,000 in excess thereof (or, in the case of CAF Advances to be denominated
in a currency other than Dollars, and amount in such currency the Dollar
Equivalent of which is equal to $5,000,000 or $1,000,000, as the case may be)
and having not more than three alternative CAF Advance Maturity Dates. The CAF
Advance Maturity Date for each CAF Advance shall be the date set forth therefor
in the relevant CAF Advance Request, which date shall be (i) not less than 7
days nor more than 360 days after the Borrowing Date therefor, in the case of a
Fixed Rate CAF Advance, (ii) not less than 30 days nor more than 360 days after
the Borrowing Date therefor, in the case of a LIBO Rate CAF Advance and (iii)
not later than the Termination Date, in the case of any CAF Advance. The
Administrative Agent shall notify each Lender promptly by facsimile transmission
of the contents of each CAF Advance Request received by the Administrative
Agent.

(b)        In the case of a LIBO Rate CAF Advance Request, upon receipt of
notice from the Administrative Agent of the contents of such CAF Advance
Request, each Lender may elect, in its sole discretion, to offer irrevocably to
make one or more CAF Advances at the applicable Eurocurrency Rate plus (or
minus) a margin determined by such Lender in its sole discretion for each such
CAF Advance. Any such irrevocable offer shall be made by delivering a CAF
Advance Offer to the Administrative Agent, before 10:30 A.M. (New York City
time) on the day that is three Business Days before the proposed Borrowing Date,
setting forth:

(i)         the maximum amount of CAF Advances for each CAF Advance Maturity
Date and the aggregate maximum amount of CAF Advances for all CAF Advance
Maturity Dates which such Lender would be willing to make (which amounts may,
subject to subsection 2.8, exceed such Lender’s Revolving Credit Commitment);
and

(ii)         the margin above or below the applicable Eurocurrency Rate at which
such Lender is willing to make each such CAF Advance.

The Administrative Agent shall advise the Borrower before 11:00 A.M. (New York
City time) on the date which is three Business Days before the proposed
Borrowing Date of the contents of each such CAF Advance Offer received by it. If
the Administrative Agent, in its capacity as a Lender, shall elect, in its sole
discretion, to make any such CAF Advance Offer, it shall advise the Borrower of
the contents of its CAF Advance Offer before 10:15 A.M. (New York City time) on
the date which is three Business Days before the proposed Borrowing Date.

(c)        In the case of a Fixed Rate CAF Advance Request, upon receipt of
notice from the Administrative Agent of the contents of such CAF Advance
Request, each Lender may elect, in its sole discretion, to offer irrevocably to
make one or more CAF Advances at a rate of interest determined by such Lender in
its sole discretion for each such CAF Advance. Any such irrevocable offer shall
be made by delivering a CAF Advance Offer to the Administrative Agent before
9:30 A.M. (New York City time) on the Borrowing Date, setting forth:

(i)         the maximum amount of CAF Advances for each CAF Advance Maturity
Date, and the aggregate maximum amount for all CAF Advance Maturity Dates, which

 

26

 


--------------------------------------------------------------------------------



 

such Lender would be willing to make (which amounts may, subject to subsection
2.8, exceed such Lender’s Revolving Credit Commitment); and

(ii)         the rate of interest at which such Lender is willing to make each
such CAF Advance.

The Administrative Agent shall advise the Borrower before 10:00 A.M. (New York
City time) on the proposed Borrowing Date of the contents of each such CAF
Advance Offer received by it. If the Administrative Agent, in its capacity as a
Lender, shall elect, in its sole discretion, to make any such CAF Advance Offer,
it shall advise the Borrower of the contents of its CAF Advance Offer before
9:15 A.M. (New York City time) on the proposed Borrowing Date.

(d)        Before 11:30 A.M. (New York City time) three Business Days before the
proposed Borrowing Date (in the case of CAF Advances requested by a LIBO Rate
CAF Advance Request) and before 10:30 A.M. (New York City time) on the proposed
Borrowing Date (in the case of CAF Advances requested by a Fixed Rate CAF
Advance Request), the Borrower, in its absolute discretion, shall:

(i)         cancel such CAF Advance Request by giving the Administrative Agent
telephone notice to that effect, or

(ii)         by giving telephone notice to the Administrative Agent (immediately
confirmed by delivery to the Administrative Agent of a CAF Advance Confirmation
by facsimile transmission) (A) subject to the provisions of subsection 2.9(e),
accept one or more of the offers made by any Lender or Lenders pursuant to
subsection 2.9(b) or subsection 2.9(c), as the case may be, and (B) reject any
remaining offers made by Lenders pursuant to subsection 2.9(b) or subsection
2.9(c), as the case may be.

(e)        The Borrower’s acceptance of CAF Advances in response to any CAF
Advance Offers shall be subject to the following limitations:

(i)         the amount of CAF Advances accepted for each CAF Advance Maturity
Date specified by any Lender in its CAF Advance Offer shall not exceed the
maximum amount for such CAF Advance Maturity Date specified in such CAF Advance
Offer;

(ii)         the aggregate amount of CAF Advances accepted for all CAF Advance
Maturity Dates specified by any Lender in its CAF Advance Offer shall not exceed
the aggregate maximum amount specified in such CAF Advance Offer for all such
CAF Advance Maturity Dates;

(iii)        the Borrower may not accept offers for CAF Advances for any CAF
Advance Maturity Date in an aggregate principal amount in excess of the maximum
principal amount requested in the related CAF Advance Request; and

(iv)        

 

27

 


--------------------------------------------------------------------------------



 

 

if the Borrower accepts any of such offers, it must accept offers based solely
upon pricing for each relevant CAF Advance Maturity Date and upon no other
criteria whatsoever, and if two or more Lenders submit offers for any CAF
Advance Maturity Date at identical pricing and the Borrower accepts any of such
offers but does not wish to (or, by reason of the limitations set forth in
subsection 2.8, cannot) borrow the total amount offered by such Lenders with
such identical pricing, the Borrower shall accept offers from all of such
Lenders in amounts allocated among them pro rata according to the amounts
offered by such Lenders (with appropriate rounding, in the sole discretion of
the Borrower, to assure that each accepted CAF Advance is an integral multiple
of $1,000,000 or, in the case of CAF Advances to be denominated in a currency
other than Dollars, an amount in such currency the Dollar Equivalent of which is
approximately equal to $1,000,000); provided that if the number of Lenders that
submit offers for any CAF Advance Maturity Date at identical pricing is such
that, after the Borrower accepts such offers pro rata in accordance with the
foregoing provisions of this paragraph, the CAF Advance to be made by any such
Lender would be less than $5,000,000 (or, in the case of CAF Advances to be
denominated in a currency other than Dollars, an amount in such currency the
Dollar Equivalent of which is approximately equal to $5,000,000) principal
amount, the number of such Lenders shall be reduced by the Administrative Agent
by lot until the CAF Advances to be made by each such remaining Lender would be
in a principal amount of $5,000,000 or an integral multiple of $1,000,000 in
excess thereof (or, in the case of CAF Advances to be denominated in a currency
other than Dollars, an amount in such currency the Dollar Equivalent of which is
approximately equal to $5,000,000 or an integral multiple of $1,000,000 in
excess thereof).

(f)         If the Borrower notifies the Administrative Agent that a CAF Advance
Request is cancelled pursuant to subsection 2.9(d)(i), the Administrative Agent
shall give prompt telephone notice thereof to the Lenders.

(g)        If the Borrower accepts pursuant to subsection 2.9(d)(ii) one or more
of the offers made by any Lender or Lenders, the Administrative Agent promptly
shall notify each Lender which has made such an offer of (i) the aggregate
amount of such CAF Advances to be made on such Borrowing Date for each CAF
Advance Maturity Date and (ii) the acceptance or rejection of any offers to make
such CAF Advances made by such Lender. Before 12:00 Noon (New York City time) on
the Borrowing Date specified in the applicable CAF Advance Request (in the case
of CAF Advances denominated in Dollars) and before the funding time for the
relevant currency from time to time specified by the Administrative Agent by
notice to the Lenders (in the case of CAF Advances denominated in any currency
other than Dollars), each Lender whose CAF Advance Offer has been accepted shall
make available to the Administrative Agent the amount of CAF Advances to be made
by such Lender, in immediately available funds, at the funding office for the
relevant currency specified from time to time by the Administrative Agent by
notice to the Lenders. The Administrative Agent will make such funds available
to the Borrower as soon as practicable on such date at such office of the
Administrative Agent. As soon as practicable after each Borrowing Date, the
Administrative Agent shall notify each Lender of the aggregate amount of CAF
Advances advanced on such Borrowing Date and the respective CAF Advance Maturity
Dates thereof.

 

28

 


--------------------------------------------------------------------------------



 

 

2.10      Repayment of CAF Advances. The Borrower hereby unconditionally
promises to pay to the Administrative Agent, for the account of each Lender
which has made a CAF Advance, on the applicable CAF Advance Maturity Date the
then unpaid principal amount of such CAF Advance. The Borrower shall have the
right to prepay any principal amount of any CAF Advance only with the consent of
the Lender to which such CAF Advance is owed. The Borrower hereby further agrees
to pay interest on the unpaid principal amount of each CAF Advance from the
Borrowing Date to the applicable CAF Advance Maturity Date at the rate of
interest specified in the CAF Advance Offer accepted by the Borrower in
connection with such CAF Advance (calculated on the basis of a 360-day year for
actual days elapsed), payable on each applicable CAF Advance Interest Payment
Date.

2.11      Certain Restrictions with Respect to CAF Advances. A CAF Advance
Request may request offers for CAF Advances to be made on not more than one
Borrowing Date and to mature on not more than three CAF Advance Maturity Dates.
No CAF Advance Request may be submitted earlier than five Business Days after
submission of any other CAF Advance Request.

2.12      Multicurrency Commitments. Subject to the terms and conditions hereof,
each Multicurrency Lender severally agrees to make revolving credit loans (each,
a “Multicurrency Loan”) in any Available Foreign Currency to the Borrower from
time to time during the Commitment Period so long as after giving effect thereto
(a) the Available Multicurrency Commitment of each Multicurrency Lender is
greater than or equal to zero, (b) the aggregate outstanding principal amount of
Multicurrency Loans, plus (i) the aggregate outstanding principal amount of
Local Currency Loans and (ii) the aggregate outstanding amount of L/C
Obligations attributable to Letters of Credit denominated in any currency other
than Dollars, does not exceed an amount the Dollar Equivalent of which is
$200,000,000 and (c) the Aggregate Total Outstandings of all Lenders do not
exceed the Aggregate Revolving Credit Commitments. During the Commitment Period,
the Borrower may use the Multicurrency Commitments by borrowing, repaying the
Multicurrency Loans in whole or in part, and reborrowing, all in accordance with
the terms and conditions hereof. Any Multicurrency Lender may cause its
Multicurrency Loans to be made by any branch, affiliate or international banking
facility of such Multicurrency Lender, provided, that such Multicurrency Lender
shall remain responsible for all of its obligations hereunder and no additional
taxes, costs or other burdens shall be imposed upon the Borrower or the
Administrative Agent as a result thereof.

2.13      Repayment of Multicurrency Loans. The Borrower hereby unconditionally
promises to pay to the Administrative Agent for the account of each
Multicurrency Lender the then unpaid principal amount of each Multicurrency Loan
of such Multicurrency Lender on the Termination Date and on such other date(s)
and in such other amounts as may be required from time to time pursuant to this
Agreement. The Borrower hereby further agrees to pay interest on the unpaid
principal amount of the Multicurrency Loans advanced to it and from time to time
outstanding until payment thereof in full at the rates per annum, and on the
dates, set forth in subsection 3.4.

2.14      Procedure for Multicurrency Borrowing. The Borrower may request the
Multicurrency Lenders to make Multicurrency Loans during the Commitment Period
on any Business Day by delivering a Notice of Multicurrency Loan Borrowing. Each
borrowing under

 

29

 


--------------------------------------------------------------------------------



 

the Multicurrency Commitments shall be in an amount in an Available Foreign
Currency the Dollar Equivalent of which is equal to at least $1,000,000 (or, if
the then Aggregate Available Multicurrency Commitments are less than $1,000,000,
such lesser amount). Upon receipt of any such Notice of Multicurrency Borrowing
from the Borrower, the Administrative Agent shall promptly notify each
Multicurrency Lender thereof. Not later than the funding time for the relevant
Available Foreign Currency specified from time to time by the Administrative
Agent by notice to the Borrower and the Multicurrency Lenders each Multicurrency
Lender shall make an amount equal to its Multicurrency Commitment Percentage of
the principal amount of Multicurrency Loans requested to be made on such
Borrowing Date available to the Administrative Agent at the funding office for
the relevant Available Foreign Currency specified from time to time by the
Administrative Agent by notice to the Borrower and the Multicurrency Lenders in
the relevant Available Foreign Currency and in immediately available funds. The
amounts made available by each Multicurrency Lender will then be made available
to the Borrower at such funding office and in like funds as received by the
Administrative Agent.

2.15      Termination or Reduction of Multicurrency Commitments. The Borrower
shall have the right, upon not less than three Business Days’ notice to the
Administrative Agent (which shall give prompt notice thereof to each
Multicurrency Lender), to terminate the Multicurrency Commitments or, from time
to time, to reduce the amount of the Multicurrency Commitments; provided that no
such termination or reduction shall be permitted if, after giving effect thereto
and to any prepayments of the Loans made on the effective date thereof, the
Available Multicurrency Commitment of any Multicurrency Lender would be less
than zero. Any such reduction shall be in an amount equal to U.S. $1,000,000 or
a whole multiple of U.S. $100,000 in excess thereof and shall reduce permanently
the Multicurrency Commitments then in effect.

2.16      Borrowings of Revolving Credit Loans and Refunding of Loans. (a) If on
any Borrowing Date on which the Borrower has requested the Multicurrency Lenders
to make Multicurrency Loans (the “Requested Multicurrency Loans”),

(i)         the aggregate principal amount of the Requested Multicurrency Loans
exceeds the Aggregate Available Multicurrency Commitments on such Borrowing Date
(before giving effect to the making and payment of any Loans required to be made
pursuant to this subsection 2.16 on such Borrowing Date) and,

(ii)         the Dollar Equivalent of the amount of such excess is less than or
equal to the aggregate Available Revolving Credit Commitments of all
Non-Multicurrency Lenders (before giving effect to the making and payment of any
Loans pursuant to this subsection 2.16 on such Borrowing Date),

each Non-Multicurrency Lender shall make a Revolving Credit Loan to the Borrower
on such Borrowing Date, and the proceeds of such Revolving Credit Loans shall be
simultaneously applied to repay outstanding Revolving Credit Loans, Local
Currency Loans and/or Multicurrency Loans of the Multicurrency Lenders (as
directed by the Borrower) in each case in amounts such that, after giving effect
to (1) such borrowings and repayments and (2) the borrowing from the
Multicurrency Lenders of the Requested Multicurrency Loans, the Committed
Outstanding Percentage of each Lender will equal (as nearly as possible) its

 

30

 


--------------------------------------------------------------------------------



 

Revolving Credit Commitment Percentage. To effect such borrowings and
repayments, (x) not later than 12:00 Noon, New York City time, on such Borrowing
Date, the proceeds of such Revolving Credit Loans shall be made available by
each Non-Multicurrency Lender to the Administrative Agent at its New York office
specified in subsection 13.2 in Dollars and in immediately available funds and
the Administrative Agent shall apply the proceeds of such Revolving Credit Loans
toward repayment of outstanding Revolving Credit Loans and/or Local Currency
Loans of the Multicurrency Lenders (as directed by the Borrower) and (y)
concurrently with the repayment of such Loans on such Borrowing Date, (I) the
Multicurrency Lenders shall, in accordance with the applicable provisions
hereof, make the Requested Multicurrency Loans in an aggregate amount equal to
the amount so requested by the Borrower (but not in any event greater than the
Aggregate Available Multicurrency Commitments after giving effect to the making
of such repayment of any Loans on such Borrowing Date) and (II) the Borrower
shall pay to the Administrative Agent for the account of the Lenders whose Loans
to the Borrower are repaid on such Borrowing Date pursuant to this subsection
2.16 all interest accrued on the amounts repaid to the date of repayment,
together with any amounts payable pursuant to subsection 3.11 in connection with
such repayment.

(b)        Subject to the limitations on borrowings contained in a given Local
Currency Facility, if on any Borrowing Date on which a Foreign Subsidiary
Borrower has requested Local Currency Lenders to make Local Currency Loans (the
“Requested Local Currency Loans”) under a Local Currency Facility to which such
Foreign Subsidiary Borrower and Local Currency Lenders are parties, (i) the
aggregate principal amount of the Requested Local Currency Loans (A) exceeds the
aggregate available amount of the commitments of such Local Currency Lenders
under such Local Currency Facility on such Borrowing Date (before giving effect
to the making and payment of any Revolving Credit Loans required to be made
pursuant to this subsection 2.16 on such Borrowing Date) or (B) together with
the aggregate then outstanding principal amount of Multicurrency Loans and the
aggregate outstanding amount of L/C Obligations attributable to Letters of
Credit denominated in any currency other than Dollars, would exceed an amount of
which the Dollar Equivalent is $200,000,000, (ii) after giving effect to the
Requested Local Currency Loans, the Dollar Equivalent of the aggregate
outstanding principal amount of Local Currency Loans of such Foreign Subsidiary
Borrower will be less than or equal to the aggregate commitments of such Local
Currency Lenders under such Local Currency Facility and (iii) the Dollar
Equivalent of the amount of the excess described in clause (i) above is less
than or equal to the Aggregate Available Revolving Credit Commitments of all
Lenders other than such Local Currency Lenders (before giving effect to the
making and payment of any Revolving Credit Loans pursuant to this subsection
2.16 on such Borrowing Date), each such other Lender shall make a Revolving
Credit Loan to the Borrower, on such Borrowing Date, and the proceeds of such
Revolving Credit Loans shall be simultaneously applied to repay outstanding
Revolving Credit Loans, Multicurrency Loans and/or Local Currency Loans of such
Local Currency Lenders (as directed by the Borrower) in each case in amounts
such that, after giving effect to (1) such borrowings and repayments and (2) the
borrowing from such Local Currency Lenders of the Requested Local Currency
Loans, the Committed Outstandings Percentage of each Lender will equal (as
nearly as possible) its Revolving Credit Commitment Percentage and the Dollar
Equivalent of the aggregate outstanding principal amount of Multicurrency Loans
and Local Currency Loans will not exceed $200,000,000. To effect such borrowings
and repayments, (x) not later than 12:00 Noon, New York City time, on such
Borrowing Date, the proceeds of such Revolving Credit Loans shall be made
available by each such other Lender to the Administrative

 

31

 


--------------------------------------------------------------------------------



 

Agent at its New York office specified in subsection 13.2 in Dollars and in
immediately available funds and the Administrative Agent shall apply the
proceeds of such Revolving Credit Loans toward the repayment of outstanding
Revolving Credit Loans, Multicurrency Loans and/or Local Currency Loans of such
Local Currency Lenders (as directed by the Borrower) and (y) concurrently with
the repayment of such Revolving Credit Loans on such Borrowing Date, (I) such
Local Currency Lenders shall, in accordance with the applicable provisions
hereof, make the Requested Local Currency Loans in an aggregate amount equal to
the amount so requested by such Foreign Subsidiary Borrower and (II) the
relevant Foreign Subsidiary Borrower shall pay to the Administrative Agent for
the account of the Lenders whose Loans to such Borrower are repaid on such
Borrowing Date pursuant to this subsection 2.16 all interest accrued on the
amounts repaid to the date of repayment, together with any amounts payable
pursuant to subsection 3.11 in connection with such repayment.

(c)        If any borrowing of Revolving Credit Loans is required pursuant to
this subsection 2.16, the Borrower shall notify the Administrative Agent in the
manner provided for Revolving Credit Loans in subsection 2.2, except that the
minimum borrowing amounts set forth in subsection 2.2 shall not be applicable to
the extent that such minimum borrowing amounts exceed the amounts of Revolving
Credit Loans required to be made pursuant to this subsection 2.16.

2.17      Increase of Revolving Credit Commitments. The Borrower shall have the
right to increase the Revolving Credit Commitments from time to time in an
aggregate principal amount not to exceed $500,000,000 upon prior notice to the
Administrative Agent and pursuant to procedures established by the
Administrative Agent and acceptable to the Borrower. Each such increase (each,
an “Additional Revolving Credit Commitment”) shall be in a principal amount of
at least $25,000,000, and no such increase shall become effective if a Default
or Event of Default then exists or would exist immediately after giving effect
thereto. Each bank or other financial institution (other than an existing Lender
or Lender Affiliate providing any Additional Revolving Credit Commitments) shall
be reasonably acceptable to the Administrative Agent and the Borrower and shall
be a “Lender” for all purposes under this Agreement. No Lender shall have any
obligation to provide any such Additional Revolving Credit Commitments unless
and until it shall expressly agree under the applicable procedures to do so, at
which time such Lender shall be deemed to have made an Additional Revolving
Credit Commitment. The Lenders agree that this Agreement and the other Loan
Documents may be amended from time to time with the consent of the
Administrative Agent and the Borrower to reflect such Additional Revolving
Credit Commitments in connection with this Section 2.17.

 

32

 


--------------------------------------------------------------------------------



 

 

SECTION 3

CERTAIN PROVISIONS

APPLICABLE TO THE LOANS

3.1        Optional and Mandatory Prepayments. (a) The Borrower may at any time
and from time to time prepay the Loans, in whole or in part, without premium or
penalty (other than any amounts payable pursuant to subsection 3.11 if such
prepayment is of Eurodollar Loans and is made on a day other than the last day
of the Interest Period with respect thereto), upon at least four Business Days’
irrevocable notice to the Administrative Agent, specifying the date and amount
of prepayment and whether the prepayment is of Eurodollar Loans, ABR Loans or a
combination thereof, and, if of a combination thereof, the amount allocable to
each. Upon receipt of any such notice the Administrative Agent shall promptly
notify each Lender thereof. If any such notice is given, the amount specified in
such notice shall be due and payable on the date specified therein. Partial
prepayments of Loans shall be in an aggregate principal amount of at least
$1,000,000 or an integral multiple of $100,000 in excess thereof.

(b)        The Borrower may at any time and from time to time prepay, without
premium or penalty (other than any amounts payable pursuant to subsection 3.11
if such prepayment is of Multicurrency Loans and is made on a day other than the
last day of the Interest Period with respect thereto), the Multicurrency Loans,
in whole or in part, upon at least three Business Days’ irrevocable notice to
the Administrative Agent specifying the date and amount of prepayment. Upon the
receipt of any such notice, the Administrative Agent shall promptly notify each
Multicurrency Lender thereof. If any such notice is given, the amount specified
in such notice shall be due and payable on the date specified therein. Partial
prepayments of Multicurrency Loans shall be in an aggregate principal amount the
Dollar Equivalent of which is at least $1,000,000 or an integral multiple of
$100,000 in excess thereof.

(c)        (i)         If, at any time during the Commitment Period, for any
reason the Aggregate Total Outstandings of all Lenders exceed the Aggregate
Revolving Credit Commitments then in effect, the Borrower shall, without notice
or demand, immediately prepay the Revolving Credit Loans and/or the
Multicurrency Loans in amounts such that the sum of (A) the aggregate principal
amount of the Revolving Credit Loans so prepaid and (B) the Dollar Equivalent of
the aggregate principal amount of the Multicurrency Loans so prepaid, equals or
exceeds the amount of such excess.

(ii)         If, at any time during the Commitment Period, for any reason either
(1) the Aggregate Total Outstandings of all Multicurrency Lenders exceed the
Aggregate Revolving Credit Commitments of the Multicurrency Lenders, (2) the
Aggregate Multicurrency Outstandings exceed the aggregate Multicurrency
Commitments, (3) the sum of the Aggregate Multicurrency Outstandings plus the
Dollar Equivalent of (x) the aggregate outstanding principal amount of Local
Currency Loans and (y) the aggregate outstanding amount of L/C Obligations
attributable to Letters of Credit denominated in currencies other than Dollars,
exceeds the aggregate Multicurrency Commitments or (4) the Dollar Equivalent of
all L/C Obligations attributable to Letters of Credit denominated in currencies
other than Dollars exceeds, in the aggregate, $200,000,000, the Borrower shall,
without notice or demand, immediately prepay the Revolving Credit Loans and/or

 

33

 


--------------------------------------------------------------------------------



 

the Multicurrency Loans and/or Local Currency Loans and/or cash collateralize
the L/C Obligations in amounts such that any such excess is eliminated.

(iii)        Each prepayment of Loans pursuant to this subsection 3.1(c) shall
be accompanied by any amounts payable under subsection 3.11 in connection with
such prepayment.

(iv)        Notwithstanding the foregoing, mandatory prepayments of Revolving
Credit Loans or Multicurrency Loans that would otherwise be required pursuant to
this subsection 3.1(c) solely as a result of fluctuations in Exchange Rates from
time to time shall only be required to be made pursuant to this subsection
3.1(c) on the last Business Day of each month on the basis of the Exchange Rate
in effect on such Business Day.

3.2        Conversion and Continuation Options. (a) The Borrower may elect from
time to time to convert Eurodollar Loans to ABR Loans by giving the
Administrative Agent at least two Business Days’ prior irrevocable notice of
such election. The Borrower may elect from time to time to convert ABR Loans to
Eurodollar Loans by giving the Administrative Agent at least three Business
Days’ prior irrevocable notice of such election. Any such notice of conversion
to Eurodollar Loans shall specify the length of the initial Interest Period
therefor. Upon receipt of any such notice the Administrative Agent shall
promptly notify each Lender thereof. All or any part of outstanding Eurodollar
Loans and ABR Loans may be converted as provided herein, provided that (i) no
Loan may be converted into a Eurodollar Loan when any Event of Default has
occurred and is continuing and the Administrative Agent has or the Majority
Lenders have determined that such a conversion is not appropriate and (ii) no
Loan may be converted into a Eurodollar Loan after the date that is one month
prior to the Termination Date.

(b)        Any Eurodollar Loans may be continued as such upon the expiration of
the then current Interest Period with respect thereto by the Borrower giving
notice to the Administrative Agent, in accordance with the applicable provisions
of the term “Interest Period” set forth in subsection 1.1, of the length of the
next Interest Period to be applicable to such Loans, provided that no Eurodollar
Loan may be continued as such (i) when any Event of Default has occurred and is
continuing and the Administrative Agent has or the Majority Lenders have
determined that such a continuation is not appropriate or (ii) after the date
that is one month prior to the Termination Date, and provided, further, that if
the Borrower shall fail to give such notice or if such continuation is not
permitted, such Loans shall be automatically converted to ABR Loans on the last
day of such then expiring Interest Period.

(c)        Any Multicurrency Loans may be continued as such upon the expiration
of the then current Interest Period with respect thereto by the Borrower giving
a Notice of Multicurrency Loan Continuation, provided, that if the Borrower
shall fail to give such Notice of Multicurrency Loan Continuation by the
deadline specified therefor in Schedule II, such Multicurrency Loans shall
automatically be continued for an Interest Period of one month.

3.3        Minimum Amounts and Maximum Number of Tranches. All borrowings,
conversions and continuations of Revolving Credit Loans and Multicurrency Loans
hereunder and all selections of Interest Periods hereunder shall be in such
amounts and be made pursuant to such elections so that, after giving effect
thereto, (i) the aggregate principal amount

 

34

 


--------------------------------------------------------------------------------



 

of the Eurodollar Loans comprising each Eurodollar Tranche shall be equal to
$5,000,000 or a whole multiple of $1,000,000 in excess thereof and (ii) the
aggregate principal amount of the Multicurrency Loans comprising each
Multicurrency Tranche shall be in an amount the Dollar Equivalent of which is at
least $5,000,000. In no event shall there be more than seven Tranches
outstanding at any time.

3.4        Interest Rates and Payment Dates. (a) Each Eurodollar Loan shall bear
interest for each day during each Interest Period with respect thereto at a rate
per annum equal to the Eurocurrency Rate determined for such Interest Period
plus the Applicable Margin in effect for such day.

(b)        Each ABR Loan shall bear interest at a rate per annum equal to the
ABR plus the Applicable Margin.

(c)        Each Multicurrency Loan shall bear interest for each day that it is
outstanding at a rate per annum equal to the Eurocurrency Rate plus the
Applicable Margin in effect for such day.

(d)        Each CAF Advance shall bear interest at the rate determined in
accordance with subsection 2.9.

(e)        If all or a portion of (i) any principal of any Loan, (ii) any
interest payable thereon, (iii) any facility fee or (iv) any other amount
payable hereunder shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), the principal of the Loans and/or any such overdue
interest, commitment fee or other amount shall bear interest at a rate per annum
which is (x) in the case of principal, the rate that would otherwise be
applicable thereto pursuant to the foregoing provisions of this subsection plus
2% or (y) in the case of any such overdue interest, facility fee or other
amount, the rate described in paragraph (b) of this subsection plus 2%, in each
case from the date of such non-payment until such overdue principal, interest,
facility fee or other amount is paid in full (as well after as before judgment).

(f)         Interest pursuant to this subsection shall be payable in arrears on
each Interest Payment Date or CAF Advance Interest Payment Date, as the case may
be, provided that interest accruing pursuant to paragraph (e) of this subsection
shall be payable from time to time on demand.

3.5        Computation of Interest and Fees. (a) All interest and fees hereunder
shall be computed on the basis of a year of 360 days, except that (i) interest
computed by reference to the ABR at times when the ABR is based on the Prime
Rate shall be computed on the basis of a year of 365 days (or 366 days in a leap
year) and (ii) interest computed with respect to Loans denominated in English
Pounds Sterling shall be computed on the basis of a year of 365 days (or 366
days in a leap year), and in each case shall be payable for the actual number of
days elapsed (including the first day but excluding the last day). The
applicable ABR or Eurocurrency Rate shall be determined by the Administrative
Agent, and such determination shall be conclusive absent manifest error. The
Administrative Agent shall as soon as practicable notify the Borrower and the
Lenders of each determination of a Eurocurrency Rate. Any change in the interest
rate on a Loan resulting from a change in the ABR, the Eurocurrency Reserve
Requirements, the C/D Assessment Rate or the C/D Reserve Percentage

 

35

 


--------------------------------------------------------------------------------



 

shall become effective as of the opening of business on the day on which such
change becomes effective. The Administrative Agent shall as soon as practicable
notify the Borrower and the Lenders of the effective date and the amount of each
such change in interest rate.

(b)        Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrower and the Lenders in the absence of manifest error. The
Administrative Agent shall, at the request of the Borrower, deliver to the
Borrower a statement showing the quotations used by the Administrative Agent in
determining any interest rate pursuant to subsections 3.4(a), (b) or (d).

(c)        If any Reference Lender shall for any reason no longer have a
Commitment or any Loans, such Reference Lender shall thereupon cease to be a
Reference Lender, and if, as a result, there shall only be one Reference Lender
remaining, the Administrative Agent (after consultation with the Lenders and
with the consent of the Borrower (which consent shall not be unreasonably
withheld)) shall, by notice to the Borrower and the Lenders, designate another
Lender as a Reference Lender so that there shall at all times be at least two
Reference Lenders.

(d)        Each Reference Lender shall use its best efforts to furnish
quotations of rates to the Administrative Agent as contemplated hereby. If any
of the Reference Lenders shall be unable or shall otherwise fail to supply such
rates to the Administrative Agent upon its request, the rate of interest shall,
subject to the provisions of subsection 3.6, be determined on the basis of the
quotations of the remaining Reference Lenders or Reference Lender.

3.6        Inability to Determine Interest Rate. If prior to the first day of
any Interest Period:

(a)        the Administrative Agent shall have determined (which determination
shall be conclusive and binding upon the Borrower) that, by reason of
circumstances affecting the relevant market, adequate and reasonable means do
not exist for ascertaining the Eurocurrency Rate for such Interest Period, or

(b)        the Administrative Agent shall have received notice from the Majority
Lenders or the Majority Multicurrency Lenders, as the case may be, that the
Eurocurrency Rate determined or to be determined for such Interest Period will
not adequately and fairly reflect the cost to such Lenders (as conclusively
certified by such Lenders) of making or maintaining their affected Loans during
such Interest Period, the Administrative Agent shall give telecopy or telephonic
notice thereof to the Borrower and the Lenders as soon as practicable
thereafter. If such notice is given (w) any Eurodollar Loans or Multicurrency
Loans, as the case may be, requested to be made on the first day of such
Interest Period shall be made as ABR Loans, provided, that, notwithstanding the
provisions of subsection 2.2 or 2.14, the Borrower may cancel the request for
such Eurodollar Loan or Multicurrency Loan, as the case may be, by written
notice to the Administrative Agent one Business Day prior to the first day of
such Interest Period and the Borrower shall not be subject to any liability
pursuant to subsection 3.11 with respect to such cancelled request, (x) any
Loans that were to have been converted on the first day of such Interest Period
to Eurodollar Loans shall be continued as ABR Loans, (y) any outstanding
Eurodollar Loans shall be converted, on the first day of such Interest Period,
to ABR Loans and (z) any Multicurrency Loans to which such Interest Period
relates shall be repaid on the first day

 

36

 


--------------------------------------------------------------------------------



 

of such Interest Period. Until such notice has been withdrawn by the
Administrative Agent, no further Eurodollar Loans or Multicurrency Loans shall
be made or continued as such, nor shall the Borrower have the right to convert
ABR Loans to Eurodollar Loans.

3.7        Pro Rata Treatment and Payments. (a) Except as provided in subsection
2.16 and in the immediately succeeding sentence of this paragraph, each payment
of principal or interest in respect of the Loans shall be made pro rata
according to the amounts then due and owing to the respective Lenders. Each
payment of principal and interest in respect of any optional prepayment of
Revolving Credit Loans or Multicurrency Loans shall be made pro rata according
to the amounts then due and owing to the respective Revolving Lender or
Multicurrency Lender, as the case may be.

(b)        Except as provided in subsection 2.16, each borrowing by the Borrower
of Revolving Credit Loans from the Lenders hereunder shall be made pro rata
according to the Funding Commitment Percentages of the Lenders in effect on the
date of such borrowing. Each payment by the Borrower on account of any facility
fee hereunder and any reduction of the Revolving Credit Commitments of the
Lenders shall be allocated by the Administrative Agent among the Lenders pro
rata according to the Revolving Credit Commitment Percentages of the Lenders.
Except as provided in subsection 2.16, each payment (including each prepayment)
by the Borrower on account of principal of and interest on the Revolving Credit
Loans shall be made pro rata according to the respective outstanding principal
amounts of the Revolving Credit Loans then due and owing to the Lenders. All
payments (including prepayments) to be made by the Borrower hereunder in respect
of amounts denominated in Dollars, whether on account of principal, interest,
fees or otherwise, shall be made without set off or counterclaim and shall be
made prior to 12:00 Noon, New York City time, on the due date thereof to the
Administrative Agent, for the account of the Lenders, at the Administrative
Agent’s office specified in subsection 13.2, in Dollars and in immediately
available funds. The Administrative Agent shall distribute such payments to the
Lenders promptly upon receipt in like funds as received. If any payment
hereunder (other than payments on the Eurodollar Loans or Multicurrency Loans)
becomes due and payable on a day other than a Business Day, such payment shall
be extended to the next succeeding Business Day, and, with respect to payments
of principal, interest thereon shall be payable at the then applicable rate
during such extension. If any payment on a Eurodollar Loan or a Multicurrency
Loan becomes due and payable on a day other than a Business Day, the maturity of
such payment shall be extended to the next succeeding Business Day (and, with
respect to payments of principal, interest thereon shall be payable at the then
applicable rate during such extension) unless the result of such extension would
be to extend such payment into another calendar month, in which event such
payment shall be made on the immediately preceding Business Day.

(c)        Each borrowing of Multicurrency Loans by the Borrower shall be made,
and any reduction of the Multicurrency Commitments shall be allocated by the
Administrative Agent, pro rata according to the Multicurrency Commitment
Percentages of the Multicurrency Lenders. Each payment (including each
prepayment) by the Borrower on account of principal of and interest on
Multicurrency Loans shall be allocated by the Administrative Agent pro rata
according to the respective principal amounts of the Multicurrency Loans then
due and owing by the Borrower to each Multicurrency Lender. All payments
(including prepayments) to be made by the Borrower on account of Multicurrency
Loans hereunder, whether on account of principal,

 

37

 


--------------------------------------------------------------------------------



 

interest, fees or otherwise, shall be made without set-off or counterclaim and
shall be made at or before the payment time for the currency of such
Multicurrency Loan from time to time specified by the Administrative Agent by
notice to the Multicurrency Lenders and the Borrower, on the due date thereof to
the Administrative Agent, for the account of the Multicurrency Lenders, at the
payment office for the currency of such Multicurrency Loan from time to time
specified by the Administrative Agent by notice to the Multicurrency Lenders and
the Borrower, in the currency of such Multicurrency Loan and in immediately
available funds. The Administrative Agent shall distribute such payments to the
Multicurrency Lenders entitled to receive the same promptly upon receipt in like
funds as received.

(d)        Unless the Administrative Agent shall have been notified in writing
by any Lender prior to a borrowing that such Lender will not make the amount
that would constitute its share of such borrowing available to the
Administrative Agent, the Administrative Agent may assume that such Lender is
making such amount available to the Administrative Agent, and the Administrative
Agent may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. If such amount is not made available to the Administrative
Agent by the required time on the Borrowing Date therefor, such Lender shall pay
to the Administrative Agent, on demand, such amount with interest thereon at a
rate equal to (i) the daily average Federal Funds Effective Rate (in the case of
a borrowing of Revolving Credit Loans or CAF Advances denominated in Dollars)
and (ii) the Administrative Agent’s reasonable estimate of its average daily
cost of funds (in the case of a borrowing of Multicurrency Loans or CAF Advances
denominated in a currency other than Dollars), in each case for the period until
such Lender makes such amount immediately available to the Administrative Agent.
A certificate of the Administrative Agent submitted to any Lender with respect
to any amounts owing under this subsection shall be conclusive in the absence of
manifest error. If such Lender’s share of such borrowing is not made available
to the Administrative Agent by such Lender within three Business Days of such
Borrowing Date, the Administrative Agent shall also be entitled to recover such
amount with interest thereon equal to (i) the rate per annum applicable to ABR
Loans hereunder (in the case of a borrowing of Revolving Credit Loans or CAF
Advances or CAF Advances denominated in Dollars) and (ii) the Administrative
Agent’s reasonable estimate of its average daily cost of funds plus the
Applicable Margin applicable to Multicurrency Loans (in the case of a borrowing
of Multicurrency Loans or CAF Advances denominated in a currency other than
Dollars), on demand, from the Borrower.

3.8        Illegality. Notwithstanding any other provision herein, if after the
date hereof the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof shall make it unlawful for any Lender to
make or maintain Eurodollar Loans or Multicurrency Loans as contemplated by this
Agreement, (a) the commitment of such Lender hereunder to make Eurodollar Loans
or Multicurrency Loans, continue Eurodollar Loans or Multicurrency Loans as such
and convert ABR Loans to Eurodollar Loans shall forthwith be cancelled, (b) such
Lender’s Loans then outstanding as Eurodollar Loans, if any, shall be converted
automatically to ABR Loans on the respective last days of the then current
Interest Periods with respect to such Loans or within such earlier period as
required by law and (c) such Lender’s Multicurrency Loans shall be prepaid on
the last day of the then current Interest Period with respect thereto. If any
such conversion of a Eurodollar Loan occurs on a day which is not the last day
of the then current Interest Period with respect thereto, the Borrower shall pay
to such Lender such amounts, if any, as may be required pursuant to subsection
3.11.

 

38

 


--------------------------------------------------------------------------------



 

 

3.9        Requirements of Law. (a) If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority made subsequent to
the date hereof (or, in the case of LIBO Rate CAF Advances, made subsequent to
acceptance by the Borrower of such LIBO Rate CAF Advance):

(i)         shall subject any Lender to any tax of any kind whatsoever with
respect to this Agreement, any Note, any Letter of Credit, any Application, any
Eurodollar Loan, Multicurrency Loan or LIBO Rate CAF Advance made by it, or
change the basis of taxation of payments to such Lender in respect thereof
(except for Non-Excluded Taxes covered by subsection 3.10 and changes in the
rate of tax on the overall net income of such Lender);

(ii)         shall impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, deposits
or other liabilities in or for the account of, advances, loans or other
extensions of credit by, or any other acquisition of funds by, any office of
such Lender which is not otherwise included in the determination of the
Eurocurrency Rate; or

(iii)

shall impose on such Lender any other condition;

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount which such Lender deems to be material, of making, converting into,
continuing or maintaining Eurodollar Loans, Multicurrency Loans, LIBO Rate CAF
Advances or issuing or participating in Letters of Credit or to reduce any
amount receivable hereunder in respect thereof, then, in any such case, the
Borrower shall promptly pay such Lender such additional amount or amounts as
will compensate such Lender for such increased cost or reduced amount
receivable; provided, that the Borrower shall not be required to pay to any
Lender any amounts under this paragraph for any period prior to the date on
which such Lender gives notice to the Borrower that such amounts are payable
unless such Lender gives such notice within 180 days after it became aware or
should have become aware of the event giving rise to such payment obligation.

(b)        If any Lender shall have determined that after the date hereof the
adoption of or any change in any Requirement of Law regarding capital adequacy
or in the interpretation or application thereof or compliance by such Lender or
any corporation controlling such Lender with any request or directive regarding
capital adequacy (whether or not having the force of law) from any Governmental
Authority made subsequent to the date hereof shall have the effect of reducing
the rate of return on such Lender’s or such corporation’s capital as a
consequence of its obligations hereunder or under any Letter of Credit to a
level below that which such Lender or such corporation could have achieved but
for such adoption, change or compliance (taking into consideration such Lender’s
or such corporation’s policies with respect to capital adequacy) by an amount
deemed by such Lender to be material, then from time to time, the Borrower shall
promptly pay to such Lender such additional amount or amounts as will compensate
such Lender for such reduction; provided, that the Borrower shall not be
required to pay to any Lender any amounts under this paragraph for any period
prior to the date on which such Lender gives notice to the Borrower that such
amounts are payable unless such Lender gives such notice within 180

 

39

 


--------------------------------------------------------------------------------



 

days after it became aware or should have become aware of the event giving rise
to such payment obligation.

(c)        If any Lender becomes entitled to claim any additional amounts
pursuant to this subsection, it shall promptly notify the Borrower (with a copy
to the Administrative Agent) of the event by reason of which it has become so
entitled. A certificate as to any additional amounts payable pursuant to this
subsection submitted by such Lender to the Borrower (with a copy to the
Administrative Agent) shall be conclusive in the absence of manifest error. The
agreements in this subsection shall survive the termination of this Agreement
and the payment of the Loans and all other amounts payable hereunder.

3.10      Taxes. (a) All payments made by the Borrower under any Loan Document
shall be made free and clear of, and without deduction or withholding for or on
account of, any present or future income, stamp or other taxes, levies, imposts,
duties, charges, fees, deductions or withholdings, now or hereafter imposed,
levied, collected, withheld or assessed by any Governmental Authority, excluding
net income taxes and franchise taxes (imposed in lieu of net income taxes)
imposed on the Administrative Agent or any Lender as a result of a present or
former connection between the Administrative Agent or such Lender and the
jurisdiction of the Governmental Authority imposing such tax or any political
subdivision or taxing authority thereof or therein (other than any such
connection arising solely from the Administrative Agent or such Lender having
executed, delivered or performed its obligations or received a payment under, or
enforced, any Loan Document). If any such non-excluded taxes, levies, imposts,
duties, charges, fees, deductions or withholdings (“Non-Excluded Taxes”) are
required to be withheld from any amounts payable to the Administrative Agent or
any Lender hereunder or under any Loan Document, the amounts so payable to the
Administrative Agent or such Lender shall be increased to the extent necessary
to yield to the Administrative Agent or such Lender (after payment of all
Non-Excluded Taxes) interest or any such other amounts payable hereunder at the
rates or in the amounts specified in such Loan Document; provided, however, that
the Borrower shall not be required to increase any such amounts payable to any
Lender that is not organized under the laws of the United States of America or a
state thereof if such Lender fails to comply with the requirements of paragraph
(b) of this subsection. Whenever any Non-Excluded Taxes are payable by the
Borrower, as promptly as possible thereafter the Borrower shall send to the
Administrative Agent for its own account or for the account of such Lender, as
the case may be, a certified copy of an original official receipt received by
the Borrower showing payment thereof. If the Borrower fails to pay any
Non-Excluded Taxes when due to the appropriate taxing authority or fails to
remit to the Administrative Agent the required receipts or other required
documentary evidence, the Borrower shall indemnify the Administrative Agent and
the Lenders for any incremental taxes, interest or penalties that may become
payable by the Administrative Agent or any Lender as a result of any such
failure. The agreements in this subsection shall survive the termination of this
Agreement and each other Loan Document and the payment of the Loans and all
other amounts payable hereunder and thereunder.

(b)        Each Lender (or Transferee) that is not a citizen or resident of the
United States of America, a corporation, partnership or other entity created or
organized in or under the laws of the United States of America (or any
jurisdiction thereof), or any estate or trust that is subject to federal income
taxation regardless of the source of its income (a “Non-U. S. Lender”) shall
deliver to the Borrower and the Administrative Agent (or, in the case of a
Participant, to the

 

40

 


--------------------------------------------------------------------------------



 

Lender from which the related participation shall have been purchased) two
copies of either U.S. Internal Revenue Service Form W-8BEN or Form W-8ECI, or,
in the case of a Non-U. S. Lender claiming exemption from U.S. federal
withholding tax under Section 871(h) or 881(c) of the Code with respect to
payments of “portfolio interest” a statement substantially in the form of
Exhibit J and a Form W-8BEN, or any subsequent versions thereof or successors
thereto properly completed and duly executed by such Non-U. S. Lender claiming
complete exemption from, or a reduced rate of, U.S. federal withholding tax on
all payments by the Borrower under this Agreement and the other Loan Documents.
Such forms shall be delivered by each Non-U. S. Lender on or before the date it
becomes a party to any Loan Document (or, in the case of any Participant, on or
before the date such Participant purchases the related participation). In
addition, each Non-U. S. Lender shall deliver such forms promptly upon the
obsolescence or invalidity of any form previously delivered by such Non-U. S.
Lender. Each Non-U. S. Lender shall promptly notify the Borrower at any time it
determines that it is no longer in a position to provide any previously
delivered certificate to the Borrower (or any other form of certification
adopted by the U.S. taxing authorities for such purpose). Notwithstanding any
other provision of this paragraph, a Non-U. S. Lender shall not be required to
deliver any form pursuant to this paragraph that such Non-U. S. Lender is not
legally able to deliver.

(c)        A Lender that is entitled to an exemption from or reduction of non-U.
S. withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by the Borrower, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate, provided that such Lender is
legally entitled to complete, execute and deliver such documentation and in such
Lender’s reasonable judgment such completion, execution or submission would not
materially prejudice the legal position of such Lender.

3.11      Indemnity. The Borrower agrees to indemnify each Lender and to hold
each Lender harmless from any loss or expense which such Lender may sustain or
incur as a consequence of (a) default by the Borrower in making a borrowing of,
conversion into or continuation of Eurodollar Loans, Local Currency Loans,
Multicurrency Loans or CAF Advances after the Borrower has given a notice
requesting the same in accordance with the provisions of this Agreement, (b)
default by the Borrower or any Foreign Subsidiary Borrower in making any
prepayment after the Borrower or such Foreign Subsidiary Borrower has given a
notice thereof in accordance with the provisions of this Agreement or any other
Loan Document or (c) the making of a prepayment of Eurodollar Loans, Local
Currency Loans, Multicurrency Loans or CAF Advances or the conversion of
Eurodollar Loans to ABR Loans on a day which is not the last day of an Interest
Period with respect thereto. Such indemnification may include an amount equal to
the excess, if any, of (i) the amount of interest which would have accrued on
the amount so prepaid, or not so borrowed, converted or continued, for the
period from the date of such prepayment or of such failure to borrow, convert or
continue to the last day of such Interest Period (or, in the case of a failure
to borrow, convert or continue, the Interest Period that would have commenced on
the date of such failure) or, in the case of CAF Advances, the applicable CAF
Advance Maturity Date (or proposed CAF Advance Maturity Date), in each case at
the applicable rate of interest for such Loans provided for herein (excluding,
however, the

 

41

 


--------------------------------------------------------------------------------



 

Applicable Margin or any positive margin applicable to CAF Advances included
therein, if any) over (ii) the amount of interest (as reasonably determined by
such Lender) which would have accrued to such Lender on such amount by placing
such amount on deposit for a comparable period with leading banks in the
interbank eurodollar market. This covenant shall survive the termination of this
Agreement and each other Loan Document and the payment of the Loans and all
other amounts payable hereunder and thereunder.

3.12      Change of Lending Office; Removal of Lender. Each Lender agrees that
if it makes any demand for payment under subsection 3.9 or 3.10(a), or if any
adoption or change of the type described in subsection 3.8 shall occur with
respect to it, (i) it will use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions and so long as such efforts would
not be disadvantageous to it, as determined in its sole discretion) to designate
a different lending office if the making of such a designation would reduce or
obviate the need for the Borrower to make payments under subsection 3.9 or
3.10(a), or would eliminate or reduce the effect of any adoption or change
described in subsection 3.8 or (ii) it will, upon at least five Business Days’
notice from the Borrower to such Lender and the Administrative Agent, assign,
pursuant to and in accordance with the provisions of subsection 13.6(c), to one
or more Assignees designated by the Borrower all, but not less than all, of such
Lender’s rights and obligations hereunder (other than rights in respect of such
Lender’s outstanding CAF Advance), without recourse to or warranty by, or
expense to, such Lender, for a purchase price equal to the outstanding principal
amount of each Revolving Credit Loan then owing to such Lender plus any accrued
but unpaid interest thereon and any accrued but unpaid facility fees and
utilization fees owing thereto and, in addition, all additional costs and
reimbursements, expense reimbursements and indemnities, if any, owing in respect
of such Lender’s Commitment hereunder at such time (including any amount that
would be payable under subsection 3.11 if such assignment were, instead, a
prepayment in full of all amounts owing to such Lender) shall be paid to such
Lender.

3.13      Evidence of Debt. (a) Each Lender shall maintain in accordance with
its usual practice an account or accounts evidencing indebtedness of the
Borrower to such Lender resulting from each Loan of such Lender from time to
time, including the amounts of principal and interest payable and paid to such
Lender from time to time under this Agreement.

(b)        The Administrative Agent shall maintain the Register pursuant to
subsection 13.6(d), and a subaccount therein for each Lender, in which shall be
recorded (i) in the case of Revolving Credit Loans and Swingline Loans, the
amount of each Revolving Credit Loan or Swingline Loan made hereunder, the Type
thereof and each Interest Period applicable thereto, (ii) in the case of
Multicurrency Loans, the amount and currency of each Multicurrency Loans and
each Interest Period applicable thereto, (iii) in the case of CAF Advances, the
amount and currency of each CAF Advance made hereunder, the CAF Advance Maturity
Date thereof, the interest rate applicable thereto and each CAF Advance Interest
Payment Date applicable thereto, (iv) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (v) both the amount of any sum received by the Administrative
Agent hereunder from the Borrower and each Lender’s share thereof.

(c)        The entries made in the Register and the accounts of each Lender
maintained pursuant to subsection 3.13(a) shall, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
obligations of the Borrower therein recorded;

 

42

 


--------------------------------------------------------------------------------



 

provided, however, that the failure of any Lender or the Administrative Agent to
maintain the Register or any such account, or any error therein, shall not in
any manner affect the obligation of the Borrower to repay (with applicable
interest) the Loans made to such Borrower by such Lender in accordance with the
terms of this Agreement.

(d)        The Borrower agrees that, upon the request to the Administrative
Agent by any Lender, the Borrower will execute and deliver to such Lender a
promissory note of the Borrower evidencing the Revolving Credit Loans of such
Lender, substantially in the form of Exhibit A with appropriate insertions as to
date and principal amount (a “Revolving Credit Note”).

(e)        The Borrower agrees that, upon the request to the Administrative
Agent by any Lender, the Borrower will execute and deliver to such Lender a
promissory note of the Borrower evidencing the CAF Advances of such Lender,
substantially in the form of Exhibit B with appropriate insertions (a “CAF
Advance Note”).

SECTION 4

LOCAL CURRENCY FACILITIES

4.1        Terms of Local Currency Facilities. (a) Subject to the provisions of
this Section 4, the Borrower may in its discretion from time to time designate
any Subsidiary of the Borrower organized under the laws of any jurisdiction
outside the United States as a “Foreign Subsidiary Borrower” and any Qualified
Credit Facility to which such Foreign Subsidiary Borrower and any one or more
Lenders (or its Affiliates, agencies or branches) is a party as a “Local
Currency Facility”, with the consent of each such Lender in its sole discretion,
by delivering a Local Currency Facility Addendum to the Administrative Agent and
the Lenders (through the Administrative Agent) executed by the Borrower, each
such Foreign Subsidiary Borrower and each such Lender, provided, that on the
effective date of such designation no Default or Event of Default shall have
occurred and be continuing. Concurrently with the delivery of a Local Currency
Facility Addendum, the Borrower or the relevant Foreign Subsidiary Borrower
shall furnish to the Administrative Agent copies of all documentation executed
and delivered by such Foreign Subsidiary Borrower in connection therewith,
together with, if applicable, an English translation thereof. Except as
otherwise provided in this Section 4 or in the definition of “Qualified Credit
Facility” in subsection 1.1, the terms and conditions of each Local Currency
Facility shall be determined by mutual agreement of the relevant Foreign
Subsidiary Borrower(s) and Local Currency Lender(s). The documentation governing
each Local Currency Facility shall (i) contain an express acknowledgement that
such Local Currency Facility shall be subject to the provisions of this Section
4, (ii) if more than one Lender is a party thereto, designate a Local Currency
Facility Agent for such Local Currency Facility and (iii) include an opinion of
counsel reasonably satisfactory to the Administrative Agent from the
jurisdiction in which such Local Currency Facility is established that the
documentation governing such Local Currency Facility is enforceable in
accordance with its terms. Each of the Borrower and, by agreeing to any Local
Currency Facility designation as contemplated hereby, each relevant Local
Currency Lender (if any) party thereto which is an Affiliate, branch or agency
of a Lender, acknowledges and agrees that each reference in this Agreement to
any Lender shall, to the extent applicable, be deemed to be a reference to such
Local Currency Lender. In the event of any inconsistency between the terms of
this Agreement and the terms of any Local Currency Facility, the terms of this
Agreement shall prevail.

 

43

 


--------------------------------------------------------------------------------



 

 

(b)        The documentation governing each Local Currency Facility shall set
forth (i) the maximum amount (expressed in Dollars) available to be borrowed
from all Local Currency Lenders under such Local Currency Facility (as the same
may be reduced from time to time, a “Local Currency Facility Maximum Borrowing
Amount”) and (ii) with respect to each Local Currency Lender party to such Local
Currency Facility, the maximum amount (expressed in Dollars) available to be
borrowed from such Local Currency Lender thereunder (as the same may be reduced
from time to time, a “Local Currency Lender Maximum Borrowing Amount”).

(c)        Except as otherwise required by applicable law, in no event shall the
Local Currency Lenders party to a Local Currency Facility have the right to
accelerate the Local Currency Loans outstanding thereunder, or to terminate
their commitments (if any) to make such Local Currency Loans prior to the
earlier of the stated termination date in respect thereof or the Termination
Date, except, in each case, in connection with an acceleration of the Loans or a
termination of the Commitments pursuant to Section 10 hereof, provided, that
nothing in this paragraph (c) shall be deemed to require any Local Currency
Lender to make a Local Currency Loan if the applicable conditions precedent to
the making of such Local Currency Loan set forth in the documentation governing
the relevant Local Currency Facility have not been satisfied. No Local Currency
Loan may be made under a Local Currency Facility if (i) after giving effect
thereto, the conditions precedent in subsection 7.2 hereof would not be
satisfied or (ii) after giving effect to the making of such Local Currency Loan
and the simultaneous application of the proceeds thereof, (A) the Aggregate
Total Outstandings of all Lenders at any time exceeds the Aggregate Revolving
Credit Commitments or (B) the Dollar Equivalent of the aggregate outstanding
principal amount of Multicurrency Loans, Local Currency Loans and L/C
Obligations attributable to Letters of Credit denominated in any currency other
than Dollars would exceed $200,000,000.

(d)        The relevant Foreign Subsidiary Borrower shall furnish to the
Administrative Agent copies of any amendment, supplement or other modification
(including any change in commitment amounts or in the Local Currency Lenders
participating in any Local Currency Facility) to the terms of any Local Currency
Facility promptly after the effectiveness thereof (together with, if applicable,
an English translation thereof). If any such amendment, supplement or other
modification to a Local Currency Facility shall (i) add a Local Currency Lender
as a Local Currency Lender thereunder or (ii) change the Local Currency Facility
Maximum Borrowing Amount or any Local Currency Lender Maximum Borrowing Amount
with respect thereto, the Borrower shall promptly furnish an appropriately
revised Local Currency Facility Addendum, executed by the Borrower, the relevant
Foreign Subsidiary Borrower and the affected Local Currency Lenders (or any
agent acting on their behalf), to the Administrative Agent and the Lenders
(through the Administrative Agent).

        

 

44

 


--------------------------------------------------------------------------------



 

The Borrower may terminate its designation of a facility as a Local Currency
Facility, with the consent of each Local Currency Lender party thereto in its
sole discretion, by written notice to the Administrative Agent, which notice
shall be executed by the Borrower, the relevant Foreign Subsidiary Borrower and
each Local Currency Lender party to such Local Currency Facility (or any agent
acting on their behalf). Once notice of such termination is received by the
Administrative Agent, such Local Currency Facility and the loans and other
obligations outstanding thereunder shall immediately cease to be subject to the
terms of this Agreement.

 

4.2        Reporting of Local Currency Outstandings. (a) On the date of the
making of any Local Currency Loan having a maturity of 30 or more days to a
Foreign Subsidiary Borrower and on the last Business Day of each month on which
a Foreign Subsidiary Borrower has any outstanding Local Currency Loans, the
Local Currency Facility Agent for such Foreign Subsidiary Borrower, shall
deliver to the Administrative Agent a Notice of Local Currency Outstandings and
the Administrative Agent shall deliver a copy of such Notice of Local Currency
Outstandings to the Lenders. The Administrative Agent will, at the request of
any Local Currency Facility Agent, advise such Local Currency Facility Agent of
the Exchange Rate used by the Administrative Agent in calculating the Dollar
Equivalent of Local Currency Loans under the related Local Currency Facility on
any date.

(b)        For purposes of any calculation under this Agreement in which the
amount of the Aggregate Local Currency Outstandings of any Lender is a
component, the Administrative Agent shall make such calculation on the basis of
the Notices of Local Currency Outstanding received by it at least two Business
Days prior to the date of such calculation.

SECTION 5

LETTERS OF CREDIT

5.1        L/C Commitment. (a) Subject to the terms and conditions hereof, the
Issuing Lender, in reliance on the agreements of the other Lenders set forth in
subsection 5.4(a), agrees to issue letters of credit (“Letters of Credit”) for
the account of the Borrower on any Business Day during the Commitment Period in
such form as may be approved from time to time by the Issuing Lender; provided
that the Issuing Lender shall have no obligation to issue any Letter of Credit
if, after giving effect to such issuance, (i) the L/C Obligations would exceed
the L/C Commitment, (ii) the aggregate amount of the Available Revolving Credit
Commitments would be less than zero or (iii) the Dollar Equivalent of the
aggregate outstanding principal amount of Multicurrency Loans, Local Currency
Loans and L/C Obligations attributable to Letters of Credit denominated in any
currency other than Dollars would exceed $200,000,000. Each Letter of Credit
shall (i) be denominated in Dollars or any Available Foreign Currency or any
other currency acceptable to the Issuing Lender (provided, that the Dollar
Equivalent of all L/C Obligations attributable to Letters of Credit denominated
in currencies other than Dollars shall not exceed, in the aggregate,
$200,000,000), (ii) have a face amount of at least $1,000,000 (unless otherwise
agreed by the Issuing Lender) and (iii) expire no later than the date that is
five Business Days prior to the Termination Date.

(b)        The Issuing Lender shall not at any time be obligated to issue any
Letter of Credit if such issuance would conflict with, or cause the Issuing
Lender or any L/C Participant to exceed any limits imposed by, any applicable
Requirement of Law.

 

45

 


--------------------------------------------------------------------------------



 

 

5.2        Procedure for Issuance of Letter of Credit. The Borrower may from
time to time request that the Issuing Lender issue a Letter of Credit by
delivering to the Issuing Lender at its address for notices specified herein an
Application therefor, completed to the satisfaction of the Issuing Lender, and
such other certificates, documents and other papers and information as the
Issuing Lender may request. Upon receipt of any Application, the Issuing Lender
will process such Application and the certificates, documents and other papers
and information delivered to it in connection therewith in accordance with its
customary procedures and shall promptly issue the Letter of Credit requested
thereby (but in no event shall the Issuing Lender be required to issue any
Letter of Credit earlier than three Business Days after its receipt of the
Application therefor and all such other certificates, documents and other papers
and information relating thereto) by issuing the original of such Letter of
Credit to the beneficiary thereof or as otherwise may be agreed to by the
Issuing Lender and the Borrower. The Issuing Lender shall furnish a copy of such
Letter of Credit to the Borrower promptly following the issuance thereof. The
Issuing Lender shall promptly furnish to the Administrative Agent, which shall
in turn promptly furnish to the Lenders, notice of the issuance of each Letter
of Credit (including the amount thereof).

5.3        Fees and Other Charges. (a) The Borrower will pay a fee on the
average daily undrawn and unexpired amount of all outstanding Letters of Credit
at a per annum rate equal to the Applicable Margin then in effect with respect
to Eurodollar Loans, shared ratably among the Revolving Lenders and payable
quarterly in arrears on each L/C Fee Payment Date after the issuance date; such
fee with respect to each Letter of Credit denominated in any currency other than
Dollars shall be payable in Dollars, and for purposes of calculating the amount
of such fee applicable to each Letter of Credit denominated in any currency
other than Dollars, the average daily undrawn and unexpired amount of such
Letter of Credit shall be the Dollar Equivalent of such amount calculated at the
Exchange Rate as of the relevant L/C Fee Payment Date. In addition, the Borrower
shall pay to the Issuing Lender for its own account a fronting fee of 0.125% per
annum on the average daily undrawn and unexpired amount of each Letter of
Credit, payable quarterly in arrears on each L/C Fee Payment Date after the
issuance date; such fee with respect to each Letter of Credit denominated in any
currency other than Dollars shall be payable in Dollars, and for purposes of
calculating the amount of such fee applicable to each Letter of Credit
denominated in any currency other than Dollars, the average daily undrawn and
unexpired amount of such Letter of Credit shall be the Dollar Equivalent of such
amount calculated at the Exchange Rate as of the relevant L/C Fee Payment Date.

(b)        In addition to the foregoing fees, the Borrower shall pay or
reimburse the Issuing Lender for such normal and customary costs and expenses as
are incurred or charged by the Issuing Lender in issuing, negotiating, effecting
payment under, amending or otherwise administering any Letter of Credit.

5.4        L/C Participations. (a) The Issuing Lender irrevocably agrees to
grant and hereby grants to each L/C Participant, and, to induce the Issuing
Lender to issue Letters of Credit, each L/C Participant irrevocably agrees to
accept and purchase and hereby accepts and purchases from the Issuing Lender, on
the terms and conditions set forth below, for such L/C Participant’s own account
and risk an undivided interest equal to such L/C Participant’s Revolving Credit
Commitment Percentage in the Issuing Lender’s obligations and rights under and
in respect of each Letter of Credit and the amount of each draft paid by the
Issuing Lender thereunder. Each L/C Participant unconditionally and irrevocably
agrees with the Issuing Lender

 

46

 


--------------------------------------------------------------------------------



 

that, if a draft is paid under any Letter of Credit for which the Issuing Lender
is not reimbursed in full by the Borrower in accordance with the terms of this
Agreement, such L/C Participant shall pay to the Issuing Lender upon demand at
the Issuing Lender’s address for notices specified herein an amount equal to
such L/C Participant’s Revolving Credit Commitment Percentage of the amount of
such draft, or any part thereof, that is not so reimbursed.

(b)        If any amount required to be paid by any L/C Participant to the
Issuing Lender pursuant to subsection 5.4(a) in respect of any unreimbursed
portion of any payment made by the Issuing Lender under any Letter of Credit is
paid to the Issuing Lender within three Business Days after the date such
payment is due, such L/C Participant shall pay to the Issuing Lender on demand
an amount equal to the product of (i) such amount, times (ii) the daily average
Federal Funds Effective Rate during the period from and including the date such
payment is required to the date on which such payment is immediately available
to the Issuing Lender, times (iii) a fraction the numerator of which is the
number of days that elapse during such period and the denominator of which is
360. If any such amount required to be paid by any L/C Participant pursuant to
subsection 5.4(a) is not made available to the Issuing Lender by such L/C
Participant within three Business Days after the date such payment is due, the
Issuing Lender shall be entitled to recover from such L/C Participant, on
demand, such amount with interest thereon calculated from such due date at the
rate per annum applicable to ABR Loans. A certificate of the Issuing Lender
submitted to any L/C Participant with respect to any amounts owing under this
Section shall be conclusive in the absence of manifest error.

(c)        Whenever, at any time after the Issuing Lender has made payment under
any Letter of Credit and has received from any L/C Participant its pro rata
share of such payment in accordance with subsection 5.4(a), the Issuing Lender
receives any payment related to such Letter of Credit (whether directly from the
Borrower or otherwise, including proceeds of collateral applied thereto by the
Issuing Lender), or any payment of interest on account thereof, the Issuing
Lender will distribute to such L/C Participant its pro rata share thereof;
provided, however, that in the event that any such payment received by the
Issuing Lender shall be required to be returned by the Issuing Lender, such L/C
Participant shall return to the Issuing Lender the portion thereof previously
distributed by the Issuing Lender to it.

5.5        Reimbursement Obligation of the Borrower. The Borrower agrees to
reimburse the Issuing Lender on the Business Day next succeeding the Business
Day on which the Issuing Lender notifies the Borrower of the date and amount of
a draft presented under any Letter of Credit and paid by the Issuing Lender for
the amount of (a) such draft so paid and (b) any taxes, fees, charges or other
costs or expenses incurred by the Issuing Lender in connection with such
payment. Each such payment shall be made to the Issuing Lender in Dollars and in
immediately available funds. Interest shall be payable on any such amounts from
the date on which the relevant draft is paid until payment in full at the rate
set forth in (i) until the Business Day next succeeding the date of the relevant
notice, subsection 3.4(b) and (ii) thereafter, subsection 3.4(e). Each drawing
under any Letter of Credit shall (unless an event of the type described in
clause (i) or (ii) of Section 10(e) shall have occurred and be continuing with
respect to the Borrower, in which case the procedures specified in subsection
5.4 for funding by L/C Participants shall apply) constitute a request by the
Borrower to the Administrative Agent for a borrowing pursuant to subsection 2.2
of ABR Loans in the amount of such drawing (and the minimum borrowing amount in
such subsection shall not apply to such borrowing). The

 

47

 


--------------------------------------------------------------------------------



 

Borrowing Date with respect to such borrowing shall be the first date on which a
borrowing of Revolving Credit Loans could be made, pursuant to subsection 2.2,
if the Administrative Agent had received a notice of such borrowing at the time
the Administrative Agent receives notice from the relevant Issuing Lender of
such drawing under such Letter of Credit.

5.6        Obligations Absolute. The Borrower’s obligations under this Section 5
shall be absolute and unconditional under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment that the Borrower
may have or have had against the Issuing Lender, any beneficiary of a Letter of
Credit or any other Person. The Borrower also agrees with the Issuing Lender
that the Issuing Lender shall not be responsible for, and the Borrower’s
Reimbursement Obligations under subsection 5.5 shall not be affected by, among
other things, the validity or genuineness of documents or of any endorsements
thereon, even though such documents shall in fact prove to be invalid,
fraudulent or forged, or any dispute between or among the Borrower and any
beneficiary of any Letter of Credit or any other party to which such Letter of
Credit may be transferred or any claims whatsoever of the Borrower against any
beneficiary of such Letter of Credit or any such transferee. The Issuing Lender
shall not be liable for any error, omission, interruption or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit, except for errors or
omissions found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
the Issuing Lender. The Borrower agrees that any action taken or omitted by the
Issuing Lender under or in connection with any Letter of Credit or the related
drafts or documents, if done in the absence of gross negligence or willful
misconduct and in accordance with the standards of care specified in the Uniform
Commercial Code of the State of New York, shall be binding on the Borrower and
shall not result in any liability of the Issuing Lender to the Borrower.

5.7        Letter of Credit Payments. If any draft shall be presented for
payment under any Letter of Credit, the Issuing Lender shall promptly notify the
Borrower of the date and amount thereof. The responsibility of the Issuing
Lender to the Borrower in connection with any draft presented for payment under
any Letter of Credit shall, in addition to any payment obligation expressly
provided for in such Letter of Credit, be limited to determining that the
documents (including each draft) delivered under such Letter of Credit in
connection with such presentment are substantially in conformity with such
Letter of Credit.

5.8        Applications. To the extent that any provision of any Application
related to any Letter of Credit is inconsistent with the provisions of this
Section 5, the provisions of this Section 5 shall apply.

5.9        Reimbursement Obligations for Certain Letters of Credit Denominated
in Currencies Other Than Dollars. Notwithstanding any other provision of this
Section 5, in the event that any Letter of Credit is denominated in any currency
other than Dollars, the amount of the Reimbursement Obligation of the Borrower
pursuant to Section 5.5 in respect of such Letter of Credit shall bear interest
as provided in Section 5.5 with respect to amounts owing in Dollars; provided,
that (i) the interest rate on such amounts shall be the rate reasonably
determined by the Issuing Lender to be the equivalent rate, in respect of the
relevant non-Dollar currency, to the applicable rate provided in Section 5.5
with respect to amounts denominated in Dollars and (ii) if the Borrower fails to
pay any such Reimbursement Obligation required by

 

48

 


--------------------------------------------------------------------------------



 

Section 5.5 on or prior to the third Business Day following the date of the
drawing to which such Reimbursement Obligation relates, then, on the fourth
Business Day following such date of drawing, the relevant Issuing Lender, in
cooperation with the Administrative Agent, shall determine the Dollar Equivalent
of the amount of such Reimbursement Obligation, and the Borrower’s obligation in
respect of such Reimbursement Obligation shall be converted to such Dollar
Equivalent, with interest thereon as provided in Section 5.5 (provided, that if
the Application in respect of such Letter of Credit provides for conversion of
such amount into Dollars on any earlier date or at any other conversion rate,
the provisions of such Application shall control with respect to such
conversion).

SECTION 6

REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans and issue or participate in the Letters of Credit, the
Borrower hereby represents and warrants to the Administrative Agent and each
Lender that:

6.1        Financial Condition. The consolidated balance sheet of the Borrower
and its consolidated Subsidiaries as at December 31, 2004 and December 31, 2003
and the related consolidated statements of operations and of cash flows for the
fiscal years ended on such dates, reported on by Ernst & Young LLP, copies of
which have heretofore been furnished to each Lender, are complete and correct
and present fairly the consolidated financial condition of the Borrower and its
consolidated Subsidiaries as at such dates, and the consolidated results of
their operations and their consolidated cash flows for the fiscal years then
ended. The unaudited consolidated balance sheet of the Borrower and its
consolidated Subsidiaries as at March 31, 2005 or, if later and prior to the
Closing Date, the date of the Borrower’s most recent publicly available Form
10-Q and the related unaudited consolidated statements of operations and of cash
flows for the fiscal period ended on such date, certified by a Responsible
Officer, copies of which have heretofore been furnished to each Lender, are
complete and materially correct and present fairly (subject to normal year-end
audit adjustments) the consolidated financial condition of the Borrower and its
consolidated Subsidiaries as at such date, and the consolidated results of their
operations and their consolidated cash flows for the fiscal period then ended.
All such annual financial statements, including the related schedules and notes
thereto, were, as of the date prepared, prepared in accordance with GAAP applied
consistently throughout the periods involved (except as approved by such
accountants or Responsible Officer, as the case may be, and as disclosed
therein). The quarterly financial statements have been prepared in accordance
with generally accepted accounting principles for interim financial information
and with the instructions to Form 10-Q and Article 10 of Regulation S-X under
the Securities Act of 1933. Accordingly, such quarterly statements do not
include all of the information and footnotes required by GAAP for complete
financial statements. In the opinion of the Borrower, all adjustments
(consisting only of normal recurring accruals) considered necessary for a fair
presentation have been included. Neither the Borrower nor any of its
consolidated Subsidiaries had, at the date of the most recent balance sheet
referred to above, any material Guarantee Obligation, material contingent
liability or material liability for taxes, or any material long-term lease or
material unusual forward or long-term commitment, including, without limitation,
any interest rate or foreign currency swap or exchange transaction, which is not
reflected in the foregoing statements or in the notes thereto.

 

49

 


--------------------------------------------------------------------------------



 

 

6.2        No Change. Since December 31, 2004, there has been no development or
event which has had or could reasonably be expected to have a Material Adverse
Effect.

6.3        Corporate Existence; Compliance with Law. Each of the Borrower and
its Subsidiaries (a) is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization, (b) has the corporate
power and authority, and the legal right, to own and operate its property, to
lease the property it operates as lessee and to conduct the business in which it
is currently engaged, (c) is duly qualified as a foreign corporation and in good
standing under the laws of each jurisdiction where its ownership, lease or
operation of property or the conduct of its business requires such qualification
and (d) is in compliance with all Requirements of Law, except to the extent that
the failure of the foregoing clauses (a) (only with respect to Subsidiaries of
the Borrower), (c) and (d) to be true and correct could not, in the aggregate,
reasonably be expected to have a Material Adverse Effect.

6.4        Corporate Power; Consents and Authorization; Enforceable Obligations.
The Borrower has the corporate power and authority, and the legal right, to
make, deliver and perform the Loan Documents to which it is a party and to
borrow hereunder and has taken all necessary corporate action to authorize the
borrowings on the terms and conditions of this Agreement, any Notes and any
Applications and to authorize the execution, delivery and performance of the
Loan Documents to which it is a party. No consent or authorization of, filing
with, notice to or other act by or in respect of, any Governmental Authority
(including, without limitation, exchange control) or any other Person is
required with respect to the Borrower or any of its Subsidiaries in connection
with the borrowings hereunder or with the execution, delivery, performance,
validity or enforceability of the Loan Documents to which the Borrower is a
party. This Agreement and each other Loan Document to which the Borrower is, or
is to become, a party has been or will be, duly executed and delivered on behalf
of the Borrower. This Agreement and each other Loan Document to which the
Borrower is, or is to become, a party constitutes or will constitute, a legal,
valid and binding obligation of the Borrower enforceable against the Borrower in
accordance with its terms, subject to the effects of bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other similar laws
relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing.

6.5        No Legal Bar. The execution, delivery and performance of the Loan
Documents, the borrowings hereunder and the use of the proceeds thereof will not
violate any Requirement of Law or Contractual Obligation of the Borrower or of
any of its Subsidiaries which could reasonably be expected to have a Material
Adverse Effect and will not result in, or require, the creation or imposition of
any Lien on any of its or their respective properties or revenues pursuant to
any such Requirement of Law or Contractual Obligation which could reasonably be
expected to have a Material Adverse Effect.

6.6        No Material Litigation. Except as disclosed in the Borrower’s Form
10-K dated December 31, 2004 or the Borrower’s Form 10-Q dated March 31, 2005
or, if later and prior to the Closing Date, the date of the Borrower’s most
recent publicly available Form 10-Q, no litigation, investigation or proceeding
of or before any arbitrator or Governmental Authority is pending or, to the
knowledge of the Borrower, threatened by or against the Borrower or any of its
Subsidiaries or against any of its or their respective properties or revenues
(a) with respect to

 

50

 


--------------------------------------------------------------------------------



 

any of the Loan Documents or any of the transactions contemplated hereby, or (b)
which could reasonably be expected to have a Material Adverse Effect.

6.7        No Default. Neither the Borrower nor any of its Subsidiaries is in
default under or with respect to any of its Contractual Obligations in any
respect which could reasonably be expected to have a Material Adverse Effect. No
Default or Event of Default has occurred and is continuing.

6.8        Taxes. Each of the Borrower and its Subsidiaries has filed or caused
to be filed all tax returns which, to the knowledge of the Borrower, are
required to be filed and has paid all taxes shown to be due and payable on said
returns or on any assessments made against it (other than any the amount or
validity of which are currently being contested in good faith by appropriate
proceedings and with respect to which reserves in conformity with GAAP have been
provided on the books of the Borrower or its Subsidiaries, as the case may be),
except to the extent that the failure to do so could not reasonably be expected
to result in a Material Adverse Effect.

6.9        Federal Regulations. No part of the proceeds of any Loans will be
used in any manner that would violate Regulation U of the Board as now and from
time to time hereafter in effect.

6.10      ERISA. Neither a Reportable Event nor an “accumulated funding
deficiency” (within the meaning of Section 412 of the Code or Section 302 of
ERISA) has occurred during the five-year period prior to the date on which this
representation is made or deemed made with respect to any Plan other than a
Multiemployer Plan, and each Plan has complied in all material respects with the
applicable provisions of ERISA and the Code, where the liability could be
reasonably expected to result could have a Material Adverse Effect; provided,
however, that with respect to any Multiemployer Plan, such representation is
made only to the knowledge of the Borrower. No termination of a Single Employer
Plan pursuant to Section 4041(c) or 4042 of ERISA has occurred, and no Lien in
favor of the PBGC or a Plan has arisen, during such five-year period. The
present value of all accrued benefits under each Single Employer Plan (based on
those assumptions used to fund such Plans) did not, as of the last annual
valuation date prior to the date on which this representation is made or deemed
made, exceed the value of the assets of such Plan allocable to such accrued
benefits by a material amount. Neither the Borrower nor any Commonly Controlled
Entity has had a complete or partial withdrawal from any Multiemployer Plan and
to the knowledge of the Borrower, neither the Borrower nor any Commonly
Controlled Entity would become subject to any liability under ERISA if the
Borrower or any such Commonly Controlled Entity were to withdraw completely from
all Multiemployer Plans as of the valuation date most closely preceding the date
on which this representation is made or deemed made which liability could be
reasonably expected to result could have a Material Adverse Effect. No such
Multiemployer Plan is in Reorganization or Insolvent.

6.11      Investment Company Act; Other Regulations. The Borrower is not an
“investment company”, or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended. The
Borrower is not subject to regulation under any Federal or State statute or
regulation (other than Regulation X of the Board) which limits its ability to
incur Indebtedness.

 

51

 


--------------------------------------------------------------------------------



 

 

6.12      Purpose of Loans. The proceeds of the Loans shall be used to finance
the working capital and general corporate needs of the Borrower and its
Subsidiaries, including but not limited to acquisitions.

6.13      Environmental Matters. Except to the extent that the failure of the
following statements to be true and correct could not reasonably be expected to
have a Material Adverse Effect:

(a)        The facilities and properties owned, leased or operated by the
Borrower or any of its Subsidiaries (the “Properties”) do not contain, and have
not previously contained, any Materials of Environmental Concern in amounts or
concentrations which (i) constitute or constituted a violation of, or (ii) could
reasonably be expected to give rise to liability under, any Environmental Law.

(b)        The Properties and all operations at the Properties are in
compliance, and have in the last five years been in compliance, in all material
respects with all applicable Environmental Laws, and there is no contamination
at, under or about the Properties or violation of any Environmental Law with
respect to the Properties or the business operated by the Borrower or any of its
Subsidiaries (the “Business”) which could reasonably be expected to materially
interfere with the continued operation of the Properties or materially impair
the fair saleable value thereof.

(c)        Neither the Borrower nor any of its Subsidiaries has received any
notice of violation, alleged violation, non-compliance, liability or potential
liability regarding environmental matters or compliance with Environmental Laws
with regard to any of the Properties or the Business, nor does the Borrower have
knowledge or reason to believe that any such notice will be received or is being
threatened.

(d)        Materials of Environmental Concern have not been transported or
disposed of from the Properties in violation of, or in a manner or to a location
which could reasonably be expected to give rise to liability under, any
Environmental Law, nor have any Materials of Environmental Concern been
generated, treated, stored or disposed of at, on or under any of the Properties
in violation of, or in a manner that could reasonably be expected to give rise
to liability under, any applicable Environmental Law.

        

 

52

 


--------------------------------------------------------------------------------



 

 

(e)        No judicial proceeding or governmental or administrative action is
pending or, to the knowledge of the Borrower, threatened, under any
Environmental Law to which the Borrower or any Subsidiary is or will be named as
a party with respect to the Properties or the Business, nor are there any
consent decrees or other decrees, consent orders, administrative orders or other
orders, or other administrative or judicial requirements outstanding under any
Environmental Law with respect to the Properties or the Business.

(f)         There has been no release or threat of release of Materials of
Environmental Concern at or from the Properties, or arising from or related to
the operations of the Borrower or any Subsidiary in connection with the
Properties or otherwise in connection with the Business, in violation of or in
amounts or in a manner that could reasonably be expected to give rise to
liability under Environmental Laws.

6.14      Disclosure. The statements and information contained herein and in any
of the information provided to the Administrative Agent or the Lenders in
writing in connection with this Agreement, taken as a whole, do not contain any
untrue statement of any material fact, or omit to state a fact necessary in
order to make such statements or information not misleading in any material
respect, in each case in light of the circumstances under which such statements
were made or information provided as of the date so provided.

SECTION 7

CONDITIONS PRECEDENT

7.1        Conditions to Closing. The effectiveness of this Agreement is subject
to the satisfaction on the Closing Date of the following conditions precedent:

(a)        Credit Agreement. The Administrative Agent shall have received this
Agreement, executed and delivered by a duly authorized officer of each Lender
and the Borrower, with a counterpart for each Lender and original Notes executed
by the Borrower in favor of each Lender requesting a Note.

(b)        Closing Certificate. The Administrative Agent shall have received,
with a counterpart for each Lender, a certificate of the Borrower, dated the
Closing Date, substantially in the form of Exhibit F, with appropriate
insertions and attachments, satisfactory in form and substance to the
Administrative Agent, executed by the President or any Vice President and the
Secretary or any Assistant Secretary of the Borrower.

(c)        Representations and Warranties. Each of the representations and
warranties made by the Borrower in or pursuant to Section 6 shall be true and
correct in all material respects on and as of the Closing Date as if made on and
as of the Closing Date.

(d)        Termination of Existing 364-Day Credit Facility. Evidence that all
principal amounts, interest, fees and other amounts owed under the Existing
364-Day Credit Facility on the Closing Date shall have been paid in full on or
before the Closing Date and all commitments and agreements with respect thereto
shall have been terminated.

        

 

53

 


--------------------------------------------------------------------------------



 

 

Legal Opinion. The Administrative Agent shall have received, with a counterpart
for each Lender, the executed legal opinion of counsel to the Borrower (which
opinion may be delivered in part by in-house counsel to the Borrower), covering
the matters set forth in Exhibit G. Such legal opinion shall cover such other
matters incident to the transactions contemplated by this Agreement as the
Administrative Agent may reasonably require.

(f)         Fees. The Lenders and the Administrative Agent shall have received
all fees required to be paid and all expenses required to be paid by the
Borrower pursuant to the terms hereof and for which invoices have been presented
at least five (5) Business Days in advance, on or before the Closing Date.

7.2        Conditions to Each Loan and Letter of Credit. The agreement of each
Lender to make any Loan requested to be made by it on any date, or to issue any
Letter of Credit, (including, without limitation, its initial Loan) is subject
to the satisfaction of the following conditions precedent:

(a)        Representations and Warranties. Each of the representations and
warranties made by the Borrower in or pursuant to the Loan Documents shall be
true and correct in all material respects on and as of such date as if made on
and as of such date (other than, in the case of any Loan made after the Closing
Date, the representations and warranties in subsections 6.2 and 6.6 which shall
be true and correct in all material respects on and as of the Closing Date).

(b)        No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the Loans requested to be
made, or Letters of Credit requested to be issued.

(c)        Each borrowing by the Borrower hereunder, and each request by the
Borrower for the issuance of a Letter of Credit shall constitute a
representation and warranty by the Borrower as of the date thereof that the
conditions contained in this subsection have been satisfied.

SECTION 8

AFFIRMATIVE COVENANTS

The Borrower hereby agrees that, so long as the Commitments (or any of them)
remain in effect, any Letter of Credit is outstanding or any amount is owing to
any Lender or the Administrative Agent hereunder or under any other Loan
Documents, the Borrower shall and (except in the case of delivery of financial
information, reports and notices) shall cause each of its Subsidiaries to:

8.1

Financial Statements. Furnish to each Lender:

(a)        as soon as available, but in any event not later than 20 days after
required to be filed with the Securities and Exchange Commission at the end of
each fiscal year of the Borrower, a copy of the consolidated balance sheet of
the Borrower and its consolidated Subsidiaries as at the end of such year and
the related consolidated statements of operations and stockholders’ equity and
of cash flows for such year, setting forth in each case in comparative form the
figures for the previous year, reported on without a “going concern” or like

 

54

 


--------------------------------------------------------------------------------



 

qualification or exception, or qualification arising out of the scope of the
audit, by Ernst & Young LLP or other independent certified public accountants of
nationally recognized standing;

(b)        as soon as available, but in any event not later than 15 days after
required to be filed with the Securities and Exchange Commission at the end of
each of the first three quarterly periods of each fiscal year of the Borrower,
the unaudited consolidated balance sheet of the Borrower and its consolidated
Subsidiaries as at the end of such quarter and the related unaudited
consolidated statements of operations for such quarter and the portion of the
fiscal year through the end of such quarter and of cash flows of the Borrower
and its consolidated Subsidiaries for the portion of the fiscal year through the
end of such quarter, setting forth in each case in comparative form the figures
for the previous year, certified by a Responsible Officer as being fairly stated
in all material respects (subject to normal year-end audit adjustments); and

(c)        all such financial statements shall be complete and correct in all
material respects and shall be prepared in reasonable detail and in accordance
with GAAP applied consistently throughout the periods reflected therein and with
prior periods (except as approved by such accountants or officer, as the case
may be, and disclosed therein); provided, that it is hereby acknowledged that
the quarterly financial statements delivered pursuant to paragraph (b) above may
not include all of the information and footnotes required by GAAP for complete
annual financial statements.

Any financial statement required to be furnished pursuant to this subsection 8.1
shall be deemed to have been furnished on the date on which the Lenders receive
notice that the Borrower has posted such financial statement on the Intralinks
website on the Internet at www.intralinks.com; provided that the Borrower shall
give notice of any such posting to the Administrative Agent (who shall then give
notice of any such posting to the Lenders). Notwithstanding the foregoing, the
Borrower shall deliver paper copies of any financial statement referred to in
this subsection 8.1 to the Administrative Agent if the Administrative Agent or
any Lender requests the Borrower to furnish such paper copies until written
notice to cease delivering such paper copies is given by the Administrative
Agent.

8.2        Certificates; Other Information. Furnish to the Administrative Agent
with sufficient copies for the Lenders:

(a)        concurrently with the delivery of the financial statements referred
to in subsections 8.1(a) and 8.1(b), a certificate of a Responsible Officer
stating that such Officer has obtained no knowledge of any Default or Event of
Default that has occurred and is continuing except as specified in such
certificate, and including calculations demonstrating compliance with subsection
9.1;

(b)        within ten days after the same are sent, copies of all financial
statements and reports which the Borrower sends to its stockholders, and within
five days after the same are filed, copies of all financial statements and
reports which the Borrower may make to, or file with, the Securities and
Exchange Commission or any successor or analogous Governmental Authority, and
promptly after the same are issued, copies of all press releases issued by the
Borrower; and

 

55

 


--------------------------------------------------------------------------------



 

 

(c)        promptly, such additional financial and other information as any
Lender may from time to time reasonably request.

8.3        Payment of Obligations. Pay, discharge or otherwise satisfy at or
before maturity or before they become delinquent, as the case may be, all its
material obligations of whatever nature, except where the amount or validity
thereof is currently being contested in good faith by appropriate proceedings
and reserves in conformity with GAAP with respect thereto have been provided on
the books of the Borrower or its Subsidiaries, as the case may be.

8.4        Conduct of Business and Maintenance of Existence. (a) Continue to
engage in business of the same general type as conducted by it on the Closing
Date; (b) preserve, renew and keep in full force and effect its corporate
existence (except as could not in the aggregate be reasonably expected to have a
Material Adverse Effect); (c) take all reasonable action to maintain all rights,
privileges and franchises necessary or desirable in the normal conduct of its
business except as otherwise permitted pursuant to subsection 9.4; and (d)
comply with all Contractual Obligations and Requirements of Law except to the
extent that failure to comply therewith could not, in the aggregate, be
reasonably expected to have a Material Adverse Effect.

8.5        Maintenance of Property; Insurance. Keep all property necessary in
its business in good working order and condition except to the extent that
failure to do so could not, in the aggregate, be reasonably expected to have a
Material Adverse Effect; maintain with financially sound and reputable insurance
companies insurance on all its property in at least such amounts and against at
least such risks as are adequate for conducting its business; and furnish to
each Lender, upon written request, full information as to the insurance carried.

8.6        Inspection of Property; Books and Records; Discussions. Keep proper
books of records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all dealings
and transactions in relation to its business and activities; and permit
representatives of any Lender (upon reasonable advance notice coordinated
through the Administrative Agent) to visit and inspect any of its properties and
examine and make abstracts from any of its books and records at any reasonable
time and as often as may reasonably be desired and to discuss the business,
operations, properties and financial and other condition of the Borrower and its
Subsidiaries with officers and employees of the Borrower and its Subsidiaries
and with its independent certified public accountants.

8.7        Notices. Promptly give notice (unless available in the public filings
or releases of the Borrower or its Subsidiaries) to the Administrative Agent and
each Lender of:

(a)

the occurrence of any Default or Event of Default;

(b)        any (i) default or event of default under any Contractual Obligation
of the Borrower or any of its Subsidiaries or (ii) litigation, investigation or
proceeding which may exist at any time involving the Borrower or any of its
Subsidiaries, which in either case, could reasonably be expected to have a
Material Adverse Effect; and

(c)        the following events, as soon as possible and in any event within 30
days after the Borrower knows or has reason to know thereof: (i) the occurrence
or expected occurrence of any Reportable Event with respect to any Plan, a
failure to make any required contribution to a Plan,

 

56

 


--------------------------------------------------------------------------------



 

the creation of any Lien in favor of the PBGC or a Plan or any withdrawal from,
or the termination, Reorganization or Insolvency of, any Multiemployer Plan or
(ii) the institution of proceedings or the taking of any other action by the
PBGC or the Borrower or any Commonly Controlled Entity or any Multiemployer Plan
with respect to the withdrawal from, or the terminating, Reorganization or
Insolvency of, any Plan, other than the termination of any Single Employer Plan
pursuant to Section 4041(b) of ERISA where, in connection with any of the
foregoing, the amount of liability the Borrower or any Commonly Controlled
Entity could reasonably be expected to incur would be material.

Each notice pursuant to this subsection shall be accompanied by a statement of a
Responsible Officer setting forth details of the occurrence referred to therein
and stating what action the Borrower proposes to take with respect thereto.

SECTION 9

NEGATIVE COVENANTS

The Borrower hereby agrees that, so long as the Commitments (or any of them)
remain in effect, any Letter of Credit remains outstanding, or any amount is
owing to any Lender or the Administrative Agent hereunder or under any other
Loan Documents, the Borrower shall not, and (except with respect to subsection
9.1) shall not permit any of its Subsidiaries to, directly or indirectly:

9.1        Financial Covenant. Consolidated Leverage Ratio. Permit the
Consolidated Leverage Ratio as at the last day of any period of four consecutive
fiscal quarters of the Borrower to exceed 3.5 to 1.0.

9.2        Limitation on Liens. Create, incur, assume or suffer to exist any
Lien upon any of its property, assets or revenues, whether now owned or
hereafter acquired, except for:

(a)        Liens for taxes not yet due or which are being contested in good
faith by appropriate proceedings, provided that adequate reserves with respect
thereto are maintained on the books of the Borrower or its Subsidiaries, as the
case may be, in conformity with GAAP;

(b)        carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business which are not
overdue for a period of more than 60 days or which are being contested in good
faith by appropriate proceedings;

(c)        pledges or deposits in connection with workers’ compensation,
unemployment insurance and other social security legislation and deposits
securing liability to insurance carriers under insurance or self-insurance
arrangements;

(d)        deposits to secure the performance of bids, trade contracts (other
than for borrowed money), leases, statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(e)        easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business which, in the aggregate, are not
substantial in amount and which

 

57

 


--------------------------------------------------------------------------------



 

do not in any case materially detract from the value of the property subject
thereto or materially interfere with the ordinary conduct of the business of the
Borrower or such Subsidiary;

(f)         Liens in existence on the date hereof listed on Schedule 9.2,
provided that no such Lien is spread to cover any additional property after the
Closing Date and that the amount of Indebtedness secured thereby is not
increased;

(g)        Liens securing Indebtedness of the Borrower and its Subsidiaries
incurred to finance the acquisition of fixed or capital assets, provided that
(i) such Liens shall be created substantially simultaneously with the
acquisition of such fixed or capital assets, (ii) such Liens do not at any time
encumber any property other than the property financed by such Indebtedness and
(iii) the amount of Indebtedness secured thereby is not increased;

(h)        Liens on the property or assets of a corporation which becomes a
Subsidiary after the date hereof, provided that (i) such Liens existed at the
time such corporation became a Subsidiary and were not created in anticipation
thereof, (ii) any such Lien is not spread to cover any property or assets of
such corporation after the time such corporation becomes a Subsidiary, and (iii)
the amount of Indebtedness secured thereby is not increased;

(i)         Liens created pursuant to any Receivables Transaction permitted
pursuant to subsection 9.3; and

(j)         Liens (not otherwise permitted hereunder) which secure obligations
not exceeding (as to the Borrower and all Subsidiaries) $100,000,000 in
aggregate amount at any time.

9.3        Limitation on Indebtedness pursuant to Receivables Transactions.
Create, issue, incur, assume, become liable in respect of or suffer to exist any
Indebtedness pursuant to any Receivables Transaction, except for Indebtedness
pursuant to all Receivables Transactions in an aggregate principal amount not
exceeding 20% of Consolidated Tangible Assets.

9.4        Limitation on Fundamental Changes. Enter into any merger,
consolidation or amalgamation, or liquidate, wind up or dissolve itself (or
suffer any liquidation or dissolution), or convey, sell, lease, assign, transfer
or otherwise dispose of, all or substantially all of its property, business or
assets, except:

(a)        any Subsidiary of the Borrower may be merged or consolidated with or
into the Borrower (provided that the Borrower shall be the continuing or
surviving corporation) or with or into any one or more wholly owned Subsidiaries
of the Borrower (provided that the wholly owned Subsidiary or Subsidiaries shall
be the continuing or surviving corporation);

(b)        the Borrower or any wholly owned Subsidiary of the Borrower may sell,
lease, transfer or otherwise dispose of any or all of its assets (upon voluntary
liquidation or otherwise) to the Borrower or any other wholly owned Subsidiary,
and, so long as no Default or Event of Default shall have occurred and be
continuing or would occur as a result thereof, the Borrower or any Subsidiary of
the Borrower may sell, lease, transfer or otherwise dispose of any or all of its
assets (upon voluntary liquidation or otherwise) to any non-wholly owned
Subsidiary of the Borrower for fair market value;

 

58

 


--------------------------------------------------------------------------------



 

 

(c)        any non-wholly owned Subsidiary of the Borrower may sell, lease,
transfer or otherwise dispose of any or all of its assets (upon voluntary
liquidation or otherwise) to the Borrower or any wholly owned Subsidiary of the
Borrower for fair market value or may sell, lease, transfer or otherwise dispose
of any or all of its assets (upon voluntary liquidation or otherwise) to any
other non-wholly owned Subsidiary of the Borrower; and

(d)        the Borrower or any Subsidiary of the Borrower may be merged or
consolidated with or into another Person; provided that the Borrower or such
Subsidiary shall be the continuing or surviving corporation and no Default or
Event of Default shall have occurred and be continuing or would occur as a
result thereof (and, in the case of any such transaction involving a Subsidiary,
such Subsidiary shall continue to be a Subsidiary or the Borrower shall have
received fair market value therefor as determined by the Board of Directors of
the Borrower); and provided further that the Borrower may not be merged or
consolidated with or into any Subsidiary.

SECTION 10

EVENTS OF DEFAULT

If any of the following events shall occur and be continuing:

(a)        The Borrower shall fail to pay any principal of any Loan or any
Reimbursement Obligation when due in accordance with the terms thereof or
hereof; or the Borrower shall fail to pay any interest on any Loan, or any fee
or other amount payable hereunder, within five days after any such interest or
other amount becomes due in accordance with the terms thereof or hereof; or

(b)        Any representation or warranty made or deemed made by the Borrower
herein or in any other Loan Document or which is contained in any certificate,
document or financial or other statement furnished by it at any time under or in
connection with this Agreement shall prove to have been incorrect in any
material respect on or as of the date made or deemed made; or

(c)        (i) The Borrower shall default in the observance or performance of
any covenant contained in subsections 8.4(b), 8.7(a) or in Section 9;

(ii)         the Borrower shall default in the observance or performance of any
agreement contained in Section 12; or

(iii)        the Borrower shall default in the observance or performance of any
other agreement contained in this Agreement (other than as provided above in
this Section), and such default described in this clause (iii) shall continue
unremedied for a period of 30 days; or

 

(d)        The Borrower or any of its Subsidiaries shall: (i) default in any
payment of principal of or interest of any Indebtedness (other than the Loans)
or in the payment of any Guarantee Obligation, beyond the period of grace, if
any, provided in the instrument or

 

59

 


--------------------------------------------------------------------------------



 

agreement under which such Indebtedness or Guarantee Obligation was created; or
(ii) default in the observance or performance of any other agreement or
condition relating to any such Indebtedness or Guarantee Obligation or contained
in any instrument or agreement evidencing, securing or relating thereto, or any
other event shall occur or condition exist, the effect of which default or other
event or condition is to cause, or to permit the holder or holders of such
Indebtedness or beneficiary or beneficiaries of such Guarantee Obligation (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such
Indebtedness to become due prior to its stated maturity or such Guarantee
Obligation to become payable; provided, however, that no Default or Event of
Default shall exist under this paragraph unless the aggregate amount of
Indebtedness and/or Guarantee Obligations in respect of which any default or
other event or condition referred to in this paragraph shall have occurred shall
be equal to at least $100,000,000; or

(e)        (i) The Borrower or any of its Subsidiaries shall commence any case,
proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or (B)
seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets, or the
Borrower or any of its Subsidiaries shall make a general assignment for the
benefit of its creditors; or (ii) there shall be commenced against the Borrower
or any of its Subsidiaries any case, proceeding or other action of a nature
referred to in clause (i) above which (A) results in the entry of an order for
relief or any such adjudication or appointment or (B) remains undismissed,
undischarged or unbonded for a period of 60 days; or (iii) there shall be
commenced against the Borrower or any of its Subsidiaries any case, proceeding
or other action seeking issuance of a warrant of attachment, execution,
distraint or similar process against all or any substantial part of its assets
which results in the entry of an order for any such relief which shall not have
been vacated, discharged, or stayed or bonded pending appeal within 60 days from
the entry thereof; or (iv) the Borrower or any of its Subsidiaries shall take
any action in furtherance of, or indicating its consent to, approval of, or
acquiescence in, any of the acts set forth in clause (i), (ii), or (iii) above;
or (v) the Borrower or any of its Subsidiaries shall generally not or shall
admit in writing its inability to, pay its debts as they become due; or

(f)         (i) Any Person shall engage in any “prohibited transaction” (as
defined in Section 406 of ERISA or Section 4975 of the Code) involving any Plan,
(ii) any “accumulated funding deficiency” (as defined in Section 302 of ERISA),
whether or not waived, shall exist with respect to any Plan or any Lien in favor
of the PBGC or a Plan shall arise on the assets of the Borrower or any Commonly
Controlled Entity, (iii) a Reportable Event shall occur with respect to, or
proceedings shall commence to have a trustee appointed, or a trustee shall be
appointed, to administer or to terminate, any Single Employer Plan, which
Reportable Event or commencement of proceedings or appointment of a trustee is
likely to result in the termination of such Plan for purposes of Title IV of
ERISA, (iv) any Single Employer Plan shall terminate for purposes of Title IV of
ERISA, (v) the Borrower or any Commonly Controlled Entity shall incur any
liability in connection with a withdrawal from, or the Insolvency or
Reorganization of, a Multiemployer Plan or (vi) any other event or condition
shall occur or exist with respect to a Plan; and in each case in clauses (i)
through (vi) above, such event or condition, together with all

 

60

 


--------------------------------------------------------------------------------



 

other such events or conditions, if any, could reasonably be expected to have a
Material Adverse Effect; or

(g)        Any one judgment or decree shall be entered against the Borrower or
any of its Subsidiaries involving in the aggregate a liability (not paid or in
excess of the amount recoverable by insurance) of $75,000,000 (net of any
related tax benefit) or more, and such judgment or decree shall not have been
vacated, discharged, stayed or bonded pending appeal within 60 days from the
entry thereof; or

(h)        (i) Any Person or “group” (within the meaning of Section 13(d) or
14(d) of the Securities Exchange Act of 1934, as amended) (A) shall have
acquired beneficial ownership of 30% or more of any outstanding class of Capital
Stock having ordinary voting power in the election of directors of the Borrower
(other than Peter M. Nicholas and John E. Abele or any of their affiliated trust
holdings) or (B) shall obtain the power (whether or not exercised) to elect a
majority of the Borrower’s directors; or (ii) the Board of Directors of the
Borrower shall not consist of a majority of Continuing Directors; “Continuing
Directors” shall mean the directors of the Borrower on the Closing Date and each
other director, if such other director’s nomination for election to the Board of
Directors of the Borrower is recommended by a majority of the then Continuing
Directors;

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (e) above with respect to the Borrower,
automatically the Commitments shall immediately terminate and the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents (including, without limitation, all
amounts of L/C Obligations, whether or not the beneficiaries of the then
outstanding Letters of Credit shall have presented the documents required
thereunder) shall immediately become due and payable, and (B) if such event is
any other Event of Default, either or both of the following actions may be
taken: (i) with the consent of the Majority Lenders, the Administrative Agent
may, or upon the request of the Majority Lenders, the Administrative Agent
shall, by notice to the Borrower declare the Commitments to be terminated
forthwith, whereupon the Commitments shall immediately terminate; and (ii) with
the consent of the Majority Lenders, the Administrative Agent may, or upon the
request of the Majority Lenders, the Administrative Agent shall, by notice to
the Borrower, declare the Loans hereunder (with accrued interest thereon) and
all other amounts owing under this Agreement and the other Loan Documents
(including, without limitation, all amounts of L/C Obligations, whether or not
the beneficiaries of the then outstanding Letters of Credit shall have presented
the documents required thereunder) to be due and payable forthwith, whereupon
the same shall immediately become due and payable. In the case of each Letter of
Credit with respect to which presentment for honor shall not have occurred at
the time of an acceleration pursuant to this paragraph, the Borrower shall at
such time deposit in cash collateral accounts opened by the Administrative Agent
an amount (in the currency in which such Letter of Credit is denominated) equal
to the then undrawn and unexpired amount of such Letter of Credit. Amounts held
in such cash collateral account shall be applied by the Administrative Agent to
the payment of drafts drawn under such Letters of Credit, and the unused portion
thereof after all such Letters of Credit shall have expired or been fully drawn
upon, if any, shall be applied to repay other obligations of the Borrower
hereunder and under the other Loan Documents. After all such Letters of Credit
shall have expired or been fully drawn upon, all Reimbursement Obligations shall
have been satisfied

 

61

 


--------------------------------------------------------------------------------



 

and all other obligations of the Borrower hereunder and under the other Loan
Documents shall have been paid in full (or in the event that the acceleration
that required the funding of such cash collateral account is rescinded by the
Lenders), the balance, if any, in such cash collateral account shall be returned
to the Borrower (or such other Person as may be lawfully entitled thereto).

SECTION 11

THE AGENTS

11.1      Appointment. Each Lender hereby irrevocably designates and appoints
the Administrative Agent as the agent of such Lender under this Agreement and
the other Loan Documents, and each Lender irrevocably authorizes the
Administrative Agent, in such capacity, to take such action on its behalf under
the provisions of this Agreement and the other Loan Documents and to exercise
such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent.

11.2      Delegation of Duties. The Administrative Agent may execute any of its
duties under this Agreement and the other Loan Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys in-fact
selected by it with reasonable care.

11.3      Exculpatory Provisions. Neither any Agent nor any of its officers,
directors, employees, agents, attorneys-in-fact or Affiliates shall be (i)
liable for any action lawfully taken or omitted to be taken by it or such Person
under or in connection with this Agreement or any other Loan Document (except
for its or such Person’s own gross negligence or willful misconduct) or (ii)
responsible in any manner to any of the Lenders for any recitals, statements,
representations or warranties made by the Borrower or any officer thereof
contained in this Agreement or any other Loan Document or in any certificate,
report, statement or other document referred to or provided for in, or received
by such Agent under or in connection with, this Agreement or any other Loan
Document or for the value, validity, effectiveness, genuineness, enforceability
or sufficiency of this Agreement or any other Loan Document or for any failure
of the Borrower to perform its obligations hereunder or thereunder. No Agent
shall be under any obligation to any Lender to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Loan Document, or to inspect the properties,
books or records of the Borrower.

11.4      Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any Note,
writing, resolution, notice, consent, certificate, affidavit, letter, telecopy,
telex or teletype message, statement, order or other document or conversation
believed by it to be genuine and correct and to have been signed, sent

 

62

 


--------------------------------------------------------------------------------



 

or made by the proper Person or Persons and upon advice and statements of legal
counsel (including, without limitation, counsel to the Borrower), independent
accountants and other experts selected by the Administrative Agent. The
Administrative Agent may deem and treat the payee of any Note as the owner
thereof for all purposes unless a written notice of assignment, negotiation or
transfer thereof shall have been filed with the Administrative Agent. The
Administrative Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Loan Document unless it shall first
receive such advice or concurrence of the Majority Lenders as it deems
appropriate or it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action. The Administrative Agent shall
in all cases be fully protected in acting, or in refraining from acting, under
this Agreement and the other Loan Documents in accordance with a request of the
Majority Lenders, and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders and all future holders of
the Loans.

11.5      Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless the Administrative Agent has received notice from a Lender or
the Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”. In the event that
the Administrative Agent receives such a notice, the Administrative Agent shall
give notice thereof to the Lenders. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Majority Lenders; provided that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders.

11.6      Non-Reliance on Administrative Agent and Other Lenders. Each Lender
expressly acknowledges that neither the Administrative Agent nor any of its
officers, directors, employees, agents, attorneys-in-fact or Affiliates has made
any representations or warranties to it and that no act by the Administrative
Agent hereinafter taken, including any review of the affairs of the Borrower,
shall be deemed to constitute any representation or warranty by the
Administrative Agent to any Lender. Each Lender represents to the Administrative
Agent that it has, independently and without reliance upon the Administrative
Agent or any other Lender, and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, operations, property, financial and other condition and
creditworthiness of the Borrower and made its own decision to make its Loans
hereunder and enter into this Agreement. Each Lender also represents that it
will, independently and without reliance upon the Administrative Agent or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit analysis, appraisals
and decisions in taking or not taking action under this Agreement and the other
Loan Documents, and to make such investigation as it deems necessary to inform
itself as to the business, operations, property, financial and other condition
and creditworthiness of the Borrower. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or

 

63

 


--------------------------------------------------------------------------------



 

otherwise), prospects or creditworthiness of the Borrower which may come into
the possession of the Administrative Agent or any of its officers, directors,
employees, agents, attorneys-in-fact or Affiliates.

11.7      Indemnification. The Lenders agree to indemnify the Administrative
Agent (or sub-agent), in its capacity, any Issuing Lender, in its capacity, and
any Related Party acting for the Administrative Agent (or any sub-agent) or any
Issuing Lender in connection with such capacity (to the extent not reimbursed by
the Borrower and without limiting the obligation of the Borrower to do so),
ratably according to their respective Revolving Credit Commitment Percentages in
effect on the date on which indemnification is sought (or, if indemnification is
sought after the date upon which the Commitments shall have terminated and the
Loans shall have been paid in full, ratably in accordance with such percentages
immediately prior to such date), from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever which may at any time
(including, without limitation, at any time following the payment of the Loans)
be imposed on, incurred by or asserted against the Administrative Agent (or any
sub-agent), any Issuing Lender or such Related Party in any way relating to or
arising out of, the Commitments, this Agreement, any of the other Loan Documents
or any documents contemplated by or referred to herein or therein or the
transactions contemplated hereby or thereby or any action taken or omitted by
the Administrative Agent (or any sub-agent), any Issuing Lender or such Related
Party under or in connection with any of the foregoing; provided that no Lender
shall be liable for the payment of any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements which are found by a final and nonappealable decision of a court
of competent jurisdiction to have resulted from the gross negligence or willful
misconduct of the Administrative Agent (or sub-agent), any Issuing Lender or any
Related Party acting for the Administrative Agent (or any sub-agent) or any
Issuing Lender in connection with such capacity. The agreements in this
subsection shall survive the payment of the Loans and all other amounts payable
hereunder.

11.8      Administrative Agent in Its Individual Capacity. The Administrative
Agent and its Affiliates may make loans to, accept deposits from and generally
engage in any kind of business with the Borrower as though the Administrative
Agent were not the Administrative Agent hereunder and under the other Loan
Documents. With respect to the Loans made by it and with respect to any Letter
of Credit issued or participated in by it, the Administrative Agent shall have
the same rights and powers under this Agreement and the other Loan Documents as
any Lender and may exercise the same as though it were not the Administrative
Agent, and the terms “Lender” and “Lenders” shall include the Administrative
Agent in its individual capacity.

      

 

64

 


--------------------------------------------------------------------------------



 

 

11.9  Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon 10 days’ notice to the Lenders. If the Administrative
Agent shall resign as Administrative Agent under this Agreement and the other
Loan Documents, then the Majority Lenders shall appoint from among the Lenders a
successor agent for the Lenders, which successor agent (provided that it shall
have been approved by the Borrower), shall succeed to the rights, powers and
duties of the Administrative Agent hereunder. Effective upon such appointment
and approval, the term “Administrative Agent” shall mean such successor agent,
and the former Administrative Agent’s rights, powers and duties as
Administrative Agent shall be terminated, without any other or further act or
deed on the part of such former Administrative Agent or any of the parties to
this Agreement or any holders of the Loans. After any retiring Administrative
Agent’s resignation as Administrative Agent, the provisions of this Section 11
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was Administrative Agent under this Agreement and the other Loan
Documents.

11.10    The Arrangers, the Bookrunners, the Syndication Agents, the
Documentation Agents and the Managing Agents. None of the Arrangers, the
Bookrunners, the Syndication Agents, the Documentation Agents or the Managing
Agents shall have any right, power, obligation, liability, responsibility or
duty under this Agreement other than those applicable to all Lenders as such.
Without limiting the foregoing, none of the Arrangers, the Bookrunners, the
Syndication Agents, the Documentation Agents or the Managing Agents shall have
or be deemed to have any fiduciary relationship with any Lender. Each Lender
acknowledges that it has not relied, and will not rely, on the Arrangers, the
Bookrunners, the Syndication Agents, the Documentation Agents or the Managing
Agents in deciding to enter into this Agreement or in taking or not taking any
action hereunder.

SECTION 12

GUARANTEE

12.1      Guarantee. (a)The Borrower hereby unconditionally and irrevocably
guarantees to the Administrative Agent, for the ratable benefit of the
Administrative Agent and the Lenders and their respective successors, endorsees,
transferees and assigns, the prompt and complete payment and performance by the
Foreign Subsidiary Borrowers when due (whether at the stated maturity, by
acceleration or otherwise) of the Obligations.

(b)        No payment or payments made by the Borrower or any other Person or
received or collected by the Administrative Agent or any Lender from the
Borrower or any other Person by virtue of any action or proceeding or any
set-off or appropriation or application, at any time or from time to time, in
reduction of or in payment of the Obligations shall be deemed to modify, reduce,
release or otherwise affect the liability of the Borrower hereunder which shall,
notwithstanding any such payment or payments, remain liable hereunder for the
Obligations until the Obligations are paid in full and the Commitments are
terminated.

(c)        The Borrower agrees that whenever, at any time, or from time to time,
it shall make any payment to the Administrative Agent or any Lender on account
of its liability hereunder, it will notify the Administrative Agent and such
Lender in writing that such payment is made under this Section for such purpose.

 

65

 


--------------------------------------------------------------------------------



 

 

12.2      No Subrogation. Notwithstanding any payment or payments made by the
Borrower hereunder, or any set-off or application of funds of the Borrower by
the Administrative Agent or any Lender, the Borrower shall not be entitled to be
subrogated to any of the rights of the Administrative Agent or any Lender
against the Foreign Subsidiary Borrowers or against any collateral security or
guarantee or right of offset held by the Administrative Agent or any Lender for
the payment of the Obligations, nor shall the Borrower seek or be entitled to
seek any contribution or reimbursement from the Foreign Subsidiary Borrowers in
respect of payments made by the Borrower hereunder, until all amounts owing to
the Administrative Agent and the Local Currency Lenders by the Foreign
Subsidiary Borrowers on account of the Obligations are paid in full and the
Commitments are terminated. If any amount shall be paid to the Borrower on
account of such subrogation rights at any time when all of the Obligations shall
not have been paid in full, such amount shall be held by the Borrower in trust
for the Administrative Agent and the Lenders, segregated from other funds of the
Borrower, and shall, forthwith upon receipt by the Borrower, be turned over to
the Administrative Agent in the exact form received by the Borrower (duly
indorsed by the Borrower to the Administrative Agent, if required), to be
applied against the Obligations, whether matured or unmatured, in such order as
Administrative Agent may determine. The provisions of this paragraph shall
continue to be effective after the termination of this Agreement, the payment in
full of the Obligations and the termination of the Commitments.

12.3      Amendments, etc with respect to the Obligations; Waiver of Rights. The
Borrower shall remain obligated hereunder notwithstanding that, without any
reservation of rights against the Borrower, and without notice to or further
assent by the Borrower, any demand for payment of any of the Obligations made by
the Administrative Agent or any Lender may be rescinded by the Administrative
Agent or such Lender, and any of the Obligations continued, and the Obligations,
or the liability of any other party upon or for any part thereof, or any
collateral security or guarantee therefor or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by
the Administrative Agent or any Lender, and any Loan Documents and any other
documents executed and delivered in connection therewith may be amended,
modified, supplemented or terminated, in whole or in part, in accordance with
the provisions thereof as the Administrative Agent (or the requisite Lenders, as
the case may be) may deem advisable from time to time, and any collateral
security, guarantee or right of offset at any time held by the Administrative
Agent or any Lender for the payment of the Obligations may be sold, exchanged,
waived, surrendered or released. None of the Administrative Agent or any Lender
shall have any obligation to protect, secure, perfect or insure any Lien at any
time held by it as security for the Obligations or for this Agreement or any
property subject thereto. When making any demand hereunder against the Borrower,
the Administrative Agent or any Lender may, but shall be under no obligation to,
make a similar demand on the Foreign Subsidiary Borrowers or any other
guarantor, and any failure by the Administrative Agent or any Lender to make any
such demand or to collect any payments from a Foreign Subsidiary Borrower or any
such other guarantor or any release of a Foreign Subsidiary Borrower or such
other guarantor shall not relieve the Borrower of its obligations or liabilities
hereunder, and shall not impair or affect the rights and remedies, express or
implied, or as a matter of law, of the Administrative Agent or any Lender
against the Borrower. For the purposes hereof “demand” shall include the
commencement and continuance of any legal proceedings.

 

66

 


--------------------------------------------------------------------------------



 

 

12.4      Guarantee Absolute and Unconditional. The Borrower waives any and all
notice of the creation, renewal, extension or accrual of any of the Obligations
and notice of or proof of reliance by the Administrative Agent or any Lender
upon this Agreement or acceptance of this Agreement; the Obligations, and any of
them, shall conclusively be deemed to have been created, contracted or incurred,
or renewed, extended, amended or waived, in reliance upon this Agreement; and
all dealings between the Foreign Subsidiary Borrowers and the Borrower, on the
one hand, and the Administrative Agent and the Lenders, on the other, shall
likewise be conclusively presumed to have been had or consummated in reliance
upon this Agreement. The Borrower waives diligence, presentment, protest, demand
for payment and notice of default or nonpayment to or upon the Foreign
Subsidiary Borrowers and the Borrower with respect to the Obligations. This
Section 12 shall be construed as a continuing, absolute and unconditional
guarantee of payment without regard to (a) the validity, regularity or
enforceability of this Agreement, any other Loan Document, any of the
Obligations or any other collateral security therefor or guarantee or right of
offset with respect thereto at any time or from time to time held by the
Administrative Agent or any Lender, (b) any defense, set-off or counterclaim
(other than a defense of payment or performance) which may at any time be
available to or be asserted by the Foreign Subsidiary Borrowers against the
Administrative Agent or any Lender, (c) any law, regulation, decree or order of
any jurisdiction, or any other event, affecting the Obligations or any Lender’s
rights with respect thereto, including, without limitation: (i) the application
of any such law, regulation, decree or order, including any prior approval, that
would prevent the exchange of a non-Dollar currency for Dollars or the
remittance of funds outside of such jurisdiction or the unavailability of
Dollars in any legal exchange market in such jurisdiction in accordance with
normal commercial practice; or (ii) a declaration of banking moratorium or any
suspension of payments by banks in such jurisdiction or the imposition by such
jurisdiction or any governmental authority thereof of any moratorium on the
required rescheduling or restructuring of, or required approval of payments on,
any indebtedness in such jurisdiction; or (iii) any expropriation, confiscation,
nationalization or requisition by such country or any governmental authority
that directly or indirectly deprives the companies in such jurisdiction of any
payment obligation under the Obligations; or (iv) any war (whether or not
declared), insurrection, revolution, hostile act, civil strife or similar events
occurring in such jurisdiction that has the same effect as the events described
in clause (i), (ii) or (iii) above (in each of the cases contemplated in clauses
(i) through (iv) above, to the extent occurring or existing on or at any time
after the date of this Agreement), or (d) any other circumstance whatsoever
(with or without notice to or knowledge of the Foreign Subsidiary Borrowers or
the Borrower) which constitutes, or might be construed to constitute, an
equitable or legal discharge of the Foreign Subsidiary Borrowers for the
Obligations, or of the Borrower under this Section 12, in bankruptcy or in any
other instance. When pursuing its rights and remedies hereunder against the
Borrower, the Administrative Agent and any Lender may, but shall be under no
obligation to, pursue such rights and remedies as it may have against the
Foreign Subsidiary Borrowers or any other Person or against any collateral
security or guarantee for the Obligations or any right of offset with respect
thereto, and any failure by the Administrative Agent or any Lender to pursue
such other rights or remedies or to collect any payments from the Borrower or
any such other Person or to realize upon any such collateral security or
guarantee or to exercise any such right of offset, or any release of the Foreign
Subsidiary Borrowers or any such other Person or of any such collateral
security, guarantee or right of offset, shall not relieve the Borrower of any
liability hereunder, and shall not impair or affect the rights and remedies,
whether express,

 

67

 


--------------------------------------------------------------------------------



 

implied or available as a matter of law, of the Administrative Agent or any
Lender against the Borrower. This Section 12 shall remain in full force and
effect and be binding in accordance with and to the extent of its terms upon the
Borrower and its successors and assigns, and shall inure to the benefit of the
Administrative Agent and the Lenders, and their respective successors,
endorsees, transferees and assigns, until all the Obligations and the
obligations of the Borrower under this Agreement shall have been satisfied by
payment in full and the Commitments shall be terminated, notwithstanding that
from time to time during the term of this Agreement the Foreign Subsidiary
Borrowers may be free from any Obligations.

12.5      Reinstatement. This Section 12 shall continue to be effective, or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the Obligations is rescinded or must otherwise be restored or returned by
the Administrative Agent or any Lender upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of the Borrower or upon or as a
result of the appointment of a receiver, intervenor or conservator of, or
trustee or similar officer for, the Borrower or any substantial part of its
property, or otherwise, all as though such payments had not been made.

12.6      Payments. The Borrower hereby agrees that all payments required to be
made by it hereunder will be made to the Administrative Agent without set-off or
counterclaim in accordance with the terms of the Obligations, including, without
limitation, in the currency in which payment is due, provided that if a payment
is due in a currency other than Dollars and/or at a place other than the United
States, and such payment is not made as and when agreed, the Borrower will, upon
the Administrative Agent’s request, either (i) make payment in such non- Dollar
currency and at the place where such payment is payable or (ii) pay the
Administrative Agent in Dollars at 270 Park Avenue, New York, New York. In the
event of a payment pursuant to clause (ii) above, the Borrower will pay the
Administrative Agent the Dollar Equivalent of the amount of such payment on the
date the Borrower makes such payment.

12.7      “Lenders”. For all purposes of this Section 12, the term “Lenders”
shall be deemed to include Local Currency Lenders.

SECTION 13

MISCELLANEOUS

13.1      Amendments and Waivers. (a) Except as provided in paragraphs (b) and
(c) of this subsection 13.1, neither this Agreement nor any other Loan Document,
nor any terms hereof or thereof may be amended, supplemented or modified except
in accordance with the provisions of this subsection. The Majority Lenders may,
or, with the written consent of the Majority Lenders, the Administrative Agent
may, from time to time, (a) enter into with the Borrower written amendments,
supplements or modifications hereto and to the other Loan Documents for the
purpose of adding any provisions to this Agreement or the other Loan Documents
or changing in any manner the rights of the Lenders or of the Borrower hereunder
or thereunder or (b) waive, on such terms and conditions as the Majority Lenders
or the Administrative Agent, as the case may be, may specify in such instrument,
any of the requirements of this Agreement or the other Loan Documents or any
Default or Event of Default and its consequences; provided, however, that no
such waiver and no such amendment, supplement or modification shall (i) reduce
the amount or extend the scheduled date of maturity

 

68

 


--------------------------------------------------------------------------------



 

of any Loan, or reduce the stated rate or amount of any interest or fee payable
hereunder or extend the scheduled date of any payment thereof or increase the
amount or extend the expiration date of any Lender’s Multicurrency Commitment,
Revolving Credit Commitment, Swingline Commitment or L/C Commitment or modify
the pro rata distribution of payments, proceeds or fees payable to the Lenders,
in each case without the consent of each Lender affected thereby, or (ii) amend,
modify or waive any provision of this subsection or reduce the percentages
specified in the definitions, of Majority Lenders or Majority Multicurrency
Lenders, or consent to the assignment or transfer by the Borrower of any of its
rights and obligations under this Agreement and the other Loan Documents or
release, subordinate or otherwise materially limit the Borrower’s liability with
respect to the guarantee set forth in Section 12, in each case without the
written consent of all the Lenders, or (iii) amend, modify or waive any
provision of Section 11 without the written consent of the then Administrative
Agent. Any such waiver and any such amendment, supplement or modification shall
apply equally to each of the Lenders and shall be binding upon the Borrower, the
Lenders, the Administrative Agent and all future holders of the Loans. In the
case of any waiver, the Borrower, the Lenders and the Administrative Agent shall
be restored to their former positions and rights hereunder and under the other
Loan Documents, and any Default or Event of Default waived shall be deemed to be
cured and not continuing; no such waiver shall extend to any subsequent or other
Default or Event of Default or impair any right consequent thereon.

(b)        In addition to amendments effected pursuant to the foregoing
paragraph (a), (i) Schedule II may be amended to change administrative
information contained therein with the approval of the Majority Multicurrency
Lenders, upon execution and delivery by the Borrower and the Administrative
Agent of a written amendment providing for such amendment, (ii) additional
freely-convertible euro currencies may be added as Available Foreign Currencies,
upon execution and delivery by the Borrower, the Administrative Agent and the
Majority Multicurrency Lenders of an amendment providing for such addition and
(iii) this Agreement may be amended by the Borrower and the Administrative Agent
to implement increases in the Revolving Credit Commitments pursuant to Section
2.17.

(c)        The Administrative Agent shall give prompt written notice to each
Lender of any amendment effected pursuant to subsection 13.1(b).

(d)        Notwithstanding the provisions of this subsection 13.1, any Local
Currency Facility may be amended, supplemented or otherwise modified in
accordance with its terms so long as after giving effect thereto either (x) such
Local Currency Facility ceases to be an “Local Currency Facility” and the
Borrower so notifies the Administrative Agent or (y) the Local Currency Facility
continues to meet the requirements of a Local Currency Facility set forth
herein.

13.2      Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by facsimile
transmission) and, unless otherwise expressly provided herein, shall be deemed
to have been duly given or made (a) in the case of delivery by hand, when
delivered, (b) in the case of delivery by mail, three days after being deposited
in the mails, postage prepaid, or (c) in the case of delivery by facsimile
transmission, when sent and receipt has been confirmed, addressed as follows in
the case of the Borrower and the Administrative Agent, and as set forth in
Schedule I in the case of the other

 

69

 


--------------------------------------------------------------------------------



 

parties hereto, or to such other address as may be hereafter notified by the
respective parties hereto:

If to the Borrower:

Boston Scientific Corporation

One Boston Scientific Place

Natick, Massachusetts 01760

Attention: Lawrence C. Best

Executive Vice President, Finance & Administration

and Chief Financial Officer

Fax: 508-650-8951

with a copy to:

Paul Sandman

Executive Vice President, General Counsel

Fax: 508-650-8960

If to the Administrative Agent:

 

JPMorgan Chase Bank, N.A.

Loan & Agency Services Group

1111 Fannin, Floor 10

Houston, Texas 77002

Attention: Jennifer Anyigbo

Fax: (713) 750-2782

 

with a copy to:

JPMorgan Chase Bank, N.A.

270 Park Avenue

New York, New York 10017

Attention: Lyette Proctor

Fax: 212-270-5135

For Multicurrency Loans, if to the European Adminstrative Agent:

 

J.P. Morgan Europe Limited

 

 

125 London Wall

 

 

London, EC2Y 5AJ

 

 

Attention: Belinda Lucas

 

 

Fax.: 44-207-777-2360

 

 

with a copy to:

 

JPMorgan Chase Bank, N.A.

270 Park Avenue

 

70

 


--------------------------------------------------------------------------------



 

 

New York, New York 10017

Attention: Dawn Lee Lum

Fax: 212-270-3279

For Letters of Credit, if to the Issuing Lender:

 

 

JPMorgan Chase Bank, N.A.

 

 

JPMorgan Treasury Services

 

 

10420 Highland Manor Drive

 

 

Tampa, Florida 33610

 

 

Attention: Stephen Carew, Operations Manager

 

Fax: 813-432-5161

 

 

with a copy to:

 

JPMorgan Chase Bank, N.A.

270 Park Avenue

New York, New York 10017

Attention: Dawn Lee Lum

Fax: 212-270-3279

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders pursuant to subsection 2.2, 2.6, 2.9, 2.14, 2.15, or 3.2 shall
not be effective until received.

13.3      No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

13.4      Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans hereunder.

13.5      Payment of Expenses and Taxes. The Borrower agrees (a) to pay or
reimburse the Administrative Agent for all its reasonable and documented
out-of-pocket costs and expenses incurred in connection with the development,
preparation and execution of, and any amendment, supplement or modification to,
this Agreement and the other Loan Documents and any other documents prepared in
connection herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby, including, without limitation, the
reasonable and documented fees and disbursements of counsel to the
Administrative Agent, (b) to pay or reimburse each Lender and the Administrative
Agent for all its costs and expenses incurred in connection with the enforcement
or preservation of any rights under this Agreement, the other Loan Documents and
any such other documents, including, without limitation, the documented fees and
disbursements of counsel (including the allocated

 

71

 


--------------------------------------------------------------------------------



 

fees and expenses of in-house counsel) to each Lender and of counsel to the
Administrative Agent, provided, that in connection with any workout or
restructuring, the Borrower shall pay the fees and disbursements of (i) one
counsel for the Administrative Agent and the Lenders pursuant to this clause (b)
and (ii) one counsel to the Administrative Agent and the Lenders in the
jurisdiction of each Foreign Subsidiary Borrower pursuant to this clause (b),
(c) to pay, indemnify, and hold each Lender and the Administrative Agent and
each of their affiliates and their respective officer, directors, employees,
agents and advisors (each, an “indemnified party”) harmless from, any and all
recording and filing fees and any and all liabilities with respect to, or
resulting from any delay in paying, stamp, excise and other taxes, if any, which
may be payable or determined to be payable in connection with the execution and
delivery of, or consummation or administration of any of the transactions
contemplated by, or any amendment, supplement or modification of, or any waiver
or consent under or in respect of, this Agreement, the other Loan Documents and
any such other documents, and (d) to pay, indemnify, and hold each indemnified
party harmless from and against any and all other liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever with respect to the execution,
delivery, enforcement, performance and administration of this Agreement, the
other Loan Documents and such other documents, including, without limitation,
any of the foregoing relating to the violation of, noncompliance with or
liability under, any Environmental Law applicable to the operations of the
Borrower, any of its Subsidiaries or any of the Properties (all the foregoing in
this clause (d), collectively, the “indemnified liabilities”), provided that the
Borrower shall have no obligation hereunder to any indemnified party with
respect to indemnified liabilities arising from the gross negligence or willful
misconduct of such indemnified party determined in a court of competent
jurisdiction in a final non-appealable judgment. The agreements in this
subsection shall survive repayment of the Loans and all other amounts payable
hereunder.

13.6

Successors and Assigns; Participations and Assignments.

(a)        This Agreement shall be binding upon and inure to the benefit of the
Borrower, the Lenders, the Administrative Agent and their respective successors
and assigns, except that no Borrower may assign or transfer any of its rights or
obligations under this Agreement without the prior written consent of each
Lender.

(b)        Any Lender, other than a Conduit Lender, may, in the ordinary course
of its commercial banking business and in accordance with applicable law, at any
time sell to one or more banks or other entities (“Participants”) participating
interests in any Loan owing to such Lender, any Commitment of such Lender or any
other interest of such Lender hereunder and under the other Loan Documents. In
the event of any such sale by a Lender of a participating interest to a
Participant, such Lender’s obligations under this Agreement to the other parties
to this Agreement shall remain unchanged, such Lender shall remain solely
responsible for the performance thereof, such Lender shall remain the holder of
any such Loan for all purposes under this Agreement and the other Loan
Documents, and the Borrower and the Administrative Agent shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and the other Loan Documents. No Lender shall
be entitled to create in favor of any Participant, in the participation
agreement pursuant to which such Participant’s participating interest shall be
created or otherwise, any right to vote on, consent to or approve any matter
relating to this Agreement or any other Loan Document except

 

72

 


--------------------------------------------------------------------------------



 

for those specified in clauses (i) and (ii) of the proviso to subsection
13.1(a). The Borrower agrees that if amounts outstanding under this Agreement
are due or unpaid, or shall have been declared or shall have become due and
payable upon the occurrence of an Event of Default, each Participant shall, to
the maximum extent permitted by applicable law, be deemed to have the right of
setoff in respect of its participating interest in amounts owing under this
Agreement to the same extent as if the amount of its participating interest were
owing directly to it as a Lender under this Agreement, provided that, in
purchasing such participating interest, such Participant shall be deemed to have
agreed to share with the Lenders the proceeds thereof as provided in subsection
13.7(a) as fully as if it were a Lender hereunder. The Borrower also agrees that
each Participant shall be entitled to the benefits of subsections 3.9, 3.10 and
3.11 with respect to its participation in the Commitments and the Loans
outstanding from time to time as if it was a Lender; provided that, in the case
of subsection 3.10, such Participant shall have complied with the requirements
of said subsection and provided, further, that no Participant shall be entitled
to receive any greater amount pursuant to any such subsection than the
transferor Lender would have been entitled to receive in respect of the amount
of the participation transferred by such transferor Lender to such Participant
had no such transfer occurred.

(c)        Any Lender, other than a Conduit Lender, may, in the ordinary course
of its commercial banking business and in accordance with applicable law, at any
time and from time to time, assign to any Lender or any Lender Affiliate with
the consent (in each case, not to be unreasonably withheld) of the
Administrative Agent, the Issuing Lender and, except for assignments to any
Lender or Lender Affiliate of comparable credit worthiness, the Borrower, or
with the consent of the Borrower (unless a Default or an Event of Default shall
have occurred and be continuing), the Administrative Agent and Issuing Lender
(which consent in each case shall not be unreasonably withheld), to an
additional bank, financial institution, or other entity (an “Assignee”) all or
any part of its rights and obligations under this Agreement and the other Loan
Documents pursuant to an Assignment and Acceptance, substantially in the form of
Exhibit H, executed by such Assignee, such assigning Lender (and, in the case of
an Assignee that is not then a Lender or a Lender Affiliate of comparable credit
worthiness, by the Borrower, the Administrative Agent and the Issuing Lender,
and, in the case of an Assignee that is a Lender or a Lender Affiliate, by the
Administrative Agent and the Issuing Lender) and delivered to the Administrative
Agent for its acceptance and recording in the Register, provided that, in the
case of any such assignment to an additional bank, financial institution or
other entity, the sum of the aggregate principal amount of the Loans and the
aggregate amount of the unused Revolving Credit Commitment being assigned shall
be not less than $5,000,000 and, if such assignment is of less than all of the
rights and obligations of the assigning Lender, the sum of the aggregate
principal amount of the Revolving Credit Loans and the aggregate amount of the
unused Revolving Credit Commitment remaining with the assigning Lender shall be
not less than $10,000,000 (or such lesser amount as may be agreed to by the
Borrower and the Administrative Agent). Upon such execution, delivery,
acceptance and recording, from and after the effective date determined pursuant
to such Assignment and Acceptance, (x) the Assignee thereunder shall be a party
hereto and, to the extent provided in such Assignment and Acceptance, have the
rights and obligations of a Lender hereunder with Commitments as set forth
therein, and (y) the assigning Lender thereunder shall, to the extent provided
in such Assignment and Acceptance, be released from its obligations under this
Agreement (and, in the case of an Assignment and Acceptance covering all or the
remaining portion of an assigning Lender’s rights and obligations under this
Agreement, such assigning Lender shall cease to be a party hereto). Each
assignment

 

73

 


--------------------------------------------------------------------------------



 

by a Lender of any portion of its Revolving Credit Commitment shall be
accompanied by assignment by such Lender to the same Assignee of the same
percentage of such Lender’s Multicurrency Commitment. Notwithstanding the
foregoing, any Conduit Lender may assign at any time to its designating Lender
hereunder without the consent of the Borrower or the Administrative Agent any or
all of the Loans it may have funded hereunder and pursuant to its designation
agreement and without regard to the limitations set forth in the first sentence
of this subsection 13.6(c).

(d)        The Administrative Agent, on behalf of the Borrower, shall maintain
at the address of the Administrative Agent referred to in subsection 13.2 a copy
of each Assignment and Acceptance delivered to it and a register (the
“Register”) for the recordation of the names and addresses of the Lenders and
the Commitments of, and principal amount of the Loans owing to, each Lender from
time to time. The entries in the Register shall be conclusive, in the absence of
manifest error, and the Borrower, the Administrative Agent and the Lenders may
(and, in the case of any Loan or other obligation hereunder not evidenced by a
Note, shall) treat each Person whose name is recorded in the Register as the
owner of a Loan or other obligation hereunder as the owner thereof for all
purposes of this Agreement and the other Loan Documents, notwithstanding any
notice to the contrary. Any assignment of any Loan or other obligation hereunder
not evidenced by a Note shall be effective only upon appropriate entries with
respect thereto being made in the Register. The Register shall be available for
inspection by the Borrower or any Lender at any reasonable time and from time to
time upon reasonable prior notice.

(e)        Upon its receipt of an Assignment and Acceptance executed by an
assigning Lender and an Assignee (and, in the case of an Assignee that is not
then a Lender or a Lender Affiliate, by the Borrower (if required) and the
Administrative Agent) together with payment to the Administrative Agent of a
registration and processing fee of $4,000, the Administrative Agent shall (i)
promptly accept such Assignment and Acceptance and (ii) on the effective date
determined pursuant thereto record the information contained therein in the
Register and give notice of such acceptance and recordation to the Lenders and
the Borrower.

(f)         The Borrower authorizes each Lender to disclose to any Participant
or Assignee (each, a “Transferee”) and any prospective Transferee, subject to
the provisions of subsection 13.14, any and all financial information in such
Lender’s possession concerning the Borrower and its Affiliates which has been
delivered to such Lender by or on behalf of the Borrower pursuant to this
Agreement or which has been delivered to such Lender by or on behalf of the
Borrower in connection with such Lender’s credit evaluation of such Borrower and
its Affiliates prior to becoming a party to this Agreement.

(g)        For avoidance of doubt, the parties to this Agreement acknowledge
that the provisions of this subsection concerning assignments of Loans and Notes
relate only to absolute



 

74

 


--------------------------------------------------------------------------------



 

 

assignments and that such provisions do not prohibit assignments creating
security interests, including, without limitation, any pledge or assignment by a
Lender of any Loan or Note to any Federal Reserve Bank in accordance with
applicable law.

13.7      Adjustments; Set-off. (a) If any Lender (a “benefited Lender”) shall
at any time receive any payment of all or part of its Loans or the Reimbursement
Obligations owing to it (or any participation therein arising pursuant to
subsection 13.15) then due and owing, or interest thereon, or receive any
collateral in respect thereof (whether voluntarily or involuntarily, by set-off,
pursuant to events or proceedings of the nature referred to in subsection 10(e),
or otherwise), in a greater proportion than any such payment to or collateral
received by any other Lender (other than to the extent expressly provided
herein), if any, in respect of such other Lender’s Loans or the Reimbursement
Obligations owing to it (or any participation therein arising pursuant to
subsection 13.15) then due and owing, or interest thereon, such benefited Lender
shall purchase for cash from the other Lenders a participating interest in such
portion of each such other Lender’s Loan or the Reimbursement Obligations owing
to it, or shall provide such other Lenders with the benefits of any such
collateral, or the proceeds thereof, as shall be necessary to cause such
benefited Lender to share the excess payment or benefits of such collateral or
proceeds ratably with each of the Lenders; provided, however, that if all or any
portion of such excess payment or benefits is thereafter recovered from such
benefited Lender, such purchase shall be rescinded, and the purchase price and
benefits returned, to the extent of such recovery, but without interest.

(b)        In addition to any rights and remedies of the Lenders provided by
law, each Lender shall have the right, without prior notice to the Borrower, any
such notice being expressly waived by the Borrower to the extent permitted by
applicable law, upon any amount becoming due and payable by the Borrower
hereunder (whether at the stated maturity, by acceleration or otherwise) to
set-off and appropriate and apply against such amount any and all deposits
(general or special, time or demand, provisional or final), in any currency, and
any other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such Lender or any Affiliate, branch or agency thereof to or
for the credit or the account of the Borrower. Each Lender agrees promptly to
notify the Borrower and the Administrative Agent after any such set-off and
application made by such Lender, provided that the failure to give such notice
shall not affect the validity of such set-off and application.

13.8      Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts (including by
facsimile transmission), and all of said counterparts taken together shall be
deemed to constitute one and the same instrument. A set of the copies of this
Agreement signed by all the parties shall be lodged with the Borrower and the
Administrative Agent.

13.9      Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

75

 


--------------------------------------------------------------------------------



 

 

13.10    Integration. This Agreement and the other Loan Documents represent the
agreement of the Borrower, the Administrative Agent and the Lenders with respect
to the subject matter hereof, and there are no promises, undertakings,
representations or warranties by the Administrative Agent or any Lender relative
to subject matter hereof not expressly set forth or referred to herein or in the
other Loan Documents.

13.11    GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

13.12    Submission To Jurisdiction; Waivers. The Borrower hereby irrevocably
and unconditionally:

(a)        submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the Courts of the State of New York, the
courts of the United States of America for the Southern District of New York,
and appellate courts from any thereof;

(b)        consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

(c)        agrees that service of process in any such action or proceeding may
be effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower at its
address set forth in subsection 13.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

(d)        agrees that nothing herein shall affect the right to effect service
of process in any other manner permitted by law or shall limit the right to sue
in any other jurisdiction; and

(e)        waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
subsection any special, exemplary, punitive or consequential damages.

13.13

Acknowledgements. The Borrower hereby acknowledges that:

(a)        it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents;

(b)        neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
the Administrative Agent and Lenders, on the one hand, and the Borrower, on the
other hand, in connection herewith or therewith is solely that of debtor and
creditor; and

 

76

 


--------------------------------------------------------------------------------



 

 

(c)        no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders.

13.14    Confidentiality. Each Lender agrees to keep confidential any written or
oral information (a) provided to it by or on behalf of the Borrower or any of
its Subsidiaries pursuant to or in connection with this Agreement or (b)
obtained by such Lender based on a review of the books and records of the
Borrower or any of its Subsidiaries; provided that nothing herein shall prevent
any Lender from disclosing any such information (i) to the Administrative Agent,
the Issuing Lender or any other Lender, (ii) to any Transferee or prospective
Transferee which receives such information having been made aware of the
confidential nature thereof and having agreed to abide by the provisions of this
subsection 13.14, (iii) to its employees, directors, agents, attorneys,
accountants and other professional advisors, and to employees and officers of
its Affiliates who agree to be bound by the provisions of this subsection 13.14
and who have a need for such information in connection with this Agreement or
other transactions or proposed transactions with the Borrower, (iv) upon the
request or demand of any Governmental Authority having jurisdiction over such
Lender, (v) in response to any order of any court or other Governmental
Authority or as may otherwise be required pursuant to any Requirement of Law,
(vi) subject to an agreement to comply with the provisions of this subsection,
to any actual or prospective counter-party (or its advisors) to any Hedge
Agreement, (vii) which has been publicly disclosed other than in breach of this
Agreement, or (viii) in connection with the exercise of any remedy hereunder.

13.15    Loan Conversion/Participations. (a) (i) On any Conversion Date, to the
extent not otherwise prohibited by a Requirement of Law or otherwise, all Loans
(other than CAF Advances) outstanding in any currency other than Dollars (“Loans
to be Converted”) shall be converted into Revolving Credit Loans denominated in
Dollars (calculated on the basis of the relevant Exchange Rates as of the
Business Day immediately preceding the Conversion Date) (“Converted Loans”) and
(ii) on the Conversion Date (with respect to Loans described in the foregoing
clause (i)) (A) each Lender severally, unconditionally and irrevocably agrees
that it shall purchase in Dollars a participating interest in such Converted
Loans in an amount equal to its Conversion Sharing Percentage of the outstanding
principal amount of the Converted Loans and (B) to the extent necessary to cause
the Committed Outstandings Percentage of each Lender to equal its Revolving
Credit Commitment Percentage (calculated immediately prior to the termination or
expiration of the Revolving Credit Commitments), each Lender severally,
unconditionally and irrevocably agrees that it shall purchase or sell a
participating interest in Revolving Credit Loans then outstanding. Each Lender
will immediately transfer to the Administrative Agent, in immediately available
funds, the amounts of its participation(s), and the proceeds of such
participation(s) shall be distributed by the Administrative Agent to each Lender
from which a participating interest is being purchased in the amount(s) provided
for in the preceding sentence. All Converted Loans shall bear interest at the
rate which would otherwise be applicable to ABR Loans.

(b)        If, for any reason, the Loans to be Converted may not be converted
into Dollars in the manner contemplated by paragraph (a) of this subsection
13.15, (i) effective on such Conversion Date, each Lender severally,
unconditionally and irrevocably agrees that it shall purchase a participating
interest in such Loans to be Converted, as the case may be, in an amount

 

77

 


--------------------------------------------------------------------------------



 

equal to its Conversion Sharing Percentage of such Loans to be Converted, and
(ii) each Lender shall purchase or sell participating interests as provided in
paragraph (a)(ii)(B) of this subsection 13.15. Each Lender will immediately
transfer to the appropriate Administrative Agent, in immediately available
funds, the amount(s) of its participation(s), and the proceeds of such
participation(s) shall be distributed by the Administrative Agent to each
relevant Lender in the amount(s) provided for in the preceding sentence.

(c)        To the extent any Non-Excluded Taxes are required to be withheld from
any amounts payable by a Lender to another Lender in connection with its
participating interest in any Converted Loan, the Borrower shall be required to
pay increased amounts to the Lender receiving such payments to the same extent
they would be required under subsection 3.10 if the Borrower were making
payments directly to such Lender.

(d)        Any time after the actions contemplated by paragraph (a) or (b) of
this subsection 13.15 have been taken, upon the notice of any Lender to the
Borrower the following shall occur: (i) the Borrower (through the guarantee
contained in Section 12) shall automatically be deemed to have assumed the Local
Currency Loans which are Converted Loans in which such Lender holds a
participation, and (ii) such Local Currency Loans shall be assigned by the
relevant Lender holding such Local Currency Loans or obligations to the Lender
who gave the notice requesting such assumption by the Borrower.

13.16    Judgment. (a) If for the purpose of obtaining judgment in any court it
is necessary to convert a sum due hereunder in one currency into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the first currency with such other currency in the city in which it
normally conducts its foreign exchange operation for the first currency on the
Business Day preceding the day on which final judgment is given.

(b)        The obligation of the Borrower in respect of any sum due from it to
any Lender hereunder shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by such Lender of any sum adjudged to be so due in the Judgment Currency
such Lender may in accordance with normal banking procedures purchase the
Agreement Currency with the Judgment Currency; if the amount of Agreement
Currency so purchased is less than the sum originally due to such Lender in the
Agreement Currency, the Borrower agrees notwithstanding any such judgment to
indemnify such Lender against such loss, and if the amount of the Agreement
Currency so purchased exceeds the sum originally due to any Lender, such Lender
agrees to remit to the Borrower such excess.

13.17    WAIVERS OF JURY TRIAL. THE BORROWER, THE ADMINISTRATIVE AGENT AND THE
LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND
FOR ANY COUNTERCLAIM THEREIN.

 

78

 


--------------------------------------------------------------------------------



 

 

13.18    USA Patriot Act Notice. Each Lender and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”), it is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender or the Administrative Agent, as applicable, to
identify the Borrower in accordance with the Patriot Act.

 

79

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

BOSTON SCIENTIFIC CORPORATION

By: _________________________________

Name:

Title:

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and as a Lender

By: _________________________________

Name:

Title:

BANK OF AMERICA, N.A.,

as Syndication Agent and as a Lender

By: _________________________________

Name:

Title:

WACHOVIA BANK, NATIONAL ASSOCIATION, as Syndication Agent and as a Lender

By: _________________________________

Name:

Title:

ABN AMRO BANK N.V.,

as Documentation Agent and as a Lender

By: _________________________________

Name:

Title:

 


--------------------------------------------------------------------------------



 

 

DEUTSCHE BANK SECURITIES INC.,

as Documentation Agent

By: _________________________________

Name:

Title:

DEUTSCHE BANK AG NEW YORK BRANCH,

as a Lender

By: _________________________________

Name:

Title:

SUMITOMO MITSUI BANKING CORPORATION,

as Documentation Agent and as a Lender

By: _________________________________

Name:

Title:

THE BANK OF TOKYO-MITSUBISHI, LTD.,

NEW YORK BRANCH,

as Documentation Agent and as a Lender

 

By: _________________________________

Name:

Title:

UBS SECURITIES LLC,

as Documentation Agent

 

By: _________________________________

Name:

Title:

By: _________________________________

Name:

Title:

 

 


--------------------------------------------------------------------------------



 

 

UBS LOAN FINANCE LLC,

as a Lender

By: _________________________________

Name:

Title:

By: _________________________________

Name:

Title:

MERRILL LYNCH BANK USA,

as Managing Agent and a Lender

By: _________________________________

Name:

Title:

BNP PARIBAS,

as Managing Agent and as a Lender

By: _________________________________

Name:

Title:

By: _________________________________

Name:

Title:

CITIZENS BANK OF MASSACHUSETTS,

as a Lender

By: _________________________________

Name:

Title:

STANDARD CHARTERED BANK,

as a Lender

By: _________________________________

Name:

Title:

 

 


--------------------------------------------------------------------------------



 

 

BANCO BILBAO VIZCAYA ARGENTARIA S.A., New York Branch,

as a Lender

By: _________________________________

Name:

Title:

KEYBANK NATIONAL ASSOCIATION,

as a Lender

By: _________________________________

Name:

Title:

MIZUHO CORPORATE BANK, LTD.,

as a Lender

By: _________________________________

Name:

Title:

MELLON BANK, N.A.,

as a Lender

By: _________________________________

Name:

Title:

BANCA INTESA, NEW YORK BRANCH,

as a Lender

By: _________________________________

Name:

Title:

THE BANK OF NEW YORK,

as a Lender

By: _________________________________

Name:

Title:

 

 


--------------------------------------------------------------------------------



 

 

U.S. BANK, NATIONAL ASSOCIATION,

as a Lender

By: _________________________________

Name:

Title:

ALLIED IRISH BANKS Plc,

as a Lender

By: _________________________________

Name:

Title:

SVENSKA HANDELSBANKEN AB,

as a Lender

By: _________________________________

Name:

Title:

By: _________________________________

Name:

Title:

 

 


--------------------------------------------------------------------------------



 

 

SCHEDULE I

 

NAMES, ADDRESSES AND COMMITMENTS OF LENDERS

 

 Name and Address
  Revolving Credit Commitment
 Multicurrency Commitment

Wachovia Bank, N.A.
1339 Chestnut Street
Widener Building, 12th Floor, PA4152
Philadelphia, PA 19107
Attn: Jeanette Griffin
Fax: (267) 321-6702

$46,250,000

$18,500,000

 

 

 

JPMorgan Chase Bank, N.A.
270 Park Avenue
New York, NY 10017
Attn: Dawn Lee Lum
Fax: (212) 270-3279

$42,500,000

$17,000,000

 

 

 

Bank of America, N.A.
100 N. Tryon Street
NC-1-007-017-1 I
Charlotte, NC 28202-1111
Attn: James W. Ford
Fax: (704) 409-0181

$42,500,000

$17,000,000

 

 

 

ABN AMRO Bank N.V.
350 Park Avenue, 3rd Floor
New York, NY 10022
Attn: Todd Miller
Fax: (212) 409-1641

$41,250,000

$16,500,000

 

 

 

Deutsche Bank AG New York Branch
60 Wall Street
New York, NY 10005
Attn: Eugene Shim
Fax: (212) 797-4344

$41,250,000

$16,500,000

 

 

 

Sumitomo Mitsui Banking Corporation
277 Park Avenue
New York, NY 10172
Attn: Ed McColly
Fax: (212) 224-5197

$41,250,000

$16,500,000

 

 

 

The Bank of Tokyo-Mitsubishi, Ltd.,
New York Branch
1251 Avenue of the Americas, 12th Floor
New York, NY 10020
Attn: Lillian Kim
Fax: (212) 782-6440

$41,250,000

$16,500,000

 

 

 

 

 

 


--------------------------------------------------------------------------------



 

 

 

UBS Loan Finance LLC
677 Washington Boulevard
Stamford, CT 06901
Attn: Christopher Aitkin
Fax: (203) 719 3888

$41,250,000

$16,500,000

 

 

 

BNP Paribas
787 Seventh Avenue
New York, NY 10019
Attn: Simone Vinocour
Fax: (212) 841-3049

$25,000,000

$10,000,000

 

 

 

Merrill Lynch Bank USA
15 W. South Temple, Suite 300
Salt Lake City, UT 84101
Attn: Derek Befus
Fax: (801) 531-7470

$25,000,000

$10,000,000

 

 

 

Citizens Bank of Massachusetts
28 State Street, 15th Floor
Boston, MA 02109
Attn: Stephen Foley
Fax: (617) 263-0439

$15,000,000

$6,000,000

 

 

 

Banco Bilbao Vizcaya Argentaria, S.A.,
New York Branch
1340 Avenue of the Americas, 45th Floor
New York, NY 10106
Attn: Francesco Alvarez
Fax: (212) 333-2904

$12,500,000

$5,000,000

 

 

 

KeyBank National Association
127 Public Square, 6th Floor
Cleveland, OH 44114
Attn: J. T. Taylor
Fax: (216) 689-8329

$12,500,000

$5,000,000

 

 

 

Mizuho Corporate Bank, Ltd.
1251 Avenue of the Americas
New York, NY 10020
Attn: Vadim Mulodzhanov
Fax: (212) 282-4488

$12,500,000

$5,000,000

 

 

 

Standard Chartered Bank
One Madison Avenue
New York, NY 10010
Attn: Victoria Faltine
Fax: (212) -667-0287

$12,500,000

$5,000,000

 

 

 

 

 

 


--------------------------------------------------------------------------------



 

 

 

Mellon Bank, N.A.
One Mellon Center
500 Grant Street, Room 4535
Pittsburgh, PA 15258-0001
Attn:  William M. Feathers
Fax:  (412) 236-6112

$11,250,000

$4,500,000

 

 

 

Banca Intesa, S.p.A.
New York Branch
1 William Street
New York, NY 10004
Attn: Frank Maffei
Fax: (212) 809-2124

$8,750,000

$3,500,000

 

 

 

The Bank of New York
One Wall Street
New York, NY 10286
Attn: Christopher Kordes
Fax: (212) 635-1481

$8,750,000

$3,500,000

 

 

 

U.S. Bank N.A.
US Bank Tower
425 Walnut Street, 8th Floor
ML CN-W-8
Attn: Michael P. Dickman
Fax: (513) 632-2068

$8,750,000

$3,500,000

 

 

 

Allied Irish Banks, p.l.c.
AIB Corporate Banking,
Bankcentre Ballsbridge,
Dublin 4,
Ireland
Attn: Diarmuid O'Neill
Fax: 00-353-668-2508

$5,000,000

$2,000,000

 

 

 

Svenska Handelsbanken AB
153 East 53rd Street, 37th Floor
New York, NY 10022-4678
Attn: Sophia Ng
Fax: (212) 326-5110

$5,000,000

$2,000,000

Total

$500,000,000

$200,000,000

 

 


--------------------------------------------------------------------------------



 

 

SCHEDULE II

INFORMATION CONCERNING LOCAL CURRENCY LOANS

I.

MULTICURRENCY LOANS

 

 

A.

Notice of Multicurrency Loan Borrowing

 

 

1. Deliver to:

J.P. Morgan Europe Limited

125 London Wall

London, EC2Y 5AJ

Attention: Belinda Lucas

Fax No: 44-207-777-2360

with a copy to:

Loan & Agency Services Group

JPMorgan Chase Bank

1111 Fannin, Floor 10

Houston, TX 77002

Attention: Jennifer Anyigbo

Fax: 713-750-2782

2. Time:

Not later than 11:00 a.m., London time, four Business Days prior to such
Borrowing Date.

3. Information Required:

Currency, Amount to be borrowed, and Interest Periods.

B.

Notice of Multicurrency Loan Continuation; Notice of Prepayment

 

1. Deliver to:

J.P. Morgan Europe Limited

 

125 London Wall

London, EC2Y 5AJ

Attention: Belinda Lucas

Fax No: 44-207-777-2360

 

with a copy to:

Loan & Agency Services Group

JPMorgan Chase Bank

1111 Fannin, Floor 10

Houston, TX 77002

Attention: Jennifer Anyigbo

Fax: 713-750-2782

2. Time:

Not later than 11:00 a.m., London time, four Business Days prior to the date of
such continuation or prepayment.

 

 


--------------------------------------------------------------------------------



 

 

3. Information Required:

Amount to be continued or prepaid, as the case may be, and Interest Periods.

II.

NOTICE OF LOCAL CURRENCY OUTSTANDINGS

 

 

1. Deliver to:

Loan & Agency Services Group

JPMorgan Chase Bank

1111 Fannin, Floor 10

Houston, TX 77002

Attention: Jennifer Anyigbo

Fax: 713-750-2782

2. Delivery time:

By close of business in New York on the date of making of each Local Currency
Loan and on the last Business Day of each month on which the applicable Foreign
Subsidiary Borrower has outstanding any Local Currency Loans.

3. Information Required:

Name of Foreign Subsidiary Borrower, amount and currency of outstanding Local
Currency Loans.

 

 

 

 

 